F1llm th1s informat1on to identify the case

oebtorName        Chess Emporium, LLC

United States Bankruptcy Court for the; District of Arizona

                  2:18-bk-05826 BKM                                                                                    D   Check if this is an
Case number.
                                                                                                                           amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                                   12/17

Month:                  12/31 /2018                                                              Date report filed :
                                                                                                                       MM/00/YYYY

                                                                                                 NAISC code:                713900




Respons•ble party.

Original signature of responsible party

Printed name or responsible party


               1. Qu e stionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                              Yes       No        N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.    Did the business operate durinQ the entire reportinQ period?                                                        IB        D         D
    2.    Do you plan to continue to operate the business next month?                                                         ~         D         D
    3.    Have you paid all of your bills on time?                                                                            ~         D         D
    4.    Did you pay your employees on time?                                                                                 ~         D         D
    5.    Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?                     (tf       D         D
    6.    Have you timely filed your tax returns and p~id all of your taxes?                                                  IB        D         D
    7.    Have you timely filed oil othor required government filing&?                                                        (tf       D         D
    8.    Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?                     (tf       D         D
    9.    Have you timely paid all of your insurance premiums?                                                                1!3       D         D
          If :z:ou answer Yes to an:z: of the guestions in lines 10-181 attac h an exelan ation a n d label it Exhibit B.

    10. Do you have any bank accounts open other than the DIP accounts?                                                       D         IH        D
    11 Have you sold any assets other than Inventory?                                                                         0         !if       0
    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?                 0          IB'      0
    13. D1d any insurance company cancel your policy?                                                                         D          (B       0
    14. Did you have any unusual or significant unanticipated expenses?
                  ,
                                                                                                                              D         IH        0
    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?                                   D         (H        D
    16. Has anyone made an investment in your business?                                                                       D         IH        D
Official Form 425C                            Monthly Operating Report for Small Business Under Chapter 11                          page 1


   Case 2:18-bk-05826-BKM                            Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                            Desc
                                                     Main Document    Page 1 of 59
                    Chess Emporium, LLC
Debtor Name                                                                             Case number_   __,2. ._:,_,1'-"8"---"'b"-'k'-'-Q"'-5
                                                                                                                                           "'-""8""2-"'
                                                                                                                                                    6- - - -


    17_   H<~ve   you paid any bills you owed before you filed b:;mkruptcy?                                                                                    0
    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                                                            0


              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                             $    6,878.00
          This amount must equal what you reported as the cash on hand at the end of the month in the previous
          month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
          Attach a listing of all cash received for the month and label it Exhibit C. Include all
          cash received even if you have not deposited it at the bank, collections on
          receivables, credit card deposits, cash received from other parties, or loans, gifts, or
          payments made by other parties on your behalf. Do not attach bank statements in
          lieu of Exhibit C.
          Report the total from Exhibit C here.                                                          $    150,841.00
    21. Total cash disbursements
          Attach a listing of all payments you made in the month and label it Exhibit D. List the
          date paid, payee, purpose, and amount. Include all cash payments, debit card
          transactions, checks issued even if they have not cleared the bank, outstanding
          checks issued before the bankruptcy was filed that were allowed to clear this month,
          and payments made by other parties on your behalf. Do not attach bank statements
          in lieu of Exhibit D.
                                                                                                       - $       153,088.00
          Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                                        +    $   -2,246.00
          Subtract line 21 from line 20 and report the result here.
          This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
          Add line 22 + line 19. Report the result here.
          Report this figure as the cash on hand at the beginning of the month on your next operating report.
                                                                                                                                       = s_A.&_33.00
          This amount may not match your bank account balance because you may have outstanding checks that
          have not cleared the bank or deposits in transit.




              3. Unpaid Bills
          Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
          have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
          purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                                       $      56 753 DO
                                                                                                                                                         '
                  (Exhibit E)




Official Form 425C                         Monthly Operating Report for Small Business Under Chapter 11                                       page 2

          Case 2:18-bk-05826-BKM                    Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                           Desc
                                                    Main Document    Page 2 of 59
Debtor Name     Chess Emporium, LLC                                                      Case number   2:18-bk-05826


              4. Money Owed to You

        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                              $    51,047.00
               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?                                                                23
    27. What is the number of employees as of the date of this monthly report?                                                   23


              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                       $ __0_._
    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?          $_      __,0'-'-.0"'-'0"---
    30. How much have you paid this month in other professional fees?                                                  $_      _,.0.....,.0...,0,__
    31. How much have you paid in total other professional fees since filing the case?                                 $ _....;:0_,_,.0"-"0'---




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        ColumnA                      Column B                      Column C
                                        Projected                    Actual                    =   Difference


                                       Copy lines 35-37 from         Copy lines 20-22 of           Subtract Column 8
                                       the previous month's          this report.                  from Column A.
                                       report.

    32. Cash receipts                  $     n/a                     $   150.841               =   $    n/a
    33. Cash disbursements             $     n/a                     $   :153,088              =   $    n/a
    34. Net cash f low                I$     n/a               i-I   $    -2,246             ,= .s      n/a

    35. Total projected cash receipts for the next month:                                                               s        n/a
    36. Total projected cash disbursements for the next month:                                                         -s        n/a
    37. Total projected net cash flow for the next month:
                                                                                                                       =s         n/a



Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                     page 3

        Case 2:18-bk-05826-BKM                   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                        Desc
                                                 Main Document    Page 3 of 59
Debtor Name      Chess Emporium, LLC                                                    Case number    2: 18-bk-05826


              8. Additional Information

    If available , check the box to the left and attach copies of the following documents.

    lif   38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

    ~ 39. Bank reconciliation reports for each account.

    ~ 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

    0     41 . Budget, projection, or forecast reports.

    0     42. Project, job costing, or work-in-progress reports.




Official Form 425C                        Monthly Operating Report for Small Business Under Chapter 11                  page 4

          Case 2:18-bk-05826-BKM                   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                      Desc
                                                   Main Document    Page 4 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Exhibit A
Case Name:          Chess Emporium, LLC                            I
Case Number:         2:18-bk-05826 I
Report Date:             12t31 t18   I
                                      Questionnaire Explanations

      Question 1 Explanation - If Answered No              Question 6 Explanation - If Answered No




      Question 2 Explanation - If Answered No              Question 7 Explanation - If Answered No




      Question 3 Explanation - If Answered No              Question 8 Explanation - If Answered No




      Question 4 Explanation - If Answered No              Question 9 Explanation - If Answered No




      Question 5 Explanation - If Answered No




      Case 2:18-bk-05826-BKM       Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08         Desc
                                   Main Document    Page 5 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Exhibit B
Case Name:                         Chess Emporium, LLC                  I
Case Number:         2:18-bk-05826 I
Report Date:             12t31 t18   I
                                      Questionnaire Explanations

     Question 10 Explanation -If Answered Yes              Question 15 Explanation -If Answered Yes




     Question 11 Explanation - If Answered Yes             Question 16 Explanation -If Answered Yes




     Question 12 Explanation -If Answered Yes              Question 17 Explanation -If Answered Yes
                                                     Debt payments on secured loans were made to E4E6 Investments




     Question 13 Explanation -If Answered Yes              Question 18 Explanation -If Answered Yes




     Question 14 Explanation -If Answered Yes




      Case 2:18-bk-05826-BKM       Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                        Desc
                                   Main Document    Page 6 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11

~=~= ~~~o:nts Reconrc.il;;.;. .; ia. ;.;tion;..;..__-::
                                          .; .        C:-:h-e_s_s-=E=-m-lp-io_r.,...iu-m-,-:'L-:'L-::C~-----,J
Case Number:                         2 :18-bk-05826          I
Report Date:                             12/31/18            1
                                                                 Pre-Petition                                              DIP BANK ACCOUNTS
Account Type                                                      Account(s)              Operating              Payroll       Petty Cash      Other        Total
Last 4 Digits of Account Number                                                               8817               8804

Ending Balance - Bank Statement                                                 so               $6,710            $16,589          $2,500                   $25 799
Add: Deposits in Transit                                                        so               $2,073             $1,532              so             $0     $3,604
Less: Outstanding Checks:                                                       $0              ($2,587)          ($21 ,126'            $0             $0   ($23,713
Ending Balance - Books                                                          $0               $6,195            ($3,0051         $2,500             $0     $5,690

Prior Month Deposits in Transit                                                                   $1 ,650           $3,096              $0             $0     $4,746
Prior Months' 0 /S Checks                                                                         $2,142           $20,276              $0             $0    $22,418




          Case 2:18-bk-05826-BKM                                       Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                      Desc
                                                                       Main Document    Page 7 of 59
Official Form 425C
Mont hly Operating Report for Small Bus iness Under Chapter 11
Summary of Cash Activity for All Accounts
Case Name:                                                            Chess Emporium, LLC                        I
Case Number:                                                 2:18-bk-05826     I
Report Date:                                                    12131118       I
                                                        Pre-Petition                   DIP BANK ACCOUNTS
Account Type                                            Account(s)     Operating   I    Payroll    I
                                                                                                  Petty Cash     I   Other       Total
Last 4 Digits of Account Number                                          8817      I     8804   I                I
IBeginning Bank Statement Balance                                      $11 ,174        $12,545         $1 ,890                  $25,608

CASH RECEIPTS - Exhibit C
  Cash Sales/Receipts                                                  $38 222         $57 945                                  $96,167
  Accounts Receivable - Postpetition                                   $20 523         $35 264                                  $55 787
  Other Receipts
  Payments From Insiders (Excl. Loans and Capital)
  Transfers From Other Accounts                                        $10,000          $7,500         $1 ,126                  $18,626
  Proceeds From Sale Of Assets
  Accounts Receivable - Prepetition                                      $30                                                        $30
  Loans and Advances
  Capital Contributions

   TOTAL BANK DEPOSITS                                                 $68,774         $100,709        $1 ,126                 $170,609

CASH DISBURSEMENTS - Exhibit D
  Cash Withdrawals and Payments
  Operating Disbursements                                              -$47 303        -$82 665        -$327                   -$130 296
  Professional Fees - excluding reorg costs
  Other Disbursements                                                  -$1 ,201                                                 -$1 ,201
  Transfers To Other Accounts                                          -$8,626         -$10,000                                -$18 626
  Owner Draws/Advances                                                 -$8,500          -$4,000                                -$12,500
  Capital Expenditures
  Prepetition Debt Service Payments (PITI)                             -$7,608                                                  -$7,608
  Post-Petition Debt Service Payments (PITI)                                                           -$188                     -$188
  Reorganization Disbursements
    Attorney Fees
    Accountant Fees
    US Trustee Quarterly Fees
    Bankruptcy Court Costs
    Other Reorg Costs
  TOTAL BANK DISBURSEMENTS                                             -$73,238        -$96,665        -$515                   -$170,419

Ending Bank Statement Balance                                           $6,710         $16,589         $2,500                  $25,799

12. Summary of Cash Act ivity for All Accounts

ILine 19. Total Opening Balance of all accounts                        $28,535           -$15,6191       -$6,041 1              $6,878

Total Bank Deposits excluding transfers                                $58 774         $93 209                                 $151 983
Less: Prior Month Deposits in Transit                                  -$1 ,650        -$3,096                                  -$4,746
Plus: Deposits in Transit- End of Period                                $2,073          $1 ,532                                 $3604
Line 20. Total Cash Receipts                                           $59,197         $91 ,645                                $150,841

Total Bank Disbursements, excluding transfers                          -$64 612        -$86,665        -$515                   -$151 793
Less: Prior Month 0/S Checks                                            $2142           $20 276                                 $22 418
Plus: Outstanding Checks - End of Period                                -$2,587        -$21 ,126                                -$23,713
Line 21. Total Cash Disbursements                                      -$65,057        -$87,515        -$515                   -$153,088

ILine 22. Net Cash Flow                                                -$5,861          $4,130         -$515                    -$2,246

ILine 23. Cash on Hand at End of Month                                 $22,675         -$11 ,489       -$6,556                  $4,633


         Case 2:18-bk-05826-BKM                   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                            Desc
                                                  Main Document    Page 8 of 59
lune 24. Total Payables                                                                             $56,753

ILine 25. Total Receivables
Line 28. Amount paid this month for professional fees
for this case

Line 29. Amount paid for professional fees for this
case since it was filed

Line 30. Amount paid this month for other professional
fees.

Line 31 . Amount paid for other professional fees for
this case since it was filed




         Case 2:18-bk-05826-BKM                Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08   Desc
                                               Main Document    Page 9 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Cash Activity - O perating Account
Case Name:                          r,~
                                    C~h~e~
                                         s~
                                          s •E~m~po    - m~,7L7
                                                  ~~ri"u~     L~
                                                               C-------------------------------,
Case Number:                        2:18 -bk -05826
Report Date:                         12131/18




                                                                                                                                                                                                                     . "PP.raung A«>ouni_ACIJYI'Y
                                                                                                                                                       1            2           3        4        5         6          7           8           9            10




     Inn   ........
            Category



11 (')perabnQ lllsbu'sements
                                        Dale



                                      1112712018
                                                     Check
                                                    Nwnber                 Payee



                                                        1038 Ltlchlekt Elem!ntarv Sc::hool Oris
                                                                                                             Oncription            Amount
                                                                                                                                  $11, 173.54


                                                                                                                                          .170
                                                                                                                                                    Receipts



                                                                                                                                                        5000
                                                                                                                                                                -.........
                                                                                                                                                   Cash Sales/ Receivabae     Olhe<
                                                                                                                                                               Post-Petition Reoeipt5



                                                                                                                                                                        5000    5000
                                                                                                                                                                                        - ..
                                                                                                                                                                                      Payments T,.,.....
                                                                                                                                                                                        Frnm



                                                                                                                                                                                         5000
                                                                                                                                                                                                Account&


                                                                                                                                                                                                  5000
                                                                                                                                                                                                          from




                                                                                                                                                                                                            sooo
                                                                                                                                                                                                                   Aceounls
                                                                                                                                                                                               FromOttwr Sales of ftece.iv.able Loans and




                                                                                                                                                                                                                       5000       5000
                                                                                                                                                                                                                                          Capital
                                                                                                                                                                                                                                                    Withdrawals




                                                                                                                                                                                                                                                    sooo
                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                         Assets Pre--Petition Advonces Contributions Pa..,-s



                                                                                                                                                                                                                                                             5000
11 Op«alJnO Orlbutl4!ments             12/f/2018        1180 Cae1lJo Colrmor<oaf Glouc>           ""''
                                                                                                  reno                               -2352 27           sooo            sooo    sooo     sooo     sooo      SO,OO      $000       sooo              sooo     1000
15. OM\el ~OM A<!Yall<e!               1213/2018        1184 StonFr....-                          ......nllffi<                         -4500           sooo            sooo    sooo     so.oo    sooo      so.oo      so.oo      sooo              sooo     SO.OO
11 Operating Odb.nements               121312018        1179 NEW7000E..Shea llC                   reno                               -4116.71           SO.OO           SOJlO   $0.00    50.00    sooo      so.oo      50.00      5000              SO.OO    5000
11. Ooer:abna Dlsbun;ement5            121312018        1178 Sl\oos at s..arina, l.LC             reno                               -2955.33           SO.OO           50.00   50.00    SO.OO    SO.OO     SO.OO      so.oo      5000              sooo     5000
11. C>!H!I':Ibno Disbursements         121312018    ACH      Tra~kls                              onsurance                          -1281.66           so.oo           so.oo   50.00    50.00    so.oo     50.00      $0.00      sooo              so.oo    so.oo
11 OpM!ttng ()lsb..nements             12/412018    DEBIT CoxConm.                                Uliloly                             -292.95           $0.00           $0.00   $000     $0.00    5000      50.00      $000       $0.00             50.00    50.00
,4_ Transf'etS to other Accounls       12/412018        1161 oettvca>h                            transfer                                -169          sooo            sooo    so.oo    so.oo    5000      50.00      so.oo      sooo              5000     5000
11 OoenitJna Ors.t:u'sements           121412018        1039 Ballan'YI!O. wavne                   IOUmeVO<ne                           · 164 5          $000            $000    sooo     sooo     sooo      50.00      $0,00      $000              sooo     5000
11. Ooer.lbno Dr:s.bursement:s         12/412018    EFT      Auth.net                             m!!rchanl~                           -127.7           $0.00           SO.OO   50.00    SO.OO    SO.OO     50.00      $0.00      $000              SO.OO    5000
11, Ope<aong o.st>ursements            121512018    caaNe<o IIASfS-- Primary                      reno                                -2116.8           5000            5000    $0.00    $0.00    $000      50.00      SOJXI      50.00             SO.OO    5000
11 Oc>enlbnQ()rlsb..wsements           12/Sf2018     1128 Frvs Food $1ores                        returned chedt                         -389           $000            $000    sooo     5000     5000      50.00      $0.00      $000              $000     5000
14   TfiiO~tQOiherAQs;:QUrl1:5         12r.>1201e    1111< pony .....                             tiWliftr                               -:illll        5000            sooo    sooo     5000     5000      so.oo      $0.00      5000              sooo     sooo
11 OoeratlnO Otsb.Ksements            12/1012018     1186 Freneaux. Thomas S                      rei!Tibut'semerf. co exoenses         -2000           $000            $000    50 00    $000     5000      5000       5000       $000              $000     5000
11. Ope<aong llosl>.nemenos           12/10/2018 EFT       Tr.msfirst                             merchanl fees                       -322.39           50.00           50.00   50.00    50.00    50.00     50.00      50.00      5000              50JXI    50.00
13. Other o.scursements               12/1112018 FTN                                              returneclehedt:                     -1200.5           $000            $000    50.00    5000     50.00     50.00      $0.00      5000              sooo     5000
11. Oper.Jbng Dlsb.H'sements.         1211112018 FTN                                              bank servx:e lee                        -12           $0.00           $0.00   50.00    $0.00    sooo      50.00      50.00      $0.00             so.oo    so.oo
14. Transfers 10 Olhc!t Accounts      1211212018     1169 CheSS~lm                                transfer                              -7500           51100           $0.00   50.00    SO.OO    50.00     50.00      $0.00      $0.00             SO.OO    SO.OO
11. Ooe<afino~menos                   1211312018    1187 Madison School Olstnct                   reno                                  ·2187           $000            $000    50.00    50.00    5000      50.00      $0,00      $000              $000     5000
11. Operaling lllstusements           12/1312018    1173 BankofAmenca                               anoeJII)Ofl5e                    -1521.96           SO.OO           sooo    5000     50.00    SO.OO     50.00      $0.00      sooo              sooo     50.00
11 Qpeq...., Olslusements             12/1312018 DEBIT Print Place                                onnlino                             -1392.7           $0.00           $000    5000     $000     $000      50.00      $000       $000              5000     5000
1t. Operating Oisbtnements            12113/2018    1191 MSA Glouc>                               WlSUr.ilncl!                         -166.7           $0.00           $000    50.00    50.00    5000      50.00      $0.00      $000              50.00    50.00
11. ()pe<aWIO Dost>ursemeniS          1211312018 DEBIT   SRP                                                                          ·1 15.96          $0.00           $0.00   50.00    $0.00    $0.00     50.00      $0.00      $0.00             $0.00    $0.00
11 Ooenlllna Ot5bursements.           12/1312018        1190 CoxConm.                             ""''"
                                                                                                  utili"                                  -ooo          $000            $000    $000     $000     $000      50.00      $000       $000              $000     5000
17. Prc.Pebbon Dl!bt Servtce Pa       1211<412018       1130 e4e6 lnveslm!nts, u_c                secured debt                       -7607.59           $000            $0.00   50.00    $0.00    5000      50.00      50.00      $000              5000     so.oo
15. O...ner ~and Advanoes             1211412018        1192 ScotlF~aux                           .,....,..draw                         -2000           $0.00           $000    50.00    $0.00    50.00     50.00      so.oo      $0.00             50.00    50.00
11. ()pe<aOftg DosbursemeniS          12/1$12018        1193 BankofAn-enca                  seam1y-                                       -1700         $0.00           $000    50.00    $000     $000      50.00      $0.00      $000              $0.00    5000



                                                                                                  ..,.....and-
11. Oper;abnQ Olsbtnements            12/1712018    ACH      AFCO                           r~suranoe                                · 1'206.81         $000            $000    5000     5000     $000      5000       $0.00      $000              5000     5000
11 . Ope<a..,. Olslusemenos           1211712018    EFT      Arizona Oepartmen_t of Revenue
                                                                                            license
                                                                                                                                           - 100        $000            $000    sooo     $000     $000      $0,00      $000       $000              $000     5000
11. Ooen!MQ Olst:lufsell'lleQts       12/17/2018    EFT      Arizona. Oeoanment of R~                                                    -82.92         $000            $000    5000     $000     5000      50.00      $000       sooo              $000     5000
11 Opetabng Olsburtsemencs            1211812018        1194 APS                            Ublloy                                     .al4.84          $0.00           sooo    50.00    $0.00    5000      50.00      so.oo      50.00             sooo     50.00
11. oo.tallliO~meniS                 12/1912018 DEBIT                                                                                                                           sooo              sooo
11,_~-~ -0rsbun;ements.               1212012018               """
                                                        1196 Tra~ln5.
                                                                                                  IOUmeY<X\01
                                                                                                  flSUrartoez                        -1281.66
                                                                                                                                             -3         $000
                                                                                                                                                        $0.00
                                                                                                                                                                        $000
                                                                                                                                                                        50.00   50.00
                                                                                                                                                                                         50.00
                                                                                                                                                                                         $0.00    SO.OO
                                                                                                                                                                                                            50.00
                                                                                                                                                                                                            50.00
                                                                                                                                                                                                                       $000
                                                                                                                                                                                                                       so.oo
                                                                                                                                                                                                                                  5000
                                                                                                                                                                                                                                  $000
                                                                                                                                                                                                                                                    5000
                                                                                                                                                                                                                                                    SO.OO
                                                                                                                                                                                                                                                             5000
                                                                                                                                                                                                                                                             SO.OO
11 Qpeq....,llosbunemenos             1212012018        1195 AFCO                                 onsurance                          - 1135.06          $000            $000    5000     $000     5000      50.00      5000       $000              $000     5000
tt. ~~~menu.                          12/21/2018 DCOIT         lnlr..ot                           alfi«•--                           ~701.7 1           $000            $000    $0.00    $0.00    $0.00     $0,00      $0.00      $000              $0.00    $0.00
11. Opetaong Oosbursements            1212112018        1197   Freneaux, Thomas S                 rentlursemet« co expenses             -3000           $000            5000    5000     so.oo    sooo      50.00      50.00      $000              sooo     5000
11. Ope<aiJliO!losl>.nemen"           12/2212018        1199 Mad1son 5mool Dlsanct"'              reno                               .c643.35           SO.OO           $0.00   so.oo    $0.00    50.00     50.00      so.oo      $0.00             $000     50.00
, 1,_ ~IB:Jg Ors1Jun;ement5           ,2122ll018        1165 Freneaux, lboma:s S                  payc.-                             -2757.99           $0.00           sooo    50.00    $0.00    50.00     50.00      SO.OO      sooo              sooo     SO.OO
15. Ov.ne< O....S and Advanoos        12/2212018        1198 Scotf F'reneaux                      CMnef'S draw                          -2000           $0.00           $000    so.oo    50.00    $000      50.00      $0.00      SOJXI             $000     $0.00
11 Ooenlbno()ls.bursements            ,2122/2011)   1200 BankofAmonca                             ollicee"""""'                       -338,97           $000            $000    $000     $000     $000      $000       sooo       $000              sooo     5000
14 Transfers 10 Ofler Ac:c::ounts     12/2412018    1202 oe<'Yc::nh                               transfer                            -636.$6           $000            $0.00   5000     $0.00    5000      50.00      $000       $000              5000     5000
11. OpenangDrw.nements                1212612018 DEBIT USPos~er                                   posoage                              -30.67           so.oo           so.oo   50.00    $0.00    so.oo     so.oo      so.oo      $0.00             $0.00    50.00




                      Case 2:18-bk-05826-BKM                                                      Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                      Desc
                                                                                                  Main Document   Page 10 of 59
             C;>ttgory
11. Operafino Orsborsements
13. Other lllsbonements
11. OpeqtJrog Oosbunements
1. CaSh Salesi'Rece-lJ*
                                          Dille
                                                    Check
                                                   Number
                                        1212812018 DEBIT
                                        1213112018 FTN
                                          115Q019
                                                          C<>xCcnm.
                                                                    POY<<



                                                         l201 Freneaux. 1boma:s S
                                                                                      -
                                                                                    ulilily



                                                                                    .......
                                                                                    adjuslment
                                                                                               Deo<;ripUon   Amount
                                                                                                               ·172.7
                                                                                                                 -ll.99
                                                                                                              -2757.99
                                                                                                                          Cash S»esl
                                                                                                                           R«dj>t5
                                                                                                                              $0.00
                                                                                                                               sooo
                                                                                                                               $0.00
                                                                                                                               $0.00
                                                                                                                                         AccOU1Is
                                                                                                                                        Receiv.able
                                                                                                                                        Po~-Pditiotl
                                                                                                                                              $000
                                                                                                                                              sooo
                                                                                                                                              sooo
                                                                                                                                              so.oo
                                                                                                                                                        Othe<

                                                                                                                                                         5000
                                                                                                                                                         sooo
                                                                                                                                                         50.00
                                                                                                                                                         50.00
                                                                                                                                                                   From
                                                                                                                                                       Rcc:eipiS mkl<ro
                                                                                                                                                                     5000
                                                                                                                                                                     sooo
                                                                                                                                                                     50.00
                                                                                                                                                                     $0,00
                                                                                                                                                                            -
                                                                                                                                                                 Pa)'me'nts Translors


                                                                                                                                                                                5000
                                                                                                                                                                                sooo
                                                                                                                                                                                5000
                                                                                                                                                                                sooo
                                                                                                                                                                                        from


                                                                                                                                                                                          50.00
                                                                                                                                                                                          $0_00
                                                                                                                                                                                          so.oo
                                                                                                                                                                                          so.oo
                                                                                                                                                                                                A<couniS

                                                                                                                                                                                       A=ts Pre.Petition
                                                                                                                                                                                                     so.oo
                                                                                                                                                                                                     $0_00
                                                                                                                                                                                                     $0.00
                                                                                                                                                                                                     $0,00
                                                                                                                                                                                                                -·
                                                                                                                                                                            From Other Sales of Receivable Loans and

                                                                                                                                                                                                              $000
                                                                                                                                                                                                              sooo
                                                                                                                                                                                                              $0_00
                                                                                                                                                                                                              $0.00
                                                                                                                                                                                                                       Capital



                                                                                                                                                                                                                              sooo
                                                                                                                                                                                                                              so.oo
                                                                                                                                                                                                                              $0.00
                                                                                                                                                                                                                                     Wlthdnowols
                                                                                                                                                                                                                                         and
                                                                                                                                                                                                                     COntrii:M.Jtion$ PO\'III<f'OI$
                                                                                                                                                                                                                              $000           $000
                                                                                                                                                                                                                                             sooo
                                                                                                                                                                                                                                             so.oo
                                                                                                                                                                                                                                             50.00
2... Accounts Rec:e:M1~e Post Pew..     1112912018                                                             152.23          $0_00        $152.23      50.00       50.00      $0_00     50.00      50.00    $0_00           so.oo          so.oo
2.. AOOOI.rts ~ble Posl PentJ           1112912018                                  sales                      155.88          sooo         $155-88      $0.00       so.oo      $0.00     50,00      $0,00    sooo            $000           $0.00
                                                                                                                                                         sooo                                                 sooo
2. Aooounls Receivable PosiPeUI!
2."""""""Rece<YoblePosl""""
2.. AccXkM"'ts Rece:tvabJe Post Pellb
                                        1113012018
                                        11/ 3Qr'2018
                                        11/3af2018
                                                                                    .....
                                                                                    sale•

                                                                                    .....
                                                                                                                29.50
                                                                                                               242.04
                                                                                                               400.53
                                                                                                                               S0-00
                                                                                                                               sooo
                                                                                                                               $0_00
                                                                                                                                             529-50
                                                                                                                                            $242.04
                                                                                                                                            S400_53
                                                                                                                                                         5000
                                                                                                                                                         $0_00
                                                                                                                                                                     5000
                                                                                                                                                                     5000
                                                                                                                                                                     50.00
                                                                                                                                                                                5000
                                                                                                                                                                                sooo
                                                                                                                                                                                $0_00
                                                                                                                                                                                          50.00
                                                                                                                                                                                          50.00
                                                                                                                                                                                          SO.OO
                                                                                                                                                                                                     $000
                                                                                                                                                                                                     sooo
                                                                                                                                                                                                     $0.00
                                                                                                                                                                                                              sooo
                                                                                                                                                                                                              $0_ 00
                                                                                                                                                                                                                              5000
                                                                                                                                                                                                                              5000
                                                                                                                                                                                                                              50.00
                                                                                                                                                                                                                                             50.00
                                                                                                                                                                                                                                             5000
                                                                                                                                                                                                                                             50.00
2 Accounts R~ble Post Pelot              12/112018                                  sales                      4a4.00          sooo         S<a400       5000        50.00      sooo      50.00      $0.00    sooo            5000           sooo
2.. Aooooots Reo!wable Post Pebt!        12/112018                                  .oles                      9 76.51         so.oo        S976.51      50.00       50.00      $0.00     so.oo      $0.00    SO.OO           50.00          50.00
S Tramt.n ffom Other AcaM1ts             121212018       1367 Che.. Erlvalurn       tranole<                 10000.00          sooo           $000       $000        $0.00 $1000000       $0.00      $0.00    sooo            sooo           50.00
1. Cash SalesiRII!a!'lots                121312018                                  sales                       96.76         $!1676          $000       50.00       so.oo      sooo      50.00      $000     sooo            $000           $000
1 ~thSOI-DII                             1213f1018                                  tat..                      20250         $202 50          $000       $000        $000       $000      $0,00      so oo    $000            sooo           5000
1 Cosh SOl-Dis                           12/4/2018                                  sales                       6850          $6850           $000       $000        $000       $000      sooo       sooo     $000            sooo           $000
1 Cosh Sales/ReceOpOs                    12/4/2018                                  sales                      120.51        $12051           $000       $000        $000       $000      $0.00      $0.00    $000            sooo           $000
                                                                                                                                              so.oo                  so.oo                so.oo      so.oo    so.oo           so.oo
1. Cash S<les/Re<:elDIS
1. easn s a - . , . ,
1. caSh Sales~Rec::elpl$
                                         1214/2018
                                         121'512018
                                         1216t'2018
                                                                                    .....
                                                                                    sales

                                                                                    sales
                                                                                                               2 10.32
                                                                                                               5 18.n
                                                                                                                33.02
                                                                                                                             $210.32
                                                                                                                             ss1an
                                                                                                                              S33.02
                                                                                                                                              sooo
                                                                                                                                              sooo
                                                                                                                                                         $0,00
                                                                                                                                                         $0.00
                                                                                                                                                         $0.00
                                                                                                                                                                     $0.00
                                                                                                                                                                     so.oo
                                                                                                                                                                                50.00
                                                                                                                                                                                $0_00
                                                                                                                                                                                $0.00
                                                                                                                                                                                          so.oo
                                                                                                                                                                                          $0.00
                                                                                                                                                                                                     so.oo
                                                                                                                                                                                                     so.oo
                                                                                                                                                                                                              sooo
                                                                                                                                                                                                              sooo
                                                                                                                                                                                                                              sooo
                                                                                                                                                                                                                              so.oo
                                                                                                                                                                                                                                             50.00
                                                                                                                                                                                                                                             50.00
                                                                                                                                                                                                                                             so.oo
1. Cash Sal~pls                          121812018                                  sales                      400.24        $4(X)_24         $000       $0.00       $0_00      $0.00     50.00      $0.00    sooo            $0.00          $0.00
1. easn S<le5JRecelDis                   121612018                                  sales                      591.27        $591.27          $000       $000        sooo       $000      so.oo      SD.OO    $0.00           $000           sooo
2. Aooounts RecetYable Po$1 PetrtJ       12/612018                                  sales                     1200.50          $0.00      $1.200-50      $0,00       so.oo      sooo      $0,00      $0,00    $0.00           sooo           sooo
1. c.sn Sales/Re<:eoots                  121712018                                  soles                      173.25        $17325           $000       $0.00       so.oo      sooo      $0,00      so.oo    sooo            sooo           $000
1. C.sn Sal..-:etPIS
1 cash sat~ots
1. c.sn sa..-c.;l)ls
                                         121712018
                                         12/812018
                                         121812018
                                                                                    .....
                                                                                    sales

                                                                                    sales
                                                                                                               883.11
                                                                                                               351.33
                                                                                                               578.92
                                                                                                                             5883.11
                                                                                                                             $351 33
                                                                                                                             $511192
                                                                                                                                              $000
                                                                                                                                              $0_00
                                                                                                                                              $000
                                                                                                                                                         so.oo
                                                                                                                                                         $0.00
                                                                                                                                                         $000
                                                                                                                                                                     $0.00
                                                                                                                                                                     $0_00
                                                                                                                                                                     $000
                                                                                                                                                                                sooo
                                                                                                                                                                                $0_00
                                                                                                                                                                                $000
                                                                                                                                                                                          $0.00
                                                                                                                                                                                          SO.OO
                                                                                                                                                                                          $000
                                                                                                                                                                                                     $0.00
                                                                                                                                                                                                     $0_00
                                                                                                                                                                                                     $0.00
                                                                                                                                                                                                              sooo
                                                                                                                                                                                                              $000
                                                                                                                                                                                                              $000
                                                                                                                                                                                                                              sooo
                                                                                                                                                                                                                              sooo
                                                                                                                                                                                                                              $000
                                                                                                                                                                                                                                             $000
                                                                                                                                                                                                                                             $0_00
                                                                                                                                                                                                                                             $000
1. Cash 5aC!SI'RI!<:e1Pis                12/8J2018                                  sales                      821.00        $82100           sooo       $0.00       so.oo      $0.00     $0.00      $0.00    sooo            so.oo          $0.00
2."""""""Rece<YoblePosl-                12/10f2018                                  sales                       80.62          so.oo         $8062       so.oo       so.oo      $000      $0,00      $0.00    sooo            sooo           $000
2. AQCOoo" Rec:lew.ible Po&t ~
1   C-3~1'1 ~ea:~Rec&!~

1. Cash SalesiRe<:oiDis
                                        1211012018
                                        1!!/1112018
                                        1211112018
                                                                                    .....
                                                                                    &ale&

                                                                                    sales
                                                                                                              1209.60
                                                                                                                 9.?2
                                                                                                                99.50
                                                                                                                               $0_00
                                                                                                                               S.Q.72
                                                                                                                              $99.50
                                                                                                                                          S1.20UO
                                                                                                                                              sooo
                                                                                                                                              $0_00
                                                                                                                                                         $0_00
                                                                                                                                                         SO.OO
                                                                                                                                                         so.oo
                                                                                                                                                                     $0_00
                                                                                                                                                                    SO.OO
                                                                                                                                                                    so.oo
                                                                                                                                                                                sooo
                                                                                                                                                                                S<IOO
                                                                                                                                                                                so.oo
                                                                                                                                                                                          $0_00
                                                                                                                                                                                           . ..00
                                                                                                                                                                                           $0_00
                                                                                                                                                                                                     $0_00
                                                                                                                                                                                                       $0.00
                                                                                                                                                                                                       $0.00
                                                                                                                                                                                                              $0_00
                                                                                                                                                                                                                  sooo
                                                                                                                                                                                                                  so_oo
                                                                                                                                                                                                                              sooo
                                                                                                                                                                                                                                sooo
                                                                                                                                                                                                                                so.oo
                                                                                                                                                                                                                                             $0_00
                                                                                                                                                                                                                                             SO.OO
                                                                                                                                                                                                                                             so.oo
2.. Aa::x>unt.s R.ec:evable Post Pebb   1211212018                                  sales                      166.00          $0.00        $16800       $000       $0.00       $000       $0.00       $0.00      $000          $000         $0.00
2 , Aooount5 ~e Post Pei>L              1211212018                                  sales                    14774.55          $0.00     $14.774..55     $000       sooo        sooo       so.oo       so.oo      sooo          $000         $000
7 . Aooounts Receivable · Pre~          1211312018                                  sales                       30.00          sooo           $000       $000       $0.00       $000       sooo       530.00      sooo          $000         sooo
2. A"""""'Rece<YoblePost-.              12/1312018                                  sales                      302.37          sooo         5.302.37     $000       sooo        sooo       so.oo       $0 00      sooo          sooo         $000
                                                                                                                                              sooo       so.oo      so.oo       sooo       so.oo       so.oo      sooo          sooo         so.oo
1. Cash Sal..nle<:o!D4s
1 easn S<lestReoeoPis
1. cash SalesiRec:eiots
                                        1211312018
                                        12/1412018
                                        12/1412018
                                                                                    .....
                                                                                    sales

                                                                                    sales
                                                                                                              242G.:,O
                                                                                                               119.50
                                                                                                               136.31
                                                                                                                           52,425.50
                                                                                                                             5119.50
                                                                                                                             513631
                                                                                                                                              SO.OO
                                                                                                                                              sooo
                                                                                                                                                         $000
                                                                                                                                                         $0_00
                                                                                                                                                                    $0_00
                                                                                                                                                                    $0.00
                                                                                                                                                                                sooo
                                                                                                                                                                                sooo
                                                                                                                                                                                           $0.00
                                                                                                                                                                                           $0.00
                                                                                                                                                                                                       sooo
                                                                                                                                                                                                       $0_00
                                                                                                                                                                                                                  $000
                                                                                                                                                                                                                  so_oo
                                                                                                                                                                                                                                sooo
                                                                                                                                                                                                                                sooo
                                                                                                                                                                                                                                             $000
                                                                                                                                                                                                                                             50.00
1C.snSalesiRe<etDIS                     1211412018                                  sales                                    5686.13          $000       $000       $000        $000       so.oo       sooo       sooo          sooo         $000
                                                                                    ..,..                      686.13
1. easn Sa~es~Re<o>ots
1. Cash SoletJRo<:o;Jl!.•
1. Cash sa..-c.;PIS
1 Cash SolestRieoeoDis
1~snSalesiRe<etPIS
                                        1211412018
                                        12/1512016
                                        12/1512018
                                        12/1712018
                                        1211812018
                                                                                    -·
                                                                                    sales
                                                                                    sales
                                                                                    sa1es
                                                                                                              8025.60
                                                                                                                116.83
                                                                                                               191.05
                                                                                                                50.00
                                                                                                                79.00
                                                                                                                           58.02560
                                                                                                                              $11683
                                                                                                                             $19105
                                                                                                                              ssooo
                                                                                                                              $7900
                                                                                                                                              sooo
                                                                                                                                              sooo
                                                                                                                                              sooo
                                                                                                                                              $000
                                                                                                                                              $000
                                                                                                                                                         $000
                                                                                                                                                         ro.oo
                                                                                                                                                         $000
                                                                                                                                                         $0.00
                                                                                                                                                         $0.00
                                                                                                                                                                    $0_00
                                                                                                                                                                    so.oo
                                                                                                                                                                    $0.00
                                                                                                                                                                    so.oo
                                                                                                                                                                    $0_00
                                                                                                                                                                                sooo
                                                                                                                                                                                sooo
                                                                                                                                                                                $000
                                                                                                                                                                                sooo
                                                                                                                                                                                sooo
                                                                                                                                                                                           SO.OO
                                                                                                                                                                                           $0.00
                                                                                                                                                                                           so.oo
                                                                                                                                                                                           so.oo
                                                                                                                                                                                           $0.00
                                                                                                                                                                                                       $0.00
                                                                                                                                                                                                       so.oo
                                                                                                                                                                                                       sooo
                                                                                                                                                                                                       so.oo
                                                                                                                                                                                                       so.oo
                                                                                                                                                                                                                  sooo
                                                                                                                                                                                                                  sooo
                                                                                                                                                                                                                  sooo
                                                                                                                                                                                                                  sooo
                                                                                                                                                                                                                  sooo
                                                                                                                                                                                                                                $000
                                                                                                                                                                                                                                sooo
                                                                                                                                                                                                                                $0.00
                                                                                                                                                                                                                                sooo
                                                                                                                                                                                                                                $000
                                                                                                                                                                                                                                             $000
                                                                                                                                                                                                                                             :sooo
                                                                                                                                                                                                                                             5000
                                                                                                                                                                                                                                             50.00
                                                                                                                                                                                                                                             5000
1. easn SalestReoeooos                  12/181'2018                                 sales                      14 9.27       5149.27          $0_00      $0.00      $0.00       $0_00      $0.00       so.oo      sooo          $0_00        $0_00
1 Cash SalestRieoeoDIS                  121191'2018                                 sales                        9.72          $9.72          sooo       5000       50.00       sooo       so.oo       $0.00      sooo          sooo         50.00
1. Cash 5aes/R~mul4S                    1211912018                                  sales                      906.00       $906.00           $0.00      so.oo      $0.00       sooo       $0,00       $0.00      so.oo         $0.00        $0.00
1 Cosh Sales/ReoeoDIS                   1212012018                                  sales                      340.75       534075            sooo       $000       so.oo       sooo       so.oo       so oo      sooo          sooo         sooo
1. c.sn 5ae5JRecelPis                   12121/2018                                  sales                       73.57        $7351            $000       $000       so.oo       sooo       $0,00       $0,00      sooo          sooo         sooo
1 easn saestReoeooos                    12121/2018                                  sales                      707.50       $707 so           $0_00      $000       $0.00       $0_00      $0.00       $0.00      sooo          sooo         $0_00
1 Cosh SolestRieoeol)ls                 12/2112018                                  sales                     1107.50      $1.107 50          sooo       $000       $000        $000       $0.00       $0 00      sooo          sooo         sooo
1. Cash S a l -..••                     12121.12018                                 sales                     8565.60      $8,565.60          so.oo      $0.00      $0.00       $000       $0.00       $0.00      sooo          so.oo        $0.00
1. easn Sale>IRI!<leiPis                12122/2018                                  sales                        89.50       58950            sooo       $0.00      so.oo       sooo       $0.00       $0.00      so.oo         sooo         sooo
1. cash salesiReceiots                  12/2212018                                  sales                       586.95      SSS6.95           $000       $000       $0.00       $000       $0,00       so.oo      $0.00         sooo         so.oo
lCash~PIS                               1212212018                                  sales                     !.365.$4     $5_3$5$4           $000       $0 00      $000        $000       so.oo       $0 ()0     $000          $000         $000




                      Case 2:18-bk-05826-BKM                                        Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                  Desc
                                                                                    Main Document   Page 11 of 59
            C;>ttgory
2. Aooounts Rec::eivable Posl Petn.
ICa<h~pts
1. Cash Sales1Rec:el04s
                                       Dille
                                      1212412018
                                      12126J2018
                                      1212612018
                                                    Check
                                                    Number   POY<<
                                                                     sales
                                                                     sales
                                                                     sales
                                                                             Deo<;ripUon   Amount
                                                                                              4 3.30
                                                                                              441.87
                                                                                             1049.80
                                                                                                       Cash S»esl
                                                                                                        R«dj>t5
                                                                                                           $0.00
                                                                                                         $44187
                                                                                                        $1.049.80
                                                                                                                       AccOU1Is
                                                                                                                      Receiv.able
                                                                                                                      Po~-Pditiotl
                                                                                                                           SA3.JO
                                                                                                                            sooo
                                                                                                                            $0.00
                                                                                                                                      Othe<

                                                                                                                                       $000
                                                                                                                                       sooo
                                                                                                                                       sooo
                                                                                                                                                  From
                                                                                                                                     Rcc:eipiS mkl<ro
                                                                                                                                                   $000
                                                                                                                                                   sooo
                                                                                                                                                   so.oo
                                                                                                                                                            -
                                                                                                                                                Pa)'me'nts Translors


                                                                                                                                                                $000
                                                                                                                                                                sooo
                                                                                                                                                                $0.00
                                                                                                                                                                       from
                                                                                                                                                           From Other Sales of
                                                                                                                                                                         A=ts
                                                                                                                                                                          so.oo
                                                                                                                                                                          SO.OO
                                                                                                                                                                          so.oo
                                                                                                                                                                                   A<couniS

                                                                                                                                                                                  Pre.Petition
                                                                                                                                                                                        so.oo
                                                                                                                                                                                        so.oo
                                                                                                                                                                                        so.oo
                                                                                                                                                                                                 -·
                                                                                                                                                                                  Receivable Loans and


                                                                                                                                                                                                 $000
                                                                                                                                                                                                 $000
                                                                                                                                                                                                 $0.00
                                                                                                                                                                                                            Capital
                                                                                                                                                                                                         COntrii:M.Jtion$
                                                                                                                                                                                                                 sooo
                                                                                                                                                                                                                 sooo
                                                                                                                                                                                                                 so.oo
                                                                                                                                                                                                                 so.oo
                                                                                                                                                                                                                            Wlthdnowols
                                                                                                                                                                                                                                and
                                                                                                                                                                                                                             PO\'III<f'OI$
                                                                                                                                                                                                                                   sooo
                                                                                                                                                                                                                                   sooo
                                                                                                                                                                                                                                   $0.00
1. Cash Salt!SIReo!'IDIS
I. Cash Sales/R<celpts
2.. Aooounts ~ble Posl Pent.
                                      1212712018
                                      1212712018
                                      1212812018
                                                                     .....
                                                                     sales


                                                                     sales
                                                                                              128.55
                                                                                             656.00
                                                                                             304.95
                                                                                                          $128.55
                                                                                                          5656.00
                                                                                                            $000
                                                                                                                            sooo
                                                                                                                            50.00
                                                                                                                          $304S5
                                                                                                                                       $0.00
                                                                                                                                       50.00
                                                                                                                                       so.oo
                                                                                                                                                   so.oo
                                                                                                                                                   50.00
                                                                                                                                                   $0,00
                                                                                                                                                                sooo
                                                                                                                                                                50.00
                                                                                                                                                                so.oo
                                                                                                                                                                          so.oo
                                                                                                                                                                          so.oo
                                                                                                                                                                          $0,00
                                                                                                                                                                                        $0.00
                                                                                                                                                                                        50.00
                                                                                                                                                                                        $0,00
                                                                                                                                                                                                 $0.00
                                                                                                                                                                                                 50.00
                                                                                                                                                                                                 $000
                                                                                                                                                                                                                 50.00
                                                                                                                                                                                                                 sooo
                                                                                                                                                                                                                                   so.oo
                                                                                                                                                                                                                                   50.00
                                                                                                                                                                                                                                   so.oo
I Ca<h Sales/ReceoDIS                 1212812018                     sales                   823.49       $823.49           $000       5000        5000         5000      50.00         $000     5000            5000              so.oo
                                                                                                                                       sooo                               so.oo         sooo                                       sooo
I. C a s h - 0 4 s
, . Cash Safes.IRecelpts
                                      1212912018
                                      121291'1018                    .....
                                                                     sales                   121.08
                                                                                              139.50
                                                                                                          $12108
                                                                                                          5 139.:50
                                                                                                            50.00
                                                                                                                            5000
                                                                                                                            $0.00
                                                                                                                            5000
                                                                                                                                       $0.00
                                                                                                                                       SO.OO
                                                                                                                                                   5000
                                                                                                                                                   50.00
                                                                                                                                                   50.00
                                                                                                                                                                5000
                                                                                                                                                                SO.OO
                                                                                                                                                                5000
                                                                                                                                                                          SO.OO
                                                                                                                                                                          SO.OO
                                                                                                                                                                                        $0.00
                                                                                                                                                                                        $0.00
                                                                                                                                                                                                 5000
                                                                                                                                                                                                 50.00
                                                                                                                                                                                                 5000
                                                                                                                                                                                                                 5000
                                                                                                                                                                                                                 50.00
                                                                                                                                                                                                                 5000
                                                                                                                                                                                                                                   so.oo
                                                                                                                                                                                                                                   SO.OO
Total                                                                                      $6.709.69    538.221.53      $20,522.58      so.oo       so.oo   510.000.00    $0,00        $30.00    50.00            50.00             so.oo




                     Case 2:18-bk-05826-BKM                          Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                               Desc
                                                                     Main Document   Page 12 of 59
                                12                                                                                                                                                 22
              11

                              ....                13               14            15            16                 17           18          19            2lJ           21                      23


      Ope<ating
     Oisburs:nlMls




         (!
              St7000l
                    ,1
                            e xcluding
                           ReOlll Costs



                                     5000
                                     $000
                                                ou,.,.
                                             Di&bursnwnts



                                                    5000
                                                    $000
                                                            Trans-r~trs to
                                                                 01.....
                                                             Accounts



                                                                    5000
                                                                    $000
                                                                             OWMf o~s
                                                                                and
                                                                              Advances



                                                                                  5000
                                                                                  $000
                                                                                            Capital
                                                                                          Expenditures



                                                                                                    5000
                                                                                                    $000
                                                                                                               -.,...
                                                                                                             Pre..f'oatition PotitiOn




                                                                                                                   5000
                                                                                                                   $000
                                                                                                                              Debt
                                                                                                                             Serviu


                                                                                                                               5000
                                                                                                                               $000
                                                                                                                                        Reorg.

                                                                                                                                         .... .... ....
                                                                                                                                        Attorney




                                                                                                                                           $000
                                                                                                                                           sooo
                                                                                                                                                      Reoog .
                                                                                                                                                     Accountant




                                                                                                                                                           sooo
                                                                                                                                                           so.oo
                                                                                                                                                                    US Trust ee Sankruplcy Other Reorg




                                                                                                                                                                        $000
                                                                                                                                                                        $000
                                                                                                                                                                                Court Costs



                                                                                                                                                                                    5000
                                                                                                                                                                                    $000
                                                                                                                                                                                              Costs


                                                                                                                                                                                                5000
                                                                                                                                                                                                $000
                   so oo             sooo           sooo            sooo       >4!0000              so.oo          sooo        SO.OO       SO.OO           so.oo        SO.OO       so oo       SO.OO
         S4 11671                    50.00          sooo            $0.00         $0.00             $0.00          $0.00       $0.00       SO.DO           $0.00        $0.00       $000        $0.00
         f$'295533~                  sooo           SO.OO           $0.00         $0.00             SO.OO          $000        5000        so.oo           $0,00        $0.00       $000        sooo
         LS1.281 66\                 50.00          50.00           50.00         50.00             $().00         $0.00       50.00       $0.00           $0.00        $000        50.00       50.00
              1$292951               $000           $000            $0.00         so.oo             $000           $000        50.00       $0.00           so.oo        $0.00       $000        $000
                   sooo              50.00          $000         ($18900          so.oo             SO.OO          SO.OO       sooo        $0.00           $0.00        so.oo       sooo        so.oo
              tSt&-150)              $000           sooo            $000          $0.00             $0.00          $000        $0.00       $0.00           $0.00        $000        $0.00       $000
              (512770)               SO.OO         $0.00            $0.00         $0.00             $0.00          $0.00       $0.00       $0.00           $0.00        $0.00       $0.00       $0.00
         ($2,116.1!10                $0.00         $000             $0.00         $0.00             $0.00          $000        $0.00       $0.00           so.oo        $0.00       $000        so.oo
           l$38900                   sooo           sooo            so.oo         so.oo             so.oo          $000        $000        $0.00           $0.00        $0.00       $000        sooo
              $000                   sooo           $000          IS:WOOO         $0.00             $0.00          $000        SQOO        SQOO            so.oo        $000        $000        $000
         ($2000 00)                  $000           sooo             $000         so.oo             so oo          $000        $000        $000            sooo         $000        sooo        sooo
              S32239                 5000           50.00            $0.00        so.oo             SO.OO          $0.00       sooo        $0.00           $0.00        $0.00       SllOO       so.oo
                 $000                sooo      ($1,200 50            $0.00        $0.00             so.oo          $000        $000        $0.00           so.oo        $0.00       sooo        SO.OO
               ($1200)               $000           50.00            50.00        so.oo             50.00          5000        $0 .00      $ 0 .00         50.00        50.00       50.00       50.00
                 50.00               SO.OO          SO.OO    1
                                                                 57 50000         50.00             50.00          $0.00       $0.00       SO.OO           $ 0.00       $0.00       SllOO       SO.OO
         !$2187 00)                  $000           5000            $0.00         so.oo             so.oo          $000        $000        $0.00           $0.00        $000        $000        so oo
          Sl 521 !18                 5000           5000            SO.OO         SO.OO             SO.OO          $0.00       $0.00       SO.OO           so.oo        sooo        5000        SO.OO
         lSI 392 701                 $000           $000            $000          sooo              sooo           $000        $000        $0.00           $0.00        sooo        $000        $000
           lSI£& 70)                 $000           $0.00           $0.00         50.00             50.00          $000        $0.00       so.oo           $0.00        $0.00       $0.00       50.00
              $11596                 $0.00          $0.00           $0.00         so.oo             50.00          $0.00       so.oo       $0.00           50.00        $0.00       $0.00       50.00
          ($1(!000)                  $000          5000             $000          50.00             $0.00          $000        $000        $0.00           50.00        5000        $000        sooo
             $0.00                   5000          5000             50.00         50.00             50.00     S7f!0759         50.00       $0.00           50.00        50.00       SllOO       50.00
             50.00                   $000          $0.00            $0.00      $200000              $0.00          $000        $0.00       $0.00           $0.00        50.00       50.00       50.00
         $110000)                 50.00            so.oo            $0.00         so.oo             $().00         so.oo       $000        $0.00           $0.00        5000        $000        $0.00
         ($120681)                $000             $000             $000          $0.00             $0 00          $000        $000        $0.00           50.00        50.00       $000        5000
              ($10000\            $000             5000             $000          $0,00             5000           $000        $000        $0.00           $0.00        $0.00       $000        5000
               ($11192)           $000             5000             50.00         $0.00             $000           $000        $000        $0.00           $0.00        5000        $000        $0.00
              5604114)            SO.OO            50.00            $0.00         so.oo             so.oo          $0.00       50.00       $0.00           $0.00        $0.00       $000        50.00
                   ~001              $000           sooo            $0 00         sc.oo             so oo          5000        $000        sooo            so.oo        sooo        $000        so oo
         (51 28166)                  50.00          50.00           $0.00         $0.00             50.00          $0.00       $000        $ 0.00          $0,00        $0.00       $000        50.00
         f$113506)                   5000           5000            $000          $0.00             50 00          5000        $000        $000            $0.00        $000        5000        50.00
         $:)701 71                   5000           50.00           5000          50.00             50.00          5000        5000        $0.00           $0,(X)       5000        5000        so.oo
         ($300000                    5000           5000            $0.00         $0.00             sooo           50.00       $000        $0.00           sooo         $000        5000        so oo
         £56643 35)                  $000           $0.00           $0.00         $0.00             so.oo          $000        $000        $0.00           $0.00        50.00       50.00       $0.00
         {5275799\                   5000           50.00           $0.00         $0.00             50.00          $000        $000        so.oo           $0,00        50.00       $0.00       5000
                   $0 00             $000          $000             $0.00      $200000}             so.oo          $000        so oo       so.oo           $0.00        $000        $0 00       $0.00
              1$33891)               $000          5000             $0.00         so.oo             sooo           5000        $000        $0,00           $0.00        5000        $000        50 00
                   50.00             $000          5000          1$63656          so.oo             $0,00          5000        sooo        $0.00           $0,00        5000        5000        50.00
               (S'30.67)             $0.00         $0.00            $0.00         so.oo             so.oo          $0.00       $0.00       $0.00           $0.00        $0.00       $0.00       $0.00




Case 2:18-bk-05826-BKM                                            Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                        Desc
                                                                  Main Document   Page 13 of 59
                                                                                               -
                        --;;:~-
                                                 Trans11!rs to Owner Draws                    Pr<-P<tltlon P<lltlon   RfOfg •        Reorg.
      Operating
     DiGtlu~

         ($172 70~
                       exc.luding

                              $000
                                     Othe<
                      ReOtgco.ts Di$burGmenb
                                        $0.00
                                                    Other
                                                  AGGounl.!.
                                                      $0.00
                                                                    ....
                                                                  and
                                                               ""''"$0.00
                                                                               Capital
                                                                             Expenditure•
                                                                                     $0.00
                                                                                                 Oobt

                                                                                                   $000
                                                                                                            Debt
                                                                                                           8erviGC
                                                                                                              $000
                                                                                                                      Attorney
                                                                                                                       F..,.
                                                                                                                         so.oo
                                                                                                                                   Accounta.nt
                                                                                                                                      Fee<
                                                                                                                                         $0.00
                                                                                                                                                  US Trustee
                                                                                                                                                    F~

                                                                                                                                                      $000
                                                                                                                                                               Bankruptcy Other Reorg
                                                                                                                                                               COUrt C«;t$
                                                                                                                                                                    $000
                                                                                                                                                                             Coe;tto
                                                                                                                                                                                $0.00
             $000           $0.00       $099          SO.OO         $0.00            sooo          $000       $000       SO.OO           SO.OO        SO.OO         $000        $000
        {$2.757 99)         $000        $000          $0.00         $0.00            $0.00         $000       $000       $0.00           $0.00        $0.00         $0.00       $000
             $0.00          $0.00       $0.00         $0.00         $0.00            $0.00         $0.00      $0.00      $0.00           $0.00        $0.00         $000        $0.00
            $0.00           $0.00       $0.00         $0.00         $0.00            SO.OO         $0.00      $0.00      $0.00           $0.00        $0.00         $0.00       $0.00
            $000            $000        $0.00         $0.00         $0,00            so.oo         $0.00      $000       $0,00           so.oo        $0.00         $000        $0.00
            $000            $000        $000          $000          $000             $0.00         $000       sooo       sooo            sooo         $000          $000        $000
            $000            $000        $000          $000          $000             $000          $000       $000       $000            $0.00        $000          $000        $000
            $0.00           $0.00       $0.00         $0.00         $0.00            $0.00         $0.00      SO.OO      $ 0.00          $0.00        $0.00         $0.00       $0.00
            $000            $000        $000          $0.00         $0.00            $0.00         $000       $0.00      SO.OO           $ 0.00       $000          $000        $0.00
            $0.00           $000        $0.00         so.oo         $0.00            $0.00         $0.00      so.oo      so.oo           so.oo        $0.00         $0.00       $0.00
            $000            $000        $000          $000          $0.00            $0.00         $000       $000       so.oo           so.oo        $000          $000        $000
            $000            $000        $000          $0.00         $0.00            $000          $000       $000       so.oo           so.oo        $000          $000        $000
            $000            $000        $000          $000          $000             $000          $000       $000       sooo            sooo         $000          $000        $000
            $000            $000        $000          $000          $000             $000          $000       so oo      sooo            $0.00        $000          $0 00       $000
            $000            $000        $000          $000          $000             $000          $000       sooo       so.oo           $0,00        $000          $000        $000
            $0.00           $0.00       $0.00         $0.00         $0.00            $0.00         $0.00      $0.00      so.oo           so.oo        $0.00         $0.00       $0.00
            $0.00           $0.00       $0.00         SO.OO         $0.00            SO.OO         $0.00      SO.OO      so.oo           $0.00        $000          sooo        $0.00
            $0.00           $0.00       so.oo         $0.00         $0.00            $0.00         $0.00      $0.00      so.oo           $0,00        $0.00         $0.00       $0.00
            $000            $0.00       $0.00         $0.00         $0.00            $0.00         $0.00      $0.00      $0.00           $0.00        $0.00         $0.00       $0.00
            $000            $000        sooo          $0.00         $0.00            $000          $000       $000       so.oo           $0,00        $000          $000        $000
            $000            $0.00       $0.00         $0.00         $0.00            $0.00         $000       $000       so.oo           $0.00        $000          $000        $0.00
            $000            $000        $000          $000          $0.00            $0.00         $000       sooo       sooo            $0.00        $000          $000        $000
            $000            sooo        $0.00         $0.00         $0.00            Sj)_OO        sooo       $000       so.oo           so.oo        $0.00         $000        Sj)_OO
            $000            $000        $0.00         $0.00         SO.OO            $0.00         $000       $000       SO.OO           $0.00        $0.00         $000        SO.OO
            $000            $000        $000          $0.00         $0.00            sooo          $000       $000       so.oo           $0.00        $0.00         $000        sooo
            $0.00           $0.00       $0.00         $0.00         so.oo            Sj),OO        $0.00      $000       so.oo           $0.00        $0.00         $0.00       so.oo
            $0.00           sooo        sooo          sooo          so.oo            Sj),OO        $000       $0.00      so.oo           so.oo        $0.00         $0.00       so.oo
            SO.OO           $000        $0.00         $0.00         $0.00            $0.00         $0.00      $0.00      $0.00           $0.00        $0.00         SO.OO       $0.00
            $000            $000        $000          $ 0.00        SO.OO            SO.OO         $000       SOJ)O      so.oo           SO.OO        $0.00         $000        $000
            $0.00           $0.00       00.00         so.oo         00.00            Sj)_OO        $0.00      so.oo      sooo            so.oo        SO.OO         $0.00       00.00
            $000            $000        $000          $000          $0.00            $0.00         $000       $0.00      $ 0 .00         $0.00        $000          $000        so.oo
            $000            so.oo       so.oo         $0.00         $0.00            $0.00         $000       $000       $ 0.00          $0.00        $0.00         $0.00       so.oo
            $000            sooo        Sj)OO         $0.00         $0,00            Sj)OO         $000       $000       $0.00           so.oo        $000          $000        so.oo
            $000            $000        Sj),OO        $0.00         $0.00            Sj),OO        $000       sooo       so.oo           $0.00        $0.00         $000        sooo
            SO.OO           SO.OO       SO.OO         SO.OO         so.oo            SO.OO         sooo       sooo       so.oo           so.oo        SO.OO         SO.IIO      sooo
            $000            sooo        sooo          $0.00         $0.00            so.oo         $000       sooo       $0.00           $0.00        sooo          $000        sooo
            $0.00           sooo        so.oo         $0.00         $0.00            SO.OO         $0.00      sooo       so.oo           $ 0.00       $0.00         $0.00       so.oo
            sooo            sooo        sooo          $000          sooo             $000          $000       $000       sooo            sooo         $000          $000        sooo
            $000            $000        sooo          $0.00         $0.00            $000          $000       $000       $0.00           $0.00        $0.00         $000        $0.00
            !10.00          $000        5000          $0.00         !10.00           !10.00        !1000      !1000      $0.00           $0.00        $0.00         !1000       sooo
            $000            $000        $000          $0.00         $0.00            Sj),OO        $000       $000       $0.00           so.oo        $000          $000        $000
            Sj)_OO          $000        $000          $0.00         so.oo            so.oo         SO.OO      sooo       so.oo           $0.00        $0.00         $000        sooo
            $000            $000        $000          $000          so.oo            so.oo         $000       $000       $ 0.00          $0.00        $000          $000        so.oo
            $000            SO.OO       $0.00         $0.00         SO.OO            $0.00         $0.00      sooo       SO.OO           $0.00        SO.OO         $000        SO.OO
            $000            $0.00       so.oo         $0.00         $0,00            so.oo         sooo       $000       so.oo           so.oo        $0.00         $000        so.oo
            $0.00           $0.00       $0.00         $0 .00        so.oo            so.oo         $000       $0.00      $0 .00          $ 0.00       $0.00         $000        so.oo
            $000            sooo        sooo          $000          so.oo            $000          $000       sooo       sooo            $0.00        $000          $000        sooo
            $000            $000        $000          so.oo         so.oo            so.oo         sooo       sooo       $0.00           so.oo        $000          so.oo       sooo
            $0.00           sooo        sooo          $0.00         SO.OO            SO.OO         $0.00      SO.OO      SO.OO           $0.00        $000          $000        sooo
            $000            sooo        sooo          $000          so.oo            so oo         $000       $000       so.oo           so.oo        $000          $000        sooo
            $0.00           $0.00       $0.00         $0.00         $0.00            $0.00         $0.00      $0.00      so.oo           $0 ,00       $0.00         $0.00       so.oo
            $000            $000        $000          sooo          $0.00            Sj),OO        $000       sooo       so.oo           so.oo        $0.00         $000        $0.00
            $000            sooo        $0.00         so.oo         so.oo            so.oo         $000       $000       $ 0.00          $0.00        $000          sooo        so.oo
            $000            $000        $000          $000          $0.00            so.oo         $000       $000       $0.00           $0.00        $000          $000        sooo




Case 2:18-bk-05826-BKM                              Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                      Desc
                                                    Main Document   Page 14 of 59
                                                                                                -
                      --;;:~-
                                                Trans11!rs to Owner Draws                      Pr<-P<tltlon P<lltlon    RfOfg •      Reorg.
      Operating
     DiGtlu~

            $000
                     exc.luding

                            $000
                                   Othe<
                    ReOtgco.ts Di$burGmenb
                                      $0.00
                                                   Other
                                                 AGGounl.!.
                                                      $0.00
                                                                 and
                                                               ""''"....
                                                                    so.oo
                                                                                 Capital
                                                                               Expend;ture•
                                                                                       50.00
                                                                                                  Oobt

                                                                                                    $000
                                                                                                             Debt
                                                                                                            8erviGC
                                                                                                               $000
                                                                                                                        Attorney
                                                                                                                         F..,.
                                                                                                                           so.oo
                                                                                                                                   Accounta.nt
                                                                                                                                      Fee<
                                                                                                                                         $0.00
                                                                                                                                                  US Trustee
                                                                                                                                                    F~

                                                                                                                                                      $000
                                                                                                                                                               Bankruptcy Other Reorg
                                                                                                                                                               COUrt C«;t$
                                                                                                                                                                    5000
                                                                                                                                                                             Coe;tto
                                                                                                                                                                                50.00
            sooo          sooo        sooo            SO.OO         50.00              5000         sooo       sooo        sooo          sooo         sooo          SOOD        sooo
            50.00         50.00       50.00           $0.00         50.00              50.00        50.00      $0.00       so.oo         $0.00        50.00         5000        50.00
            $0.00         $0.00       $0.00           $0.00         $0.00              50.00        $0.00      $0.00       so.oo         $0.00        $0.00         $0.00       50.00
            $0.00         $0.00       $0.00           $0.00         $0.00              50.00        50.00      $0.00       50.00         SO.OO        50.00         $0.00       $0.00
            sooo          $000        50.00           $0.00         $0.00              50.00        $0.00      $000        so.oo         so.oo        $0.00         $000        50.00
            $000          $000        $000            $000          5000               50.00        $000       sooo        sooo          $000         $000          $000        5000
            5000          5000        5000            $000          5000               5000         5000       5000        5000          50.00        5000          5000        5000
            50.00         50.00       50.00           50.00         50.00              50.00        50.00      SO.OO       so.oo         50.00        50.00         SO.OO       50.00
            5000          5000        50.00           50.00         50.00              50.00        5000       sooo        so.oo         SO.OO        5000          5000        50.00
                          $0.00    -$1.201.49     ·58,625.56    ...$8.500.00                                    $0.00      50.00          50.00        50.00         50.00       50.00




Case 2:18-bk-05826-BKM                             Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                       Desc
                                                   Main Document   Page 15 of 59
Official Fonn 425C
Monthly Ope-rating Report for Small Business Under Chapter 11
Cash Activity . Payroll Acciio.:iu~nt~====-"7"7"7"'"-------------,
Case Name:                        .CheSSEfuporium, LLC
Case Number.                      2 : 18-bk~5826
Report Date:                       12131/18

                                                                                                                                                                                                                           l"ayron ACCOUnt A CtiVIty




                                                                                                                                             -
                                                                                                                                                2              3          4            5                 6                            8          9


             Ca!OgC>ry               Date        IN.-I              p._                Desalptlon               Amount
                                                                                                                            I  R.cei ts
                                                                                                                                           Accounts
                                                                                                                              Cash SaiHI Receivable Post
                                                                                                                                                             ""'"'
                                                                                                                                                            Rocolpts    ·-
                                                                                                                                                                       P•yrnom

                                                                                                                                                                       Ins!dono
                                                                                                                                                                                   TransfHS
                                                                                                                                                                                   FromOthet'
                                                                                                                                                                                   A<>counls
                                                                                                                                                                                                     Proeuds

                                                                                                                                                                                                       Assets
                                                                                                                                                                                                                    Accounts
                                                                                                                                                                                                    from Sales of Receivable Pre
                                                                                                                                                                                                                     Pedtlon
                                                                                                                                                                                                                                   l.oMsand
                                                                                                                                                                                                                                   Advances
                                                                                                                                                                                                                                               Capital
                                                                                                                                                                                                                                               ~         ..
BeQrm;no biolance                                                                                              $12,544 80


1 t Ooerabno llost>l.nemeniS        911512018      t046 All<l<onl<:, IOnel       Independent conraar:w            -.341.91         scoo             sooo       sooo       sooo             sooo           scoo            so.oo        sooo          sooo
11. Ooerabng llost>l.nemeniS        9/2912018      1092 AAdronie, tonel          lncSependent contraca            -435.82          sc.oo            SO.OO      SO.OO      so.oo            SO.OO          so.oo           so.oo        so.oo         SO.OO
11 Operabno~nta                    10f131'2016     1212 f"'amonclon Klf'IC       Independent conlr.:&w            ·75020           $000             $000       $000       $000             $000           $000            $000         $000          $000
11 Ooerabna o..a...-n11            10113/2018      1203 R~nd, JaCOO              Independent contractor           -31500           scoo             $000       $000       $000             $000           SC,OO           $000         $000          sooo
II. Ooerabng CJabuosoments         U:Vl712018      1290 Metsel, Richard H _      Independent conb'ador            -279..58         SC,OO            SO.OO      $0.00      $0.00            $0.00          SO.OO           SO.OO        SO.OO         so.oo
11. <>oerabna llost>l.nements      10f27f2018      1269 Ancttonic, tone~         lnclependetrtconltaetOr          -237.00          SV.OO            $0.00      $000       $0.00            $0.00          SV.OO           SO.OO        SO.OO         SO.OO
1 1 Ooerabng ~Jostxr.;omeniS       1012712018      1m minor                      lnclependetrtcontr.IC*Jr          -46.00          sooo             $0.00      $000       sooo             sooo           sooo            so.oo        sooo          sooo
11 Operabng ~Jrdu-~n~              1111012018      t 1$7 CUll')', lUOQG          lnclepcndent 001"1~              -"0240           $0.00            sooo       $000       sooo             sooo           $0.00           so.oo        $000          sooo
                                                                                                                                   scoo                        sooo                                       so.oo                                      sooo



                                                                                 ----
11 Ooeralina Olstu'sements         1111012018      1341 AncJrontc:, lonel        Independent contracb"            -28200                            $000                  $000             $000                           $000         $000
11. ODefabng o.st.noments          11/10/2018      1154 Kozemzak• .Jostl.la      Independent conncooc             -226.80          sv.oo            $0.00      $0.00      SO.OO            $0.00          so.oo           SO.OO        $0.00         $000
11. ODerabna llost>l.nements       11/ 1DI2018     1161 minor                    lnclependetrt COI'IIfaetor        ...37.95        sv.oo            SO.OO      $0.00      $0.00            $0.00          SO.OO           SO.OO        SO.OO         SO.OO
11. Operabng lllstusements         1112412018      1444 Gikn15". SalTB'11ha                                      -1160.02          $0.00            SO.OO      $0.00      $0.00            $0.00          $0,00           so.oo        SO.OO         sooo
11 Ooerabna Dlsb.nemen ts          11!2412018      1440 G utiener. DaVId                                         -106343           $0.00            $0,00      $0.00      $0.00            $000           so.oo           $0.00        $0,00         so.oo



                                                                                 --
11 Operating Clisbtrsements        1112412018      tJn tretand, Jona1han                                          -632: 13         $000             $0.00      $000       $000             $000           $0,00           $000         $000          $000
11 ~.,liuu Oi!4u~uen ls            11124/2018      1390 McullrMJ. Al.r.!:lrl~    Md-                              -550 12          $0.00            so.oo      $000       $0.00            SO.OO          sc.oo           $0.00        so.oo         sooo
11 001 ralina Ctlst:usetnents      1112412018      1410 Johnston, Maahew                                          -60661           $000             $000       sooo       sooo             sooo           $0.00           $0.00        sooo          sooo
11. Ooerabna Dlstusements          11!2412018      1397 Andronlc, lonel          lnclependetrt contrador          -482.00          $000             so.oo      $000       $000             sooo           $0,00           $0.00        SO.OO         sooo
11 Ooerabi"'I~nts                  11!2412018      1416 Me.sel, Richan:l H .     lncteoenOent conlrador           -369. 16         svoo             $0.00      $000       $000             $000           $0.00           $0.00        so.oo         sooo
11 OPerali                 nts     11/2412018      1404 Kozemz:ak. Joshua        lndeDendent cootracb'            -367 60          $0.00            $000       sooo       sooo             $0.00          so.oo           $0.00        so.oo         $000
11 Ooerabno~n ts                   11/24/21)18     1428Brown.~                   Independent con"""               -:)6200          $0.00            $0.00      so.oo      so.oo            $0.00          sc.oo           $0.00        so.oo         $0.00
11 001 ralina DlstM.rsetnents      1112412018      1394 Vecian, Ol1ver           Independent COI"'b';aQ)r         -346 31          sc.oo            $0.00      $000       sooo             $000           sc.oo           so.oo        SO.OO         $000
I 1 Ooera~na !losl><n<ments        11124/2018      1406 Motrcw, KetM·            Independent conoacoor            -331.92          SC.OO            so.oo      sooo       sooo             $000           SC.OO           so.oo        SO.OO         sooo
11 Operabng llost>l.nements        1112412018      1409 Curry, lucas             lndependeot contraciOr           -"07.80          $000             $0.00      $000       SO.OO            $0.00          $0.00           $0.00        $0.00         SO.OO
11 Operabna Otsbtrseml!:nts        11!2-412018     1411 Krotz. Megan             lndependeot oontrador            -18883           $().00           $0.00      $0.00      $000             so.oo          $0.00           $0.00        $0.00         $0.00
11   ~t;"thngf>,o;h~n ~            1112412Q1~      1~ .,Pnn~. ~t.o~rRQndrl~(:l'lf'l~                              -1R4 00          $1100            $000       som        $<100            snm            $1)00           $<100        snm           $000
I 1 Ooeratino CJabuosoments        1112412018      1392   Melichar, Mc:hael      Independent c::ontrac:a          · 16628          $0.00            $0.00      $000       so.oo            $000           so.oo           $0.00        $0.00         $000
11 Ooerabna lllsbllsements         11/2-4/2018     1418 Ganesan, Seltu'aman"     lndependeot oontraclor           -13700           $000             $0,00      $0.00      sooo             $0.00          $0,00           $0.00        $0,00         $000
I I Ooerabng CJabuosoments         1112412018      1398 McDorman. Jacob          lndependeot oonlraclof           -1 15.99         $0.00            $0.00      SO.OO      $0.00            $0.00          sc.oo           SO.OO        $0.00         $0.00




                                                                                 -
11 ODerabna Dlsl><nements          1112412018      1417 minor                    lt'ldependent conll'aC:Ielf      ·101.20          sc.oo            so.oo      SO.OO      sooo             sooo           sc.oo           so.oo        so.oo         so.oo
t 1. Operating l:llsbl.rsemen1s    1112412018      1414 minor                    Independent contracb'             -97.75          $0.00            $0.00      sooo       sooo             $0.00          5000            $0.00        $0.00         $000
11 Ooembna llost>l.nemenl$         111301'2018 EFTPS      UMed States Tre3suty                                   -6149. 16         sv.oo            $000       SO.OO      SO.OO            $0.00          SO.OO           $0.00        $0.00         $000




                                                                                 ------
14 Transfers to OCh!r Aa:ounts      12J2/2018     1367 Chess EIT'pOI'lUm         lramlet'                       -1000000           SC.OO            $0.00      SO.OO      sooo             $000           $0.00           $0.00        $0.00         $0.00
11 C>oerabna o.st...rsemen ts       121712018 EFT      Sank Clf Amenta           bank ser.nce fee                  - 15.00         $000             $0.00      so.oo      50.00            SO.OO          sc.oo           50.00        $0.00         $0.00
I I Operaling Oistusements          12/812018      1496 Kramer, Alexander                                        ,207996           $0.00            $0.00      $0.00      $000             $000           sc.oo           so.oo        $0.00         $000
11 OPerabna Olsbtnenents            12.1812018     1491 Bryant", Oaruel 0                                        -1444.38          $0.00            50.00      $000       sooo             $000           $0.00           $0.00        $000          sooo
tt()oj rabna~nts                    12J8f2018      1492 Valle". S\ei)hen                                         · 1382.48         sc.oo            so.oo      sooo       sooo             $000           sooo            so.oo        SO.OO         $000




                                                                                 ------
11 Ooe!'llbng ~J~o~Usemen iS        12Nl018        1494 Kimsey•. RICk A                                          · 1J 12.20        sc.oo            $0.00      $0.00      $0.00            $000           sc.oo           $0.00        sc.oo         so oo
11. Ooerabno llost>l.nements        12J812018      1376 Greinet, Daniel                                          -1307.00          $0.00            $0.00      $000       $000             $000           $0.00           $0.00        SO.OO         sooo
11 Ooerabng o.st.nomeniS            121812018      1462 WllliamsotUCb:l\- E                                      -117956           $()00            sooo       sooo       sooo             $000           so.oo           $0.00        sooo          $0 00
11. Operabll51 D~:stx.n;ements      121812018      1383 Kenney", Frank                                           -1179.31          50.00            so.oo      $0.00      $000             50.00          50.00           $0.00        SO.OO         SO.OO
11   o.. ,.,,. llosb.rsements       12.1812018     1381 Reeder", Dennts                                          · 1069 32         $000             $000       $000       sooo             $000           $000            50.00        sooo          sooo



                                                                                 --
11 ()perabng ~nts                   12J812018      1C72 Luna, Miguel                                             · 102500          $0.00            $0.00      $000       $0.00            $0.00          $0.00           $0,00        $0.00         sooo
11,Operobng llost>l.nements         12J812018      1380 O lson. OaYK1            Independent conrac:tor           -983.69          $0.00            $0.00      $0.00      $0.00            $0~00          $0.00           $0.00        so.oo         $0.00
11 Ooeratino OlsblnomoniS           121812C18      1374 Wh1tmre, Btqim:n                                          -901.51          so.oo            $0.00      $0.00      :50.00           :10.00         so.oo           $0.00        so.oo         $0.00




                          Case 2:18-bk-05826-BKM                                            Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                          Desc
                                                                                            Main Document   Page 16 of 59
                                  I IN-. I                                                            1 Amount 1~·hSal~
                                                                                                                                 -
                                                                                                                                 Accounts                Paymod>


                                                                                   I
                                                                                                                                                                    Tra.nsfe rs    Proceeds       Accounts




                                                                                   ------                                                                                           .......
                                                                                                                                R~Post         Olho<      Fmm       From Other    fromSalnof Receivable Pre       LCM~sand     Copit>J
            ~lego<y                 D.ole                                Payoe           DMcriplion              Receipts                     Roco;p!s   Ins~       Aooounls                      Petition        Advance• ConlribuHon:s
II. C)perabng Dlsb.rsements        121812018       1480 Gikms•, Samanlha                                  -941.20     sc.oo           50.00      $0.00      $0.00         $0.00         $0.00          SOJJO          $0.00        50.00
11   ooernona~nrs                  12JSI2018       1464    cnsc1n, Kendra                                 .eo:; so    :;().00         $0.00      $000       $000          $000          :;().00        $0.00          $0.00        $000
11 ()perabng Olstxnernents         12J8/2018       1379 G utierrez.•, Dirvld                              .no_a7      $000            $000       $000       $0.00         $000          so.oo          $0.00          $000         5000




                                                                                   ------
11 Operabng Cln.t:u'setnents       12J8/2018       1372 Mattino, Austin'                                  . ] 11.39   $000            $000       $000       $000          $000          $000           $0.00          $000         5000
11 Ooerabna Olstw.nemenls          12181'2018      1467 Cuny. lucas                                       -581.4.0    $000            $0.00      $000       $000          $000          $0.00          $0.00          $0.00        $000
II Qoe<abng~n l$                   12.1812018      1370 Colletti, AnthOny A                               -525.92     S(l.IJO         $0.00      $0.00      $0.00         50.00         $0.00          50.00          $0.00        50.00
11 Ooe<abna~n os                   12JSI2018       1465 Sheman, Kyus                                      -50689      50.00           sooo       $000       sooo          5000          so.oo          $0.00          $0.00        $000
11. Ooerabng ~nos                  121812018       l473    T~et, NICholas'                                -471..20    SC.OO           $0.00      $0.00      $0.00         50.00         50.00          50.00          50.00        50.00
11 Ooeratina ~nos                  12JSI2018       1475 Fenge<". Peler                                    -46609      sooo            $000       $000       5000          5000          5000           50.00          5000         $000




                                                                                    ----
II Operating~nl$                   12/812018       1382 Tatar, Fabh'                                      -459.00     $<)00           $0.00      $000       5000          $000          $0.00          $Al.OO         $000         5000
11 Ooerabna Olsl:u'sements         121812018       t4n Eng.. Randel'                                      -41745      $<)()()         50.00      $0.00      5000          50.00         $0.00          50.00          $0.00        5000
II Ope<ating ~. ..                 12181'2018      1458 Hannonick, Joan'                                  ~3.85       $000            5000       $000       5000          $000          50.00          $0.00          50.00        50.00
11. Ooerabna Dl:st:us«nents        121812018       l456 McDorman. ..Jacob          l~contraclor           ..J37.93    50.00           50.00      SO.OO      $0.00         $000          50.00          50.00          $0.00        5000




                                                                                    ------
11 Ooerabno ~n1i                   121812018       1~ Girli!'j,SlllrYetlJ                                 ~32~60      5()00           $000       $000       5000          5000          5()00          $000           $000         sooo
11 Operabno Ontu~nts               12N.!018        t470    ~eto•,   Matthew                               -:!9210     $<)00           $000       $000       $000          5000          $000           $000           $000         $000
11 Ooe:rabna Dlsbt.rsements        121812018       1455 Andronic, lonl!l                                  -282.00     50.00           50.00      $0.00      $0.00         $0.00         $0.00          50.00          $0.00        50.00
11. Operabng lll:sbtrsc!rne:nts    12ml2018        1485 Perry, Troy"                                      -279.00     50.00           50.00      $0.00      $0.00         $0.00         $0.00          50.00          50.00        50.00
11 Ooerabna Oi!hrsements           12/812018       1489 Chen.,     Zhao                                   ~:2:74.00   $<).00          $0.00      $000       sooo          $000          $0.00          $0.00          $0.00        5000
11 Operating Dlsbu"sements         121012010       1370H~~                                                -2312:5     sc.oo           $0.00      $000       $0.00         sooo          $0.00          $0.00          so.oo        50.00
11 Operabno ~n rs                  12J812018       t486 Seaman, VIdor Mac:kenzie ~                        -23100      $<)()()         $000       5000       $000          $000          $000           $0.00          50.00        sooo
II Oooratina lllslusemenis         12!812018       1369 Octlkur, otek:sandr"       payd1od<               -211.61     $().00          $0.00      $0.00      50.00         $0.00         5().00         $()_()()       $0.00        50.00




                                                                                   ----
11. Ooerabng Dlslxnemenrs          12J812018       1469 JOhnstM, Mat:hew           l~t concrattcw         -207.58     $Al.OO          $0.00      50.00      50.00         $0.00         $0.00          50.00          50.00        50.00
11 Ooerabna Olsbtrsements          121812018       1384 Jarrruz, Fredenck"         l~t conhdor            ~199 75     5000            $000       $000       $000          $000          $0.00          so.oo          5000         5000
11. Operabng DlslxnemeniS          12JSI2018       1461 minor                                             ·182.85     $().00          so.oo      $0.00      $0.00         $0.00         $0.00          $0.00          $0.00        so.oo
11 Ooorabna~n rs                   12J812018        509 O'Conno<, Jessoca                                 -17820      $<)()()         $000       5000       5000          $000          50.00          so.oo          5000         5000
11. Ooeralna OISeinallenro         1:1J8121ll8     1463 MOlrow. KeMn'              payciiO<I<             -163.9ti    woo             su.oo      sooo       sooo          SO.OO         so.oo          SO.OO          so.oo        5000




                                                                                   ---
11 ooernona DlslxnemeniS           12J812018       1-479 Slll"''e. Ronald David                           -152.00     $000            SO.OO      $0.00      $0.00         50.00         5().00         SO.OO          $0.00        sooo




                                                                                   --------
11 Operabng~n ts                   12J812018       1476 minor                                             -14375      50.00           $0.00      $0.00      $0.00         50.00         50.00          $0.00          $0.00        5000
11. Operabno IJI:stuseme.nts       12J8J2018       1474 Black, P amela                                    -139.00     so.oo           $0.00      $0.00      $0.00         $0.00         50.00          $0.00          $0.00        50.00
11 001 rabna Olsbtrsements         121812018       1471 Krotz, Megan                                      ~13683      50 00           SO.OO      5000       $0.00         sooo          50.00          50.00          sooo         5000
11. Qoe<Obng Dl>l><nemeniS         12N.!OI8        1495 Kimsey·. Rx:k A                                   ·127.51     $Al.OO          50.00      $000       $000          $000          $0.00          $0.00          $0.00        5000
11 Ooeraona ~nrs                   121812018       1493 Valle", S\e1)hen                                  -12500      $Al.OO          $0.00      5000       5000          $000          50.00          $0.00          50.00        5000
II. ()oerabng lliSixnomeniS        121812018       1483 G anesan, Settluraman"                             -96.00     50.00           $0.00      $0.00      $0.00         $0.00         50.00          50.00          $0.00        50 00
11 Ooerab.nQ O.SCUsements          12.1812018      1373 Alasaly, -                                         -$9.85     $0.00           $0.00      50.00      5000          50.00         $0.00          50.00          so.oo        $0.00




                                                                                   ----
11 ()pera6ng ()asbl.rsement5       12/812018       t468 Lucero· , Martha                                   ·7519      5000            $0.00      $000       $000          $000          $0.00          50.00          $0.00        5000
11   Ooorabno~n iO                 121812018       1-4~V   mingr                   ~                       ~08        $000            $000       $000       $000          $000          $000           5000           $000         5000
11 ODI raiJna~nts                  121812018       t47 Watrief, Vishnu                                     -5000      $<)()()         5000       $000       $000          5000          $000           $000           5000         5000
II   Operating~nis                 121812018       1466 Za;cek Jr , Louis                                  -4500      so oo           50.00      $000       $000          $000          $0.00          50.00          50.00        50 00
11 Ooerabna Otsbxsements           12/812()18      1.C78 Seg.:Ma, Robert                                   -4000      5000            sooo       $000       $000          5000          $0.00          so.oo          $000         5000
                                                                                                                                                                                                                      so.oo



                                                                                   ---
II Opernbng ~n iS                  12J812018       1454 NeumaM", Fted4y                                     · 1579    $<)()()         $0.00      5000       $000          $000          50.00          $000                        $000
11. Ooerabno O!slrl.rs<rnonts     12110/2018 EFT           Tr.tn'Jtlrn             men:hwnfe-e'J         · 15>4.60    sc.oo           so.oo      so.oo      so.oo         so.oo         $0.00          so.oo          sc.oo        50.00
II. Qoe<abng Dlslxnemenrs         1211212018 EFTPS         Un.rted Sta~ Treasuty                         -5096.86     $0.00           $0.00      $000       SO.OO         50.00         5().00         $0.00          $0.00        SO.OO
11 ooeraona Ot<tusements          12/1JJ2018       1453 NoomaM", FIM!y                                   -194865      50 00           $0.00      5000       sooo          5000          $000           $0.00          5000         $0 00
11 Qoerabng~nrs                   1211312018       1460 NeomaM, Jonachan                                  -805.64     sc.oo           $0.00      $0.00      $0.00         $0.00         $0.00          50.00          $0.00        50 00
11 Ooenltina ~nos                 12J,SI2018        996 Blair, Abnam               l~t contracb"          -500.00     $<)()()         $0.00      5000       sooo          sooo          $0.00          $000           $000         5000




                                                                                    ----
15 Owner Or<Ms and Advances       t2J19/20t8       1083 Scot1 Frefleato:           <MnOt's<hw            ..4000.00    50.00           50.00      $000       $000          $000          $0.00          $0.00          $0.00        SD OO
II. Ooerabna DlstxnM>enrs         1212112018 castliers C Bailey. Femanda           1~ conlfaetor         -2066.52     $Al.OO          SO.OO      5000       $000          50.00         $0.00          SO.OO          SO.OO        SO.OO
11. Ooerabna 01stusemen1s         12122/2018        558 Klamer. Alexarlcll!f                             -271421      $Al.OO          $0.00      $0.00      50.00         $000          $0.00          $0.00          50.00        $000
11 Qoerabng~n rs                  12122.12018       519 NeomaM' , Freddy                                 -2168.08     50.00           $0.00      SO.OO      $0.00         $0.00         $0.00          50.00          $0.00        5000




                                                                                   ----
t 1 OoerabnQ Olstusements         12122/2018        516 Kenne'(, Frank                                   · 1528.32    $0 00           $0.00      so.oo      sooo          5000          so.oo          so.oo          so.oo        SD.OO
1 t Operating Oisbtrsements       t2JZV20t8         564    Valle", S~                                    - 1382.49    $<).00          50.00      $000       sooo          5000          $000           50.00          $000         5000
11 ODerotina o.st..rsornenos      12J2212018        528 Wll1!a.mson, Keld't E                            -1362.48     $Al00           $000       $000       $000          5000          $0.00          so.oo          $000         5000
11 Operabng~nos                   12/2V2018         561 Kimsey'. Rid< A                                  · 131220     $<)00           $000       5000       $000          $000          $0.00          $0.00          $000         $000
11. Ooerabna o.stK.nemen1s        t2122J2018        530 Crispin, Kendra                                  -12 1575     50.00           $0.00      50.00      SO.OO         50.00         $0.00          50.00          $0.00        5000
11 Ooernang oosrus.m.niS          12122/2018        513    R~~. OeMis              ~                     •'1177,47    50.00           $0 00      $000       sooo          !WOO          $000           5000           5000         50 00




                           Case 2:18-bk-05826-BKM                                             Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                       Desc
                                                                                              Main Document   Page 17 of 59
                                    I IN-. I                                                                    1 Amount 1~·hSal ~
                                                                                                                                               -
                                                                                                                                               Accounts                  Paymod>


                                                                                     I
                                                                                                                                                                                    Tra.nsfers     Proceeds       Accounts




                                                                                     ------                                                                                                         .......
                                                                                                                                              R~Post           Olho<      Fmm       From Other    fromSalnof Receivable Pre     LCM~sand     Copit>J
              ~lego<y                      D.ole                        Payoe                 DMcriplion                   Receipts                           Roco;p!s   Ins~        Aooounls                     Petition      Advance• ConlribuHon:s
11. C)perabng Dlsb.rsements             12122.12018    548 Gikms•, Samanlha                                        -1059 . 18      sc.oo             50.00       $0.00      $0.00         $0.00         $0.00          SOJJO        $0.00        50.00
11   ooernona~nrs                       1212212018     522 Whdmce. Bet.ptn:n                                       · 104831        :;().00           $0.00       $000       $000          $000          :;().00        $0.00        $0.00        $000
11 ()perabng Olstxnernents              1212212018     525 Pe~. Jdvl Richard          l~t contracb'                 .soooo         $000              $000        $000       $0.00         $000          so.oo          $0.00        $000         5000
11 Operabng Cln.t:u'setnents            1212'212018    5 11 Gutletrtr. DaYid                                        -803.11'       $000              $000        $000       $000          $000          $000           $0.00        $000         5000




                                                                                     ----
11 Ooerabna Olstw.nemenls               12/W2018       532 lucero· . ManN             l~tCOf'IU'ac:tor              ·737.95        $000              $0.00       $000       $000          $000          $0.00          $0.00        $0.00        $000
II   Qoe<abng~nts                       1212212018     512 Olson. Oav.c!              l~tconlrac:tor                -658.99        S(l.IJO           $0.00       $0.00      $0.00         50.00         $0.00          50.00        $0.00        50.00
11   Ooe<abna~nts                       1212212018     518 Neumann, ..IOnad'lan                                     .e2254         50.00             sooo        $000       sooo          5000          so.oo          $0.00        $0.00        $000
11. Ooerabng ~nts                       12Fl212018     531 Sherman. Kyu:s                                           -579_84        SC.OO             $0.00       $0.00      $0.00         50.00         50.00          50.00        50.00        50.00
11 Ooeratina ~nts                       1212212018     523 Coii•IO. Anihony A                                       ..56232        sooo              $000        $000       5000          5000          5000           50.00        5000         $000




                                                                                     ----
                                                                                      -con""'*"
II Operating~nts                        12/2212018     515 Tatar, Fabh'                                             -557.20        $<)00             $0.00       $000       5000          $000          $0.00          $Al.OO       $000         5000
11 Ooerabna Olsl:u'sements              \212212018     547 r>rostot, Ryan•            l~tCOfltractcw                -549.00        $<)()()           50.00       $0.00      5000          50.00         $0.00          50.00        $0.00        5000
11 Ope<ating ~...                       1212212018     543 Fenger, Perer                                            -.52221        $000              5000        $000       5000          $000          50.00          $0.00        50.00        50.00
11. Ooerabna Dl:st:us«nents             12Fl212018     544 Metsel, Richard H .                                      -494.74        50.00             50.00       SO.OO      $0.00         $000          50.00          50.00        $0.00        5000
11 Ooerabno ~n1i                        12122/2018     5 17 Jirnw, Fr~                l~t COOtriQOJ                 -43200         5()00             $000        $000       5000          5000          5()00          $000         $000         sooo




                                                                                     ----
11 Operabno Ontu~nts                    1212212018     535 ~eto•, Matthew                                           -42869         $<)00             $000        $000       $000          5000          $000           $000         $000         $000
11 Ooe:rabna Dlsbt.rsements             \2122rl018     557 Chen, Zhao                 l~t conb"ador                 -41l9.00       50.00             50.00       $0.00      $0.00         $0.00         $0.00          50.00        50.00        50.00
11. Operabng lll:sbtrsc!rne:nts         1212212018     540 HI!IIM, Oren'              I~           con""'*"         -405.00        so.oo             50.00       $0.00      $0.00         $0.00         $0.00          50.00        50.00        50.00
11 Ooerabna Oi!hrsements                12122/2018     534 Johnslon, Matlhew                                        -403. 16       $<).00            $0.00       $000       sooo          $000          $0.00          $0.00        50.00        5000
11 Operating ~nts                       12/2212010     ~     Beaman, VICior MK.kcnzie Inde-pendent ~tra~;:D         -302.00        sc.oo             $0.00       $000       $0.00         sooo          $0.00          $0.00        so.oo        50.00
11 Operabno ~n rs                       12122/2018     ':1)7 Hoo:son, Corey           t~t eonll'ac:&w               -37362         $<)()()           $000        5000       $000          $000          $000           so.oo        50.00        sooo
11 Oooratina lllslusemenis              1212212018     552 Gana~. S1ew:n J            l~tconlrac:b'                 -370.60        Sj)_()()          $0.00       $0.00      50.00         $0.00         Sj)_OO         SO.OO        $0.00        50.00
11. Ooerabng Dlslxnemenrs               12122/2018     565 Mohs.tn•. Ohul'la                                        ..345.03       $Al.OO            $0.00       50.00      50.00         $0.00         $0.00          50.00        50.00        50.00




                                                                                     --
11 Ooerabna Olsbtrsements               12/2212018     545 Seg<Ma, Robo<1             l~tconhdor                    -32000         5000              $000        $000       $000          $000          $0.00          so.oo        5000         5000
11. Operabng Dlslxnements               1212212018     503 Ocllkur, Oleksarrdr"       lndeperldent conlraolo<       -305.22        so.oo             so.oo       $0.00      $0.00         $0.00         $0,00          so.oo        $0,00        so.oo
11 Ooorabna~nrs                         12122/2018     520 minor                                                    -304.75        $<)()()           $000        5000       5000          $000          50.00          so.oo        5000         5000
11. Ope<alna OISeinallenro              1212212018     5J3 Metv«. Maiii\OWMiel\ael   payciiO<I<                     -~.40          woo               sv.oo       sooo       sooo          SO.OO         sv.oo          SO.OO        sv.oo        sooo
11 ooernona DlslxnemeniS                1'2122/20 18   505 Alasafy' Bas3rn            l~t contrattcw                -260.70        $000              SO.OO       $0.00      $0.00         50.00         5().00         SO.OO        $0.00        sooo


                                                                                     ---
11 Operabng~n ts                        1212212018     546 Sbne. Ronald DaVId         Inde-pendent contrada&"       -230.00        50.00             $0.00       $0.00      $0.00         50.00         50.00          $0.00        $0.00        5000
11. Operabno Cll:sbl.rsements           1212212018     508 O'Connor, JesSica          I~ contrador                  ·229.59        so.oo             $0.00       $0.00      $0.00         $0.00         50.00          $0.00        $0.00        50.00
11 001 rabna Olsbtrsements              1212212018     539 Tucker, Ntddas"                                          -215.00        5000              SO.OO       5000       so.oo         sooo          50.00          50.00        sooo         5000
11. Qoe<Obng Dl>l><nements              1212212018     524 McDclnNn. Jacob            lrodependeot conO"'*'<        ·177.99        $Al.OO            50.00       sooo       sooo          sooo          $0.00          $0.00        $0.00        5000
                                                                                                                                                                                                                       so.oo



                                                                                     --
11 Ooeraona ~nrs                        1212212018     562 KJmsey•. Rod< A                                          ·1':/)00       $Al.OO            $0.00       5000       5000          $000          50.00                       50.00        5000
11. ()oerabng lliSixnoments             12J22/2018     563 Valle",   s~                                             -1 25.00       50.00             $0.00       $0.00      $0.00         $0.00         50.00          50.00        50.00        5000
11 OoerahnQ O.SCUsements                12122!2018     $14   Mohstn'. Oh.N            l~t contracaor                 -71.13        $0.00             $0.00       50.00      5000          50.00         $0.00          50.00        so.oo        $0.00
11 ()pera6ng ()asbl.rsement5            1212212018     550   Cul1ene~   Sergio                                       -.59.85       5000              $0.00       $000       $000          $000          $0.00          50.00        so.oo        5000
11 Ooorabno~n iO                                                                                                                   sooo              sooo        $000       $000          $000          $000           5000         sooo         5000
1 Cosh Salesnl..,..,..                                                                                                             $<)()()           5000        $000       sooo          5000          $000           $000         5000         5000
  Accounts R~ ~Petit                    1112912018                                   sales                         1634 12         sooo          $1.~. 12        $000       $000          $000          $0.00          50.00        50.00        5000
  Accounts Rec:::ewabk! Post Pebt       11/3012()18                                  sales                         1462.3$         5000          $1.462 35       $000       $000          5000          $0.00          so.oo        $000         5000
2 Accounts Rec:ewable ~ Petn             12/112018                                   . .les                       1320000          $<)()()      $13.200.00       5000       sooo          $000          50.00          $000         $0,00        sooo


                                                                                     -.....
                                                                                                                                   sc.oo                         so.oo                    so.oo                        so.oo        sc.oo
2~nt1 R~ Pot\ Pe-at
I. Cosh SalesiReceoots
   Acal<Jnls R - . - Po$l Pelrl
                                         121212018
                                         121312018
                                         1:21<12018
                                                                                     .....
                                                                                     "'"                            672.00
                                                                                                                   1022.n
                                                                                                                   1794.01
                                                                                                                                s 1.022.n
                                                                                                                                   5000
                                                                                                                                                  S672.00
                                                                                                                                                     $0.00
                                                                                                                                                 $1.794 04
                                                                                                                                                                 $000
                                                                                                                                                                 5000
                                                                                                                                                                            SO.DO
                                                                                                                                                                            SO.OO
                                                                                                                                                                            $000
                                                                                                                                                                                          50.00
                                                                                                                                                                                          5000
                                                                                                                                                                                                        $0,00
                                                                                                                                                                                                        5().00
                                                                                                                                                                                                        $000
                                                                                                                                                                                                                       $0.00
                                                                                                                                                                                                                       $0.00
                                                                                                                                                                                                                                    $0.00
                                                                                                                                                                                                                                    5000
                                                                                                                                                                                                                                                 50.00
                                                                                                                                                                                                                                                 SO.OO
                                                                                                                                                                                                                                                 $000
I. Cash Sa-                              12J512018                                                                 1760. 12     $1,760 12            $0.00       $0.00      $0.00         $0.00         50.00          50.00        $0.00        5000
1 CoshSalestRe<erols                     12..$2018                                                                 1990.81      $1.990 81            $0.00       5000       sooo          sooo          $0.00          sooo         $000         5000
                                                                                                                                                                            sooo                                       so.oo
 . Accounts   Recervabl!: Post Pt!tit    1~1 8

                                                                                     .....
                                                                                     sales                        16501.80          50.00       $16,.501.80      $000                     $000          $0.00                       $0.00        $000




                                                                                     -.....
I. Cosh SaleSIR..,..,..                  121712018                                                                 1929.85      S1.929.8S            SO.OO       5000       $000          50.00         $0.00          SO.OO        SO.OO        SO.OO
1 Cash SaleSIRe<:ellliS                  12J812018                                   sales                             0.00        $Al.OO            $0.00       $0.00      50.00         $000          $0.00          $0.00        50.00        sooo
1Cash5a-                                 12J812018                                                                   209.00      $209.00             $0.00       SO.OO      $0.00         $0.00         $0.00          50.00        50.00        5000
1 Cash SaleS I R -                       121!112018                                  sales                           398 50      $398.50             $0.00       so.oo      $000          5000          50.00          so.oo        $0.00        so.oo


                                                                                     -
I. Cash Sale~                           t2J101201 8                                  sales                         1262.00      $1,262.00            50.00       $000       sooo          5000          $000           50.00        5000         5000
1 CoshSalestRe<erols                    1211112018                                                                  618.':1)     5618.50             $000        $000       $000          5000          $0.00          so.oo        $000         5000
1 CoshSalesiReceop<s                    12J1V2018                                                                   97577.       $97577.             $000        5000       $000          $000          $0.00          $0.00        $000         $000
 . Transfers From OCher Accounts t2112J2018            1189 Chess ErT'pCWU"n                                       7500.00         50.00             $0.00       50.00      SO.OO     $7,$0000          $0.00          50.00        $0.00        5000
1 Cash SaleSIR-                         1211312018                                   saleS                           467.04      S467.01             $000        $000       sooo          !WOO          $000           $000         5000         5000




                            Case 2:18-bk-05826-BKM                                              Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                   Desc
                                                                                                Main Document   Page 18 of 59
                              I IN-1                I.....
                                                                                                           Accou.nts                  Payments   Transfers      Proceeds       Accounts

             Ca.......,                                                    1            1Cash Sales/    Reee1ftbfe Post    Olher       From      From Othrtf   from Sales of Reeeivable Pre Loans and        Capital
                                 Date         Pa-            De5CriDtion       Amount      Recei ts        Petition       R..,.;pb    InsideR    Acx:oum•        Assets        Petition      AdVonces     Contributions
1. Cash Sale:siRCGe!ptS        12/1412010                                        505.00      $505.00             $0.00       $000        $0.00         $000          $0.00          $0.00        $0.00           $0.00
1 CashSates/ReceooU            12J~SI'2018          sates                        25027       $250.27             $000        $000        $000          $000          $000           $0.00        $0.00           $000
1 CashSa~                      1211612018           sales                        478.50      $478.50             $0.00       $0.00       $0.00         $0.00         SO.OO          SO.OO        SO.OO           $0.00
1. Cash SateSIR..,.,...        1211712018           sates                       1141.00     S1.14 LOO            SO.OO       SO.OO       so.oo         $0.00         so.oo          SO.OO        $0.00           $0.00
t Cash SateSIR"""""'           1211SI2018           ..~eo                        365.50      $365 50             $000        $000        $000          $000          so.oo          so.oo        $000            $000
1. Cash Sales~Re<:etots        12119/2018           &ales                       1~.00       $1.894.00            so.oo       $0.00       $0.00         $0.00         so.oo          $0.00        so.oo           so.oo
1 CashSate-                    121201'2018          sates                       1223 50     $1223.50             $000        $000        $000          $000          so.oo          so.oo        $000            $000
1 Calli SOieSIR-               1212Q121l18          salOl                      35652.58    u;,652.58             so.oo       sooo        sooo          SO.OO         so.oo          SO.OO        so.oo           sooo
1 Cash SaleSIR-                1'212112018          sates                        172.50      s1n .so             SO.OO       $0.00       SO.OO         SO.OO         SO.OO          SO.OO        SO.OO           sooo
1 Cash SatesiR-                1212212018           sales                        724.50      5 724.50            so.oo       SO.OO       $0.00         $0.00         SO.OO          $0.00        SO.OO           $000
t . Cash Sat e -               1212312018           sales                        2 15.00     $215.00             so.oo       so.oo       $0.00         $0.00         so.oo          $0.00        $0.00           $0.00
1    Cash SalesiReoetDts.      1212.tt2018          sales                        90400        $004 00            SO.OO       $000        $0.00         $000          SO.OO          SO.OO        sooo            sooo
1 CasiiSates~Re<:etots         12.125/21)18         sales                        847.50       5847.50            so.oo       sooo        sooo          sooo          so.oo          $0.00        $0.00           sooo


                                                    -
1 Cash SaleSIR-                12/2612018           sates                       1602.27     $1.602.27            so.oo       $000        $000          $000          so.oo          so.oo        $0.00           $000
1. Cash SaleSIR-               t2n.7f2018           sales                        577.00      ssn.oo              $0.00       SO.OO       $0.00         $0.00         SO.OO          $0.00        SO.OO           so oo
'-Cash SateSIR-                1212812018                                        757.50      $757.50             $0.00       $0.00       sooo          $0.00         so.oo          $0.00        so.oo           $0.00
                                                                                               sooo              $0.00       $000        $000          sooo          so.oo          $0.00        $0.00           $000
                                                                                               $1100             $1100       $1HIIl      $1)00         $1)00         $1)1111        $1100        $1'100          $1100
    OCol                                                                   5 16,588.90     557.944 96        535.264.31       $000        sooo      $7.50000          so.oo          so.oo       so.oo            so.oo




                            Case 2:18-bk-05826-BKM              Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                                Desc
                                                                Main Document   Page 19 of 59
     10                            12             13              14           15         16                           18          19            20           2'           22         23
   c..h                        Professional                                   Owner                                  Potition    Reorg-        Reorg -        us                     Othor
 Withdrawals  Operating   Fees excluding          Other      Transfers to  Dnwsand       C.pital      Pre.htition     Debt       Altomey      A=ountant     Trus,..    Bankruptcy    Reorg
and Payments Disbursments  Roorg Costs        Oisbursments OtbtM' Accounts Advances      ex~   ...    O..bts.Mce     S..rvtce     Foes          Foes         FOK       Court Costs   Costs      Total
                                                                                                                                                                                              $12.544 80

       5000       ($34191             5000             5000          5000       5000          5000         5000         5000        50 00          5000       5000          5000      $000      j$3419t
       50.00       S«l5.82            50.00            50.00         50.00      50.00         $0.00        $0.00        $0.00       $0.00          50.00      5000          50.00     50.00     S43S 82
       5000        $75070             $000             5000          $000       $000          5000         $000         5000        $0 00          sooo       5000          5000      50.00     S7"ill10
       5000        SJ15 ro            5000             5000          5000       sooo          sooo         sooo         $000        5000           $000       sooo          sooo      50.00     S31"~
       50.00       S27958             50.00            50.00         $0.00      50.00        50.00         $0.00        50.00       50.00          $0.00      $0.00         50.00     50.00     $279 58
       50.00      (5237 DO            50.00            50.00         50.00      $0.00        50.00         sooo         50.00       $0.00          $0 00      5000          50.00     50.00    (5237 00
       50.00        (S4& 00           5000             5000          50.00      5000         50.00         $000         5000        50 00          $000       5000          5000      50.00     l$<1600
       $000        S302.0             sooo             $0.00         sooo       sooo         $0.00         sooo         sooo        $0.00          sooo       sooo          sooo      so.oo     1302.0'
       5000        $282 00            5000             5000          5000       5000         5000          $000         5000        $000           $000       $000          $000      5000      S282 00
       50.00       522680             50.00            $0.00         $0.00      $0.00        $0.00         $0.00        $0.00       $0.00          so.oo      5000          $000      $0.00     522680
       50.00        S3705             SO.OO            $0.00         $0.00      50.00        50.00         $0.00        50.00       50.00          $0.00      50.00         50.00     50.00      S3705
       50.00     •51 16002            50.00            50.00         $0.00      50.00        $0.00         $0.00        50.00       $0.00          $0.00      50.00         $000      $0.00    S1160tr.2
       $0,00    .st .063 ..3          $0.00            $0.00         $0,00      $0,0 0       $0.00         $0.00        $0.00       50.00          $0,00      50.00         50.00     50.00    51.063.43
       5000        $6.3l13            $0.00            5000          $0,00      $000         5000          $000         5000        50 00          $0 00      $0.00         50.00     50.00     (5632 t3
       50.00       5550 12            $000             50.00         50.00      $000         50.00         $0.00        5000        50.00          50.00      5000          50.00     50.00     S550 12
       50.00       5506 61            5000             50.00         50.00      50.00        5000          5000         5000        50.00          5000       $000          5000      50.00     SS06 61)
       50.00       S46200             5000             50.00         $0.00      5000          so.oo        5000         5000        50.00          $0.00      5000          5000      SO.OO     S462 00
       5000       {$369 16            5000             50.00         $0.00      $0.00        50.00         $000         5000        50.00          $000       5000          50.00     50.00     l53tr9 16
                  1~75<>                                                                                                            so.oo          so.oo      so.oo
                                                                                                                                                                                                ·~""
       50.00                          50.00            50.00         $0.00      50.00        50.00         $000         50.00                                               50.00     50.00
       50.00      ($362 00            50.00            $0.00         $0.00      sooo         5000          $0.00        50.00       so.oo          50.00      5000          50.00     50.00     1$362.00
       50.00       S346 31            5000             $0.00         50.00      50.00        50.00         5000         $().00      50.00          50.00      5000          5000      50.00      $346 31
       5000        $33192             5000             50.00         50.00      5000         50.00         5000         50.00       5000           50.00      $000          5000      50.00      533192
       50.00       S307 80            50.00            50.00         $0.00      5000         50.00         $0.00        5000        50.00          $0.00      5000          5000      50.00      S307 80
       50.00      ($186 83'           50.00            50.00         $0.00      $000         $0.00         $000         $0.00       50 00          $0.00      $0.00         $0.00     $0.00     (5111883
       $1100       $tM no             $1100            $111)0        $1)00      $11<V)       $1100         $11t)(l      $1100       $11 1)0        $11 00     $1100         som       $1100      $11W 00)
       50.00      l$1662&             5000             50.00         50.00      $000         50.00         $000         $000        50.00          50.00      5000          5000      50.00      $166 2&
       50.00      ($137 00            50.00            50.00         50.00      $000         50.00         $000         $0,00       50.00          $0.00      $0.00         $0.00     50.00     ($137 00
       50.00       $115.99            50.00            50.00         50.00      $0.00        50.00         $0.00        50.00       50.00          $0.00      $0.00         $0.00     50.00      $115..99
       50.00       510120             5000             5000          50.00      5000         50.00         $000         50.00       50.00          50.00      50.00         50.00     50.00      510120
       50.00        S9775             5000             50.00         50.00      5000         $0.00         $000         $000        $0.00          $0.00      $0.110        5000      50.00        S97 75
       50.00     •.56,149 16          5000             5000          50.00      5000         50.00         $0.00        5000        50.00          50 00      5000          50.00     50.00 S6149 16
       5000           50.00           50.00            50.00    f$1000000       5000         $0.00         $000         50.00       $0.00          $0.00      50.00         50.00     50.00 lts1000000
       50.00        S15C'O            50.00            50.00         50.00      50.00        50.00         $0.00        5000        50.00          50.00      50.00         50.00     50.00       f$1500
       50.00     $2:07996             50.00            50.00         50.00      50.00        50.00         $0.00        $0,00       50.00          $0,00      50.00         5000      50.00 ($207996
       50.00     ($1- 444 38          5000             50.00         50.00      50.00        50.00         $0.00        5000        50 00          50.00      5000          5000      50.00 ($1 ..... 38
       50.00     t$1 382 <a           5000             50.00         50.00      5000         5000          $0.00        $0.00       50.00          50.00      5000          50.00     50.00 $1 38:2.&8
       50.00     S1 312 20            5000             :so.oo        :so.oo     :sooo        50.00         $0.00        :so.oo      so.oo          :so.oo     :so.oo        50.00     50.00 St 312..20
       5000     .51 307 00            50.00            50.00         50.00      50.00        50.00         $000         5000        50.00          so.oo      $000          5000      50.00 ($1307 00
       50.00    151 179 56            50.00            50.00         50.00      5000         5000          $000         5000        50 00          50.00      5000          5000      50.00 i$1 17956
       5000      (51 179 31           50.00            50.00         50.00      5000         50.00         50.00        $0.00       $0.00          $0.00      5000          50.00     50.00 {$1 17"931)
       5000      •SI 0693?            5000             5000          5000       5000         5000          sooo         sooo        so.oo          sooo       5000          5000      $0.00 Sl 089 31
       50,00     $1 02500             5000             $0,00         50.00      $0.00        50.00         $0.00        50.00       50.00          50.00      5000          50.110    so.oo $1 02500
       50.00       $983 69            50.00            50.00         $0.00      50.00         so.oo        50.00        so.oo       so.oo          $0.00      $0.00         $0.00     50.00      $983 69
                                                                                                                                                                                                (i!t61 ~·
       50.00      ($g(j1!11           $0.00            $0.00         $0.00      $0.00        $0.00         $000         $0.00       $0.00          $0.00      $0.00         $0.00     $0.00




                    Case 2:18-bk-05826-BKM                                        Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                           Desc
                                                                                  Main Document   Page 20 of 59
   Cash                          Professional                                                                              Petition   Reorg .     "-9 ·         us
Withdrawals
a nd Payments
                 Operating
                Disbursfn@nts
                              Fees e xcluding
                               Reorg Costs
                                                   Othe•
                                                Oil.bununents
                                                                  Tr.am:fer& to   """"'
                                                                                Clrraws and
                                                                 Other Accounts Advances
                                                                                                C......I   Pre--Pttition
                                                                                              Expon<itw. . DebiSeMce
                                                                                                                            Debt
                                                                                                                           SeMct!
                                                                                                                                      Altomey
                                                                                                                                       Fees
                                                                                                                                                  ~nt
                                                                                                                                                  F. . .
                                                                                                                                                              Truoteo
                                                                                                                                                               Foes
                                                                                                                                                                        Bankruptc:y
                                                                                                                                                                        Court Costs
                                                                                                                                                                                      Othe•
                                                                                                                                                                                      Reorg
                                                                                                                                                                                      Cost s     Total
       5000          $941_20            50.00           50.00             50.00      5000            50.00        50.00       50.00      50.00        50.00     50.00        50.00     50.00     S9412'JI
       50.00         S855 50            50.00           50.00             50.00      5000            5000         50.00       5000       50.00        5000      50.00        50.00     50.00     sas:; 50
       50.00         rsno en            5000            50.00             50.00      5000            5000         50.00       5000       50.00        5000      50.00        5000      50.00    (5120 87
       5000          $7113'9            5000            5000              50.00      5000            5000         5000        5000       5000         5000      5000         5000      5000      $71139
       5000          ($681 ..0          5000            5000              50.00      5000            5000         5000        5000       50.00        5000      5000         5000      50.00     $5$1.00
       50.00          5526 92           50.00           50.00             50.00      5000            50.00        $000        50.00      50.00        50.00     50.00        50.00     50.00     SS26 92
       5000           S506 ag           5000            5000              5000       5000            5000         $000        5000       $0 00        $000      $000         5000      50.00    IS5068'3
       50.00         S471 20            50.00           50.00             50.00      50.00           50.00        $0.00       50.00      50.00        50.00     $0.00        50.00     50.00     547120
       5000           S466 09           5000            5000              50.00      5000            5000         $000        5000       50 00        5000      $000         5000      50.00     5'66 09
       5000          15459 •o           5000            50.00             5000       5000            50.00        $000        50.00      5000         5000      5000         50.00     50.00    rs-59 •o
       50.00         $41145o            5000            50.00             50.00      50.00           50.00        $000        50.00      50.00        50.00     5000         50.00     50.00     S417 45
       50.00         (5343 85           5000            5000              50.00      5000            50.00        5000        5000       5000         50.00     5000         5000      50.00     5343 85
       50.00         ($33793            50.00           50.00             50.00      5000            50.00        $0.00       50.00      50.00        50.00     50.00        50.00     50.00    (533793
       5000          5325 60            sooo            5000              5000       5000            5000         $000        5000       sooo         5000      5000         5000      5000      S37'60
       5000          $2<12 10           5000            $000              $000       sooo            sooo         sooo        5000       5000         5000      5000         $000      50,00     s. ., 10
       50.00         5282 DO            50.00           50.00             50.00      5000            50.00        50.00       50.00      50.00        50.00     50.00        50.00     50.00    (S2!12.00
       50.00         $279 00            50.00           50.00             50.00      so.oo           50.00        $0.00       50.00      50.00        50.00     50.00        50.00     50.00     5219 00
       5000          <Sl7• 00           5000            50.00             50.00      5000            50.00        $000        5000       50.00        5000      5000         5000      50.00    ($27-' 00
       50.00         {$23125            50.00           50.00             $0.00      $0.00           $0.00        $0.00       50.00      50.00        50JIO     so.oo        $0.00     $0.00     $23125
       5000           5231 00           5000            5000              $000       5000            50.00        sooo        5000       50.00        5000      5000         5000      50.00     5231 00
       50.00          5211 61           50.00           50.00             50.00      5000            50.00        50.00       50.00      50.00        50.00     50.00        50.00     50.00     $211 &1)
       50.00          S207 58           50.00           50.00             50.00      5000            50.00        $0.00       50.00      $ 0.00       50.00     5000         50.00     50.00     S207 58
       5000          ($199 75           5000            5000              50.00      5000            5000         sooo        5000       50 00        5000      5000         5000      50.00    1$199 75
       50.00         5182 85            50.00           50.00             50.00      50.00           50.00        $0.00       50.00      50.00        50.00     so.oo        50.00     50.00     5182.85
       5000          5178 20            5000            50.00             5000       5000            50.00        5000        50.00      50.00        5000      5000         5000      50.00     517820
       50.00         ~16J96             50.00           $0.00             $0.00      $0.00           $0.00        $000        sooo       $0.00        $0.00     5000         $000      $0.00     ~16J 96
       50.00         ('S152 DO          50.00           50.00             50.00      5000            50.00        SIIOO       5000       50.00        50.00     50.00        50.00     50.00    (5152 00
       50.00         5143 7S            50.00           50.00             50.00      5000            50.00        $0.00       50.00      5000         50.00     5000         50.00     50.00     5143 75
       50.00         ($139.00           50.00           50.00             50.00      so.oo           50.00        $0.00       50.00      so.oo        50.00     50.00        50.00     50.00    ($139 00
       5000          IS136 83           50.00           50.00             5000       5000            50.00        5000        5000       so_oo        50.00     5000         5000      50.00    IS136 8l
       50.00         512751             5000            50.00             50.00      50.00           50.00        $000        50.00      50.00        50.00     5000         5000      50.00     512151
       50.00         5125 00            5000            50.00             5000       5000            50.00        5000        50.00      50.00        5000      5000         50.00     50.00     $125 00
       50.00          59600             50.00           50.00             50.00      5000            50.00        $0.00       $0.00      $0.00        $0.00     $000         50.00     50.00     IS9600
       50.00         ($89 85            5000            50.00             50.00      5000            50.00        $0.00       50.00      50.00        so.oo     5000         5000      50.00      ISS!I 85
       50.00          ($75 19           5000            5000              50.00      5000            5000         $0.00       5000       50 00        5000      50.00        50.00     50.00      t$15 19
       5000            $6<101           5000            5000              50 00      sooo            sooo         sooo        $<100      $000         $000      5000         5000      5000       IH-101
       5000           (55000            5000            5000              5000       5000            5000         $000        5000       5000         5000      5000         5000      5000       IS50 00
       50.00          ($45 00           5000            50.00             50.00      5000            50.00        5000        5000       50 00        50.00     5000         5000      50.00      (~500

       5000            $4000            5000            50.00             50.00      5000            5000         5000        5000       50.00        5000      5000         5000      50.00      1540 00
       5000            $15 79           5000            50.00             5000       5000            5000         sooo        5000       sooo         sooo      5000         5000      50.00       $1579
       50.00       I$1,S34.80           50.00           so.oo             50.00      so.oo           so.oo        50.00       so.oo      so.oo        50.00     50.00        so.oo     so.oo   S1.~J.!.eo
       50.00        55096 86            50.00           50.00             50.00      50.00           50.00        $0.00       50.00      50.00        50.00     50.00        50.00     50.00    $5096 86
       5000        <$1948 6S            5000            5000              5000       5000            5000         5000        5000       50.00        5000      5000         $000      50.00   ($194865
       50.00         $80584             5000            50.00             50.00      5000            50.00        50.00       5000       50.00        50.00     5000         50.00     50.00     S805 84
       5000          ssoo 00            5000            50.00             5000       50.00           5000         sooo        5000       5000         5000      sooo         5000      50.00     ssoooo
       50.00            $0.00           50.00           5000              50.00 tSf.QOOOO}           50.00        $0.00       5000       50.00        50.00     5000         50.00     50.00   cscomoo
       50.00        52066 5.2           50.00           50.00             50.00      5000            50.00        $000        50.00      50.00        50.00     5000         5000      50.00   IS2066S2
       50.00       152 714 21           50.00           $(1.00            50.00      5000            50.00        so.oo       50.00      $0.00        $0.00     5000         50.00     50.00   ($2,714 21
       50.00       IS2.16808            50.00           50.00             50.00      sooo            50.00        $0.00       50.00      $0.00        50.00     50.00        $0.00     50.00    52168.01
       50.00       lSI 528 32           5000            5(.00             50.00      so.oo           50.00        sooo        so.oo      50 00        $0 00     $0.00        so.oo     50.00   lSI 52!132
       50.00       1$1 382 ..9          5000            5000              50.00      5000            5000         $000        $000       50.00        50.00     5000         5000      so.oo   ($1382 ...9;
       50.00       {$136244             5000            $(00              50.00      5000            50.00        $000        sooo       so.oo        $000      5000         50.00     50.00   $1 .~.&8
       50.00       ,s, 31220            5000            5000              5000       5000            50.00        sooo        sooo       $0.00        sooo      5000         sooo      so.oo    $1312 20
       50.00        $1 215 75           $0.00           so.oo             50.00      50.00           $0.00        $0.00       50.00      $0.00        $0.00     $0.00        50.00     50.00   (St 215 75
       5000        •$1177•1             5000            50.00             50.00      5000            5000         sooo        so.oo      50.00        50 00     $000         5000      50.00   ISII77•7J




                      Case 2:18-bk-05826-BKM                                           Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                        Desc
                                                                                       Main Document   Page 21 of 59
     Cash                      Professional                                                                                  Petition   Reorg .     "-9 ·         us
 Withdrawals
a nd Payments
                 Operating
                Disbursfn@nts
                              Fees excluding
                               Reorg Costs
                                                  Othe•
                                               Oil.bununents
                                                                 Tr.am:fer& to     """"'
                                                                                  Clrraws and
                                                                Other Accounts Advances
                                                                                                  C......I   Pre--Pttition
                                                                                                Expon<itw. . DebiSeMce
                                                                                                                              Debt
                                                                                                                             SeMct!
                                                                                                                                        Altomey
                                                                                                                                         Fees
                                                                                                                                                    ~nt
                                                                                                                                                    F. . .
                                                                                                                                                                Truoteo
                                                                                                                                                                 Foes
                                                                                                                                                                          Bankruptc:y
                                                                                                                                                                          Court Costs
                                                                                                                                                                                        Othe•
                                                                                                                                                                                        Reorg
                                                                                                                                                                                        Cost s     Total
       5000         51 059 18         50.00            50.00             50.00         5000            50.00        50.00       50.00      50.00        50.00     50.00        50.00     50.00   151.059 18
       50.00       5104831            50.00            50.00             50.00         5000            5000         :50.00      5000       50.00        5000      50.00        50.00     50.00   $1048 31
       50.00        ($900 00          5000             50.00             50.00         5000            5000         50.00       5000       50.00        5000      50.00        5000      50.00    ($900 00
       5000          5803 8C          5000             5000              50.00         5000            5000         5000        5000       5000         5000      5000         5000      5000      5803 8C
       5000         ($737 95          5000             5000              50.00         5000            5000         $000        5000       50.00        5000      5000         5000      50.00     $737 95
       50.00         $658 99          50.00            50.00             50.00         $000            50.00        $000        50.00      $0.00        50.00     $0.00        50.00     50.00     $65899
       5000          $612 5I          5000             5000              5000          5000            5000         $000        5000       so oo        $000      :5000        5000      50.00    ($6'22 5I
       $0,00         $579 8C          $0.00            50.00             50.00         $0.00           50.00        $0.00       $0.00      $0.00        50.00     $0.00        $0.00     50.00     S5798C
       5000          S562 32          5000             5000              50.00         $000            5000         Sj)OO       $000       $0 00        5000      sooo         5000      50.00     SS62 32
       5000         l$557 20          5000             50.00             5000          5000            50.00        $000        50.00      $000         $000      5000         50.00     50.00    ($557 20
       50.00         $549 00          5000             50.00             50.00         $0.00           50.00        $000        50.00      50.00        50.00     5000         50.00     50.00    ($54900
       50.00        ($522.21          $000             5000              50.00         $000            50.00        $000        5000       5000         50.00     5000         5000      50.00     $52221
       $0.00        (S494 74          50.00            50.00             50.00         5000            $0,00        $0.00       50.00      $0.00        50.00     50.00        $0.00     $0.00    (5494 74
       5000          54'3750          $000             sooo              5000          5000            $000         $000        $000       sooo         $000      $000         $000      $000      sn1~
       $000          SA28 sq          5000             $000              $000          $000            $000         $000        $000       5000         $000      5000         $000      $0,00     SA"' 89
       $0.00         540900           $0.00            $0.00             $0.00         $000            $0.00        $0.00       $0.00      $0.00        50.00     $0.00        $0.00     $0.00    ($4-0900
       $0.00         5405 00          $0.00            $0.00             $0.00         50.00           $0.00        $0.00       50.00      50.00        $0.00     $0.00        $0.00     $0.00     5405 00
       5000         {$403 16          5000             50.00             50.00         5000            $0.00        $000        5000       50.00        5000      5000         5000      $0.00    tSAmt&
       $0.00                          50.00            $0.00             $0.00         $0.00           $0.00        50.00       50.00      $0.00        50JIO     $0.00        $0.00     $0.00
       5000
                    {$302 00
                     $373 62          5000             5000              $000          5000            50.00        $000        $000       50.00        $000      5000         $000      $0.00     """"""
                                                                                                                                                                                                   $3736'2
       50.00         $370!'.0         50.00            50.00             50.00         5000            50.00        50.00       50.00      50.00        50.00     50.00        50.00     $0.00     $370 60
       50.00        ($34503           $0.00            50.00             $0.00         5000            $0.00        $0.00       50.00      $ 0.00       50.00     5000         50.00     $0.00     $34503
       5000         ($32000           5000             5000              50.00         $000            $000         5000        $000       50 00        5000      5000         5000      $0.00    ($320 00
       50.00         $305 22          50.00            50.00             50.00         $0.00           $0.00        50.00       50.00      50.00        50.00     50.00        $0.00     $0.00    1130022
       5000          $304 75          5000             $(1.00            5000          $000            50.00        $000        50.00      50.00        5000      5000         $000      $0.00     $304 75
       50.00         ~266 40          50.00            $0.00             $0.00         50.00           50.00        $000        5000       50.00        $0.00     $000         5000      50.00     5.26640
       50.00        (S2ti070          50.00            $0.00             $0.00         5000            50.00        5000        $000       50.00        50.00     50.00        50.00     $0.00    (52!11 7lf
       $0.00         $230 00          50.00            50.00             50.00         $000            50.00        50.00       $0.00      5000         50.00     5000         50.00     50.00     5231100
       50.00        (5229.59          50.00            50.00             50.00         50.00           50.00        $0.00       50.00      50.00        50.00     50.00        50.00     50.00    (522959
       5000         IS215 00          50.00            50.00             5000          5000            $0.00        $000        5000       so_oo        50.00     5000         5000      $0.00    (~1500

       50.00         5177 99          5000             $0.00             50.00         50.00           50.00        $000        $0.00      50.00        50.00     5000         5000      50.00     5177 99
       50.00         5150 00          5000             50.00             5000          5000            50.00        $000        50.00      50.00        $000      5000         50.00     $0.00    1$15000
       50.00         5125.00          50.00            50.00             50.00         5000            50.00        50.00       $0.00      50.00        50.00     5000         50.00     $0.00     $125 00
       50.00          ($7113          5000             50.00             $0.00         5000            $0.00        50.00       50.00      $0.00        so.oo     $000         5000      $0.00     ($7113
       $0.00          ($59 85         5000             $000              50.00         5000            $000         $0.00       5000       50 00        5000      50.00        50.00     $0.00    ($5985
       5000            $000           5000             50<10             $0 <10        $000            $000         SOQO        $000       $000         $000      5000         5000      $000       $000
       $000            $000           5000             5000              5000          $000            sooo         $000        $000       5000         sooo      $000         5000      5000       $000
       50.00           50.00          5000             50.00             50.00         5000            $0.00        $000        $000       $0 00        50.00     $000         5000      50.00 $1,63( 12
       $000            $0.00          $000             $0.00             50.00         5000            $000         5000        5000       50.00        5000      $000         $000      50.00 St 462-35
       $000            50.00          5000             $0.00             $000          5000            5000         5000        5000       $000         $000      5000         5000      $0.00 $13.200 00
       50.00           so.oo          $0.00            so.oo             50.00         so.oo           $0.00        $0.00       50.00      so.oo        $0.00     $0.00        $0.00     $0.00    $612.00
       50.00           $0.00          50.00            50.00             50.00         $0.00           $0.00        $0.00       50.00      so.oo        50.00     $0.00        50.00     50.00 s 1.022..n
       $000            $000           5000             5000              $000          5000            5000         5000        5000       $0.00        $000      $000         5000      $0.00   $1.790 04
       50.00           so.oo          5000             50.00             50.00         5000            50.00        $0.00       5000       50.00        $0.00     5000         50.00     50.00   51,760 12
       5000            SO.OO          5000             50.00             5000          50.00           $000         $000        $000       5000         $000      5000         5000      $0.00 S1.990 81
       $0.00           so.oo          $0.00            $000              $0.00         $000            50.00        $0.00       5000       $0.00        $0.00     $000         50.00     50.00 S1650UK)
       $0.00           50.00          50.00            50.00             $0.00         $000            $0.00        $000        50.00      50.00        $0.00     5000         5000      $0.00   $ 1.929 85
       $0.00           $000           $0.00            $(1.00            $0.00         5000            $0.00        $01)()      $0.00      $0.00        $0.00     $000         $0.00     $0.00       $0.00
       50.00           50.00          50.00            50.00             50.00         5000            $0.00        50.00       $0.00      50.00        $0.00     50.00        $0.00     50.00     $209.00
       50.00           so.oo          $000             $0.00             50.00         $0.00           $0.00        5000        $0.00      $0 00        50 00     50.00        50.00     $0.00     $398.50
       $0.00           $000           $000             5000              $0.00         $000            5000         $000        5000       $0.00        $0.00     $000         5000      $0.00   $ 1.26'200
       50.00           $000           5000             5000              $0.00         $000            50.00        5000        5000       50.00        5000      5000         50.00     $0.00     $618 50
       50.00           $000           5000             5000              $000          5000            $0.00        $000        5000       50.00        5000      5000         5000      50.00     $97$77
       $0.00           $0.00          $0.00            $0.00             50.00         50.00           50.00        $0.00       50.00      $0.00        50.00     50.00        50.00     50.00   S7 500.00
       $000            $000           $000             $0.00             $0.00         $000            $000         5000        so.oo      $0.00        $0 00     $000         $000      $0.00     $&6T 04




                      Case 2:18-bk-05826-BKM                                             Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                       Desc
                                                                                         Main Document   Page 22 of 59
                                                                                                                                                                     us
                                                                                                                                         .... .... ....
      Cash                         Professional                                     Owner                                    Petition    Reorg .     Reorg .                                Oth<r
Wrlhdrawals        Operating      Fen exc:ludlng      Other         Transfers to   Dnrwsond      Capitol      Pre-Petition    Debt      Altomey     Aoc:ountant    Truste-e Bankruptcy      Reorg
~nd   Pavments    Disbunm enb      Reo«~ Costs     Di:5bur5ments   other Accounb   -.nces      &.~11!5 Debt Senice           SeNlce                                          Court Cost&    Costs     Tot.l
         $0.00           $0.00            $0.00            $0.00           $0.00      $0.00           $0.00         $0.00       $0.00      $0.00          $0.00      $0.00        $0.00      $0.00    """"00
         5000            sooo             5000             5000            5000       5000            50.00         5000        5000       50.00          5000       5000         sooo       so.oo    $250.27
         $0.00           SO.OO            $0.00            $0.00           50.00      $000           SO.OO          50.00       50.00      SO.OO          50.00      $0.00        so.oo      SO.OO    s-78 50
         SO.OO           so.oo            SO.OO            $0.00           SO.OO      $000           so.oo          so.oo       SO.OO      $ 0.00         SO.OO      sooo         SO.OO      SO.OO   S 1,14LOO
         sooo            sooo             $000             sooo            so.oo      $000           sooo           sooo        $000       so oo          sooo      $000          $000       so.oo    $365 50
         so.oo           so.oo            so.oo            so.oo           50.00      50.00          so.oo          50.00       50.00      50.00          so.oo     50.00         so.oo      so.oo  $ 1.894.00
         5000            sooo             5000             50.00           5000       5000           so.oo          5000        SO.OO      so.oo          5000       sooo         sooo       so.oo  $ 1 223 50
         50.00           50.00            50.00            50.00           50.00      50.00          50.00          5000        5000       50.00          50.00     5000          5000       50.00 SJ5.652 58
         SO.OO           SO.OO            $0.00            $0.00           $0.00      $000           SO.OO          SllOO       $000       so.oo          $0.00      SO.OO        SO.OO      50.00    s1n.so
         so.oo           SOJ)O            so.oo            so.oo           so.oo      sooo            SO.OO         so.oo       so.oo      so oo          SO.OO      sooo         so.oo      so.oo    sn .c. so
         so.oo           $0.00            $0.00            so.oo           so.oo      $0.00          $0.00          $0.00       so.oo      $0.00          so.oo      $0.00        $0.00      so.oo    S21SJl0
         sooo            SO.OO            $0.00            SO.OO           sooo       sooo            SO.OO         sooo        sooo       SO.OO          $0.00      sooo         sooo       SO.OO     · -00
         so.oo           so.oo            5000             so.oo           50.00      50.00           50.00         SllOO       50.00      50.00          50.00      5000         $000       $0.00     $847 50
         $0.00           5000             5000             50.00           5000       sooo           SO.OO          $000        $0.00      50.00          sooo       $000         so.oo      so.oo   $ 1.602.27
         $0.00           so.oo            $0.00            $0.00           so.oo      sooo            SO.OO         $0.00       $0.00      $0.00          so.oo      sooo         SO.OO      $0.00    ssn_oo
         $0.00           so.oo            5000             50.00           50.00      $000           50.00          $0.00       $0.00      $0.00          50.00      sooo         5000       $0.00    S757 50
         50.00           so.oo            5000             5000            50.00      5000           $000           $0.00       $000       50 00          50 00      50.00        50.00      $0.00      sooo
         $1100          .$1)00            $1100            $1100           $1100      $1101)         $1100          $111)0      $1100      $11 00         $11 00     sooo         $111J1l    $1100      sooo
          50.00     -S82.665 19            sooo             sooo      .$10,000 00 -$4.000.00          sooo          sooo        sooo        sooo           so.oo     sooo          $000       $0.00 $16.58890




                       Case 2:18-bk-05826-BKM                                           Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                           Desc
                                                                                        Main Document   Page 23 of 59
Official f.onn 425C
Monthly Operating Report for Small Business Under Chapter 11
Cas:h Act" · - Petty Cas:h Acc::ount
Case Name:                  Chess E:mporium, LLC
Case Number:                2:1U.bk~5826
Report ~                       12131118




                                                                                                                                                                                         Petty Cash Ac.cou
                                                                                                          1          2        3        4          5        6             7       8               9
                                                                                                                  Accounts                    Tranofers             Ac.tooun1&
                                                                                                        Cash    Receivable           Payments   From     Proceeds Receivable
                                                                                                        Sales/    Post-     Other      From     Other   from Sales   Pre-    loans and      Capital
         Cateaorv                   Date        Pavee                Description           Amount      Receipts  Petition  Re<:eipts Insiders Accounts of Assets   Petition   Advances    Contributions
Beoinrong Balance                 12131/2018                                               $188982

11. Operamg Disbursements 12/0412018                       Tourney Purse                     -133.00     so.oo       $0.00    $0.00    $0.00      $0.00    SO.OO        so.oo    SO.OO               so.oo
11. Ooeratino Disbursements 12/0412018                     T oumev Purse                      -56.00     SO.OO       SO.OO    SO.OO    SO.OO      SO.OO    SO.OO        SO.OO    SO.OO               SO.OO
11. Operanng Disbursements 12/12/2018                      Professional Service              -125.00     so.oo       so.oo    so.oo    SO.OO      so.oo    so.oo        so.oo    so.oo               so.oo
11. Operating Disbursements 12/1312018                     Plant expense                      -10.00     so.oo       so.oo    so.oo    so.oo      so.oo    so.oo        so.oo    so.oo               so.oo
18. Post-Pelilion Debt Servic< 12/1512018                  Yr'holesale chess                 -187.96     so.oo       so.oo    SO.OO    so.oo      so.oo    SO.OO        so.oo    so.oo               so.oo
11. Qperamg Disbursements 1212412018                      ladjustment                          -3.42     so.oo       so.oo    so.oo    so.oo      so.oo    so.oo        $0.00    so.oo               so.oo
                                                                                                         so.oo       SO.OO    SO.OO    SO.OO     $0.00     SO.OO        so.oo    SO.OO               so.oo
5. Transfels From Other AC/::1.   12/0412018[petty cash   10800 - Bank of America- Opera     189.00      so.oo       so.oo    so.oo    SO.OO   $189.00     SO.OO        SO.OO    so.oo               so.oo
5. Transfers From Other Ace:<     12/0512018l oettvcash   10800 - Bank of America- Ooera     300.00      so.oo       so.oo    so.oo    so.oo   $300.00     so.oo        $0.00    so.oo               so.oo
5. Transfe<S From Other Aca.      12124/2018[petty cash   10800 • Bank ol America- Opera     636.56      SO.OO       SO.OO    SO.OO    SO.OO   $636.56     so.oo        so.oo    so.oo               $0.00
                                                                                                         so.oo       so.oo    so.oo    $0.00      so.oo    so.oo        so.oo    so.oo               $0.00
Total                                                                                      $2,500.00      $0.00       so.oo    so.oo   so.oo   $1,125.56    so.oo        $0.00    so.oo               $0.00




                Case 2:18-bk-05826-BKM                                       Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                     Desc
                                                                             Main Document   Page 24 of 59
nt Activity
      10            11                12          13              14              15             16             17         18           19           20         21        22         23
    Cash                         Professional                                                                  Pre-       Post
Withdrawals                          Fees                    Transfers to                                     Petition   Petition    Reorg-       Reorg -       us                  Other
     and        Operating         excluding      Other          Other        OWner Draws       Capital         Debt       Debt       Attorney    Accountant   Trustee Bankruptcy    Reorg
  Payments     Oisbursments      Reora Costs Oisbursments     Accounts       and Advanc:es EXDenditures       Service    Service       Fees         Fees       Fees   Court Costs   Costs      Total
                                                                                                                                                                                             $1889.82

      $0.00         $133.00            $0.00        $0.00           $0.00           SO.OO             so.oo      $0.00      $0.00       $0.00         $0.00     $0.00      $0.00     $0.00    $133.00
      $0.00         ($56.00)           $0.00        $0.00           $0.00           $0.00             $0.00      SO.OO      SO.OO       $0.00         $0.00     $0_00      SO.OO     $0.00    ($56.00)
      $0.00         512500             $0.00        $0.00           $0.00           so.oo             so.oo      $0.00      $0.00       $0.00         $0.00     $0.00      $0.00     $0.00    $12500
      $0.00          $10.00            so.oo        $0.00           $0.00           $0.00             $0.00      so.oo      $0.00       $0.00         $0.00     $0.00      $0.00     $0.00     $10.00
      $0.00           $0.00            $0.00        $0.00           $0.00           $0.00             SO.OO      $0.00   ($187.96       $0.00         $0.00     $0.00      $0.00     $0.00   ($187 96
      $0.00           S342             $0.00        so.oo           $0.00           $0.00             so.oo      $0.00      $0.00       $0.00         $0.00     $0.00      $0.00     $0.00     ($342)
      $0.00
      $0.00              SO.OO         so.oo        SO.OO           so.oo           $0.00             $0.00      $0.00      $0.00       $0.00         $0.00     $0.00      $0.00     $0.00    $189.00
      $0.00              SO.OO         $0.00        SO.OO           SO.OO           $0.00             $0.00      $0.00      $0.00       $0.00         $0.00     SO.OO      $0.00     $0.00    $300.00
      SO.OO              so.oo         $0.00        SO.OO           $0.00           $0.00             SO.OO      $0.00      $0.00       $0.00         $0.00     $0.00      $0.00     $0.00    $636.56
      $0.00              so.oo         so.oo        $0.00           $0.00           $0.00             so.oo      $0.00      so.oo       $0.00         $0.00     $0.00      $0.00     $0.00      $0.00
       $0.00        -$327.42           $0.00         $0.00           $0.00             so.oo          $0.00      so.oo    -$187.96       $0.00        so.oo      $0.00     $0.00     so.oo   $2,500.00




         Case 2:18-bk-05826-BKM                                  Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                    Desc
                                                                 Main Document   Page 25 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Post-Petition Accounts Payable Listing
Case Name:                                       Chess Emporium, LLC                    1
Case Number:                                   2:18-bk-05826    I
Report Date:                                      12/31/18      I
Exhibit E

                                                Post-Petition Accounts Payable
                                                                                                          Amount Uue
   Who is owed the money?      Date Incurred         Purpose of the Debt   When Due          Trade         to Insiders    Total
Allan Newdelman                   11/09/18     Attorn"}' fees               12130/18           9,356.71                   $9,357
Alt Key                           10/10/18     Aooounting fees              12129/18          25,899.17                  $25 899
Short Run                         12115/18     advertising                  12125118          15,436.33                  $ 15,436
Chess4 Ufe                        11/01/ 18    teaching supplies            12115/18           S488.16                   $488.16
All Awards                        12117/18     tourney supplies              1117/ 19           S5,572                    $5,572
                                                                                                                            $0
Total Post-Petition Payables                                                                $56,753           $0         $56,753

Total Payables                                                                                                           $56,753




             Case 2:18-bk-05826-BKM            Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                              Desc
                                               Main Document   Page 26 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Accounts Receivable
Case Name:                           Chess Emporium, LLC                                                          I
Case Number:                         2:18-bk-05826
Report Date:                            12131118 I
Exhibit F

                                                   Post-Petition Receivables

Who Owes You the Money                                         Trade            Insiders   Total       Due Date
student                                                                51.27                     $51     10/17/2018
student                                                                 4.00                      $4     01/0212017
student                                                                19.50                     $20     06/20/2018
student                                                                19.50                     $20     06120/2018
Archway Classical Academy- Chandler"                                199.00                     $199      03/18/2015
Archway Classical Academy- North Phoenix                            152.15                     $152      03/24/2017
Aro;:hway Cla!;!;io;:al Ao;:ademy- NQrth PhQenix                    686.00                     $686      05/25/2017
student                                                                59.62                     $60     02/14/2015
student                                                                40.00                     $40     08/18/2015
student                                                             358.50                     $359      12/31/2018
Avondale School District #44                                        612.50                     $613      09/27/2018
student                                                                 9.00                      $9     02111/2014
student                                                                25.00                     $25     07125/2018
student                                                                30.50                     $31     01118/2013
student                                                                30.00                     $30     11/14/2018
student                                                                45.00                     $45     02/02/2013
student                                                                15.50                     $16     01/31/2013
student                                                                 0.50                      $1     03116/2018
student                                                                39.00                     $39     08/26/2015
black hole                                                             25.85                     $26
black hole 5                                                           84.00                     $84
student                                                             169.00                     $169      01/29/2015
student                                                                59.00                     $59     09/11/2017
student                                                                10.00                     $10     08/28/2018
student                                                                10.00                     $10     08/28/2018
!;ludent                                                               30.50                     $31     09/21/2012
student                                                                31.00                     $31     03/01/2013
student                                                                22.94                     $23     06/3012017
student                                                                47.25                     $47     07/28/2017
student                                                                31 .77                    $32     10/26/2018
student                                                                13.50                     $14     01/30/2013
student                                                                20.75                     $21     05/14/2013
student                                                             199.00                     $199      08/23/2016
student                                                                10.50                     $11     11/18/2015
student                                                                99.01                     $99     05/01/2017
student                                                                 4.00                      $4     04/04/2012
student                                                                49.00                     $49     04/04/2012
student                                                                59.00                     $59     09/11/2017
student                                                                45.00                     $45     08124/2012
student                                                                45.00                     $45     03/1812013
student                                                                 2.50                      $3     09116/2016
student                                                                14.63                     $15     12128/2018
student                                                                44.00                     $44     09111/2017
!;ludent                                                               44.00                     $44     09/1112017
student                                                                44.00                     $44     09/11/2017
student                                                                 4.00                      $4     09/1312014
Cave Creek Unified S.D.                                            5,087.60                   $5,088     12/21/2018


           Case 2:18-bk-05826-BKM                   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08              Desc
                                                    Main Document   Page 27 of 59
Chandler USD #80                                15,109.98             $15,110   12/27/2018
student                                              3.00                  $3   03/07/2018
student                                              3.87                  $4   09/11/2018
Chess4Life•                                       379_20                 $379   10/29/2014
student                                             75.00                 $75   09/03/2014
student                                             59.00                 $59   0911112017
CPA Adjust                                        201 .00                $201
student                                             59.00                 $59   09/11/2017
student                                             59.00                 $59   09/11/2017
student                                             19.23                 $19   09/0412018
student                                             12.00                 $12   02/01/2010
student                                             47.25                 $47   05/1512017
Deer Valley USD                                  1,253.00              $1,253   12/1912018
student                                           189.00                 $189
Desert Garden Montessori                          215.10                 $215   09/21/2018
student                                              5.00                  $5   11/05/2016
student                                           244.00                 $244
student                                             59.00                 $59   09/11/2017
student                                             59.00                 $59   09/11/2017
student                                             44.00                 $44   09/11/2017
student                                             19.50                 $20   08/13/2018
student                                           264.60                 $265
student                                              0.01                  $0   08/14/2004
Dysart District                                   198.51                 $199   09/07/2018
student                                             10.35                 $10   1212212015
student                                             14.63                 $15   08/28/2018
student                                             14.63                 $15   08/28/2018
El ite Performance Academy                        190.00                 $190   04/02/2018
Esperanza Elementary School•                      453.00                 $453   05/10/2017
student                                             59.00                 $59   09/11/2017
student                                             59.00                 $59   09/1112017
student                                             12.50                 $13   11/03/2018
student                                              5.00                  $5   06/22/2018
student                                             74.00                $74    09/11/2017
student                                             74.00                 $74   09/11/2017
student                                          1,965.02              $1,965   12/21/2018
student                                          1,891 .02             $1,891   12/21/2018
student                                          2,388.77              $2,389   12/21/2018
student                                             16.19                 $16   06/0212015
student                                              2.45                  $2   09/07/2018
student                                             44.00                 $44   09/11/2017
student                                             10.50                 $11   03101/2014
student                                              7.50                  $8   11114/2018
Gilbert Public Schools                            236.60                 $237   03/01/2018
student                                             59.00                 $59   09/1112017
student                                           139.00                 $139   01/3112018
student                                             59.00                 $59   09/1112017
student                                           110.25                 $110   03/2212018
student                                              0.35                  $0   02106/2013
student                                              1.85                  $2   04/1812013
student                                              1.00                  $1   09/16/2016
student                                              1.00                  $1   09/02/2011
student                                              0.05                  $0   03/01/2016
Heard Elementary                                  125.00                 $125   11/01/2016
student                                              6.64                  $7   05/04/2018
student                                              0.30                  $0   09/01/2004
Hohokam Traditional School                        684.00                 $684   09/04/2014
student                                             13_20                 $13   12/31/2016
student                                             11.00                 $11   02/27/2013
student                                             59.00                 $59   09/11/2017
student                                              0.35                  $0   09/30/2013
student                                             48.39                 $48   10/19/2018

          Case 2:18-bk-05826-BKM   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08      Desc
                                   Main Document   Page 28 of 59
International School of AZ.                       358.50                 $359   08/21/2017
student                                            10.00                  $10   09/0312016
student                                             4.00                   $4   01/22/2015
student                                            44.00                  $44   09/11/2017
student                                            29.62                  $30   07/28/2018
student                                            18.50                  $19   09/24/2015
student                                            t8.76                  $19   11/03/2018
student                                           150.00                 $150   04/13/2018
student                                            27.27                  $27   05/05/2017
student                                             3.00                   $3   03/07/2018
student                                           204.00                 $204
student                                           118.13                 $118   09/09/2018
student                                              1.50                  $2   10/07/2016
student                                              1.62                  $2   07/05/2018
Kyrene School District                           3.206.25              $3,206   12/27/2018
student                                            59.00                  $59   09/11/2017
student                                            44.00                  $44   09/11/2017
student                                             2.39                   $2   07/16/2016
student                                             3.00                   $3   02/16/2017
student                                            39.50                  $40   09/0112018
student                                           109.50                 $110
student                                            19.83                  $20   12/31/2016
student                                            10.00                  $10   06/20/2018
student                                            74.00                  $74   09/1112017
student                                            32.00                  $32   12/29/2012
student                                            47.50                  $48   09/21/2012
student                                             10.88                 $11   09/17/2010
student                                             2.00                   $2   09/16/2014
student                                            15.50                  $16   01/18/2013
student                                             8.01                   $8   02/03/2018
student                                            15.50                  $16   01/31/2013
student                                            15.50                  $16   01/31/2013
student                                            19.50                  $20   08/04/2018
student                                            59.00                  $59   09/11/2017
student                                            10.00                  $10   10/02/2013
student                                            55.00                  $55   08126/2016
student                                            59.00                  $59   09/11/2017
student                                             9.00                   $9   09/13/2014
student                                              1.00                  $1   10/25/2017
student                                            44.00                  $44   01/19/2018
student                                            25.50                  $26   12/28/2018
Montessori Academy                                141 .75                $142   10/02/2018
Montessori Center School                         1,009.60              $1,010   11/08/2018
student                                             7.00                   $7   07/27/2018
student                                              1.84                  $2   11/04/2016
student                                            19.85                  $20   10/22/2014
student                                           140.00                 $140   05/01/2012
student                                            74.00                  $74   09/11/2017
student                                             4.00                   $4   02/02/2017
student                                            44.00                  $44   09/11/2017
student                                            44.00                  $44   09/11/2017
student                                             8.50                   $9   06/15/2015
student                                            28.85                  $29   04/13/2013
student                                             5.00                   $5   02/05/2016
student                                             3.00                   $3   09/13/2013
student                                             8.00                   $8   12/02/2011
student                                              1.50                  $2   06/01/2018
student                                            13.50                  $14   10/04/2013
student                                             9.00                   $9   04/20/2013
Northwest Christian School                        168.08                 $168   03/21/2017
student                                             8.77                   $9   08/31/2018
student                                            29.26                  $29   07/13/2018

          Case 2:18-bk-05826-BKM   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08      Desc
                                   Main Document   Page 29 of 59
student                                                43.89                  $44   12/14/2018
Palm Valley Montessori                              1,941.00              $1 ,941   01/05/2018
student                                                31 .51                 $32   12/07/2018
student                                                16.88                  $17   10/03/2018
Paradise Valley U.S.D. #69                          4,321 .46             $4,321    12/26/2018
student                                                59.00                  $59   09/11/2017
student                                                 O.Q1                   $0   11/30/2018
student                                                29.26                  $29   12/21/2018
student                                                 7.67                   $8   09/19/2014
student                                                44.00                  $44   09/11/2017
student                                                95.27                  $95   07/27/2018
student                                                50.00                  $50   11/10/2018
student                                                27.48                  $27   09/19/2017
student                                                31.98                  $32   09/19/2017
Pope John Catholic                                      0.64                   $1   04/09/2014
student                                              199.00                 $199    08/23/2016
student                                                35.00                  $35   02/02/2010
student                                                 6.00                   $6   04/11/2014
Queen Creek Unified School District                  132.30                 $132    08/30/2018
Rancho Solano Greenway                               744.00                 $744    09/20/2018
student                                                18.50                  $19   08/17/2018
student                                                14.63                  $15   12/26/2018
student                                                44.00                  $44   09/11/2017
student                                                10.00                  $10   04/26/2017
Saint Francis Xavier School                         3,063.40              $3,063    12/18/2018
student                                                 9.75                  $10   07/18/2018
student                                                10.00                  $10   07/18/2018
student                                                44.00                  $44   09/11/2017
student                                                 9.90                  $10   02/07/2014
student                                                25.50                  $26   08/04/2018
student                                                74.00                  $74   09/11/2017
student                                                10.00                  $10   10/07/2015
Scottsdale Country Day School                           0.44                   $0   10/23/2018
Scottsdale usc·                                    11,725.70             $11,726    1212712018
student                                                11 .75                 $12   10/27/2018
student                                                 2.38                   $2   03/25/2015
student                                                24.50                  $25   05/02/2016
student                                                 3.00                   $3   03/01/2013
student                                              107.50                 $108    07/27/2018
student                                                 9.00                   $9   08/29/2017
student                                                49.50                  $50   12/05/2018
student                                                10.00                  $10   12/22/2018
student                                                10.00                  $10   04/15/2015
student                                                 0.50                   $1   07/24/2015
student                                                25.50                  $26   08/31/2018
student                                                14.64                  $15   05/11/2018
Solei Preschool                                      108.00                 $108    05/17/2018
student                                                60.35                  $60   10/03/2016
student                                              125.50                 $126    09/25/2013
student                                                 4.00                  $4    11/02/2018
student                                              150.50                 $151    12/14/2018
student                                                38.00                 $38    09/21/2017
student                                                40.00                 $40    09/25/2018
student                                                99.50                $100    04/25/2017
student                                                 5.50                  $6    03/18/2017
student                                                 3.00                  $3    03/02/2018
student                                                 0.01                  $0    01/08/2016
student                                                14.63                 $15    08/10/2018
Villa Montessori MeadowBrook                        1,396.50              $1,397    11/0112018
Vista College Prep                                  5,747.00              $5,747    09/01/2018
Vista del Sur                                        326.00                 $326    02/22/2018
student                                                 1.50                  $2    09/24/2018

          Case 2:18-bk-05826-BKM      Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08       Desc
                                      Main Document   Page 30 of 59
student                                              0.63                 $1   06/23/2016
student                                            304.13               $304   10/05/2018
student                                             59.00                $59   09/11/2017
Youth Development Initiative                        10.00                $10   01/23/2013
student                                             25.00                $25   06/23/2016
student                                             25.00                $25   06/23/2016
student                                             24.50                $25   07/03/201 5



                                                                          $0
TOTAL OPEN INVOICES                           $0            $0    $74,597
MINUS CREDITS                                 $0            $0    -$23,550
TOTAL RECEIVABLES                             $0            $0    $51 ,047      **




          Case 2:18-bk-05826-BKM   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08      Desc
                                   Main Document   Page 31 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Additonallnformation
Case Name:                   li~ess Emporium, LLC
Case Number:
Report Date:

Balance Sheet                                A&B
                                           05/23/ 18         06/30/18    07/3 1/18   08/31/ 18   09/30/18    10/31/18
Cash                                         $15,000             $735      $1,927      $1 ,217     $ 1,922     $1 ,872
Financial Assets                             $33,500          $25,658     $17,970     $83,089     $65,845     $35,244
Accounts Receivable                          $72,000            $6,566    $36,090    $278,623    $226,344    $160,091
Receivables From Insiders                                      $4,201
Investments
Inventory                                    $35,641          $37,126     $37,418     $35,566     $38,650     $39,208
Security Deposits                                             $16,135     $16,135     $21,135     $21,135     $21,135
Real Property - Net
Fixed Assets - Net                           $12,500          $13,087     $13,087     $13,087     $13,087     $13,087
Property, Plant, Equipment & Vehicles - Net
Intangibles and Intellectual Property         $1 ,500         $23,469     $23,469     $23,469     $23,469     $23,568
All other assets                             $14,879          $14,942     $14,942     $14,942     $14,942     $14,942
Total Assets                                $185,020         $141 ,919   $161,037    $471 ,127   $405,394    $309,146

                                           D, E & F
Pre-Petition Claims:
 Teaching Deposits                                            $10,150     $10,150      $9,950      $9,350      $9,350
  Secured Claims                           $511 ,225         $507,009    $503,933    $500,196    $496,396    $492,533
 Unsecured Claims - Accounts Payable                          $51 ,919    $52,081     $50,709     $50,709     $50,709
 Unsecured Claims - Other                  $440,094          $400,073    $400,073    $400,073    $400,073    $400,073
 Total Pre-Petition Claims                 $951 ,3 19        $969,151    $966,237    $960,928    $956,528    $952,665

Post-Petition Liabilities:
 Teaching Deposits                                                         $3,000      $3,400      $3,600      $3,600
 Accounts Payable -Trade                         $0             $483      $13,028     $10,979     $22,279     $31 ,279
 Accounts Payable- Insiders                  $2,896            $2,896      $2,945      $2,359       $206        ($136)
 Accrued Liabilities, excluding interest    $38,465           $38,373     $42,211     $37,457     $45,582     $44,125
 Secured Debt
 Accrued Interest- Secured Debt
 Total Post-Petition Liabilities            $41 ,361          $41,752     $61,184     $54,194     $71,667     $78,868

Owner Equity
 Capital Investment/Stock
 Additional Paid In Capital
 Owner Distributions - Pre Petition                           ($64,718)  ($64,718)  ($64,718) ($64,718) ($64,718)
 Owner Distributions- Post Petition                            ($5,000)   ($5,115) ($35,747) ($54,587) ($66,132)
 Net Income (Loss) -Current Year PrePetition                  ($89,238)  ($89,238)  ($89,238) ($89,238) ($89,238)
 Retained Earnings (Deficit) - Petition Date                 ($687,553) ($687,553) ($687,553) ($687,553) ($687,553)
Net income (loss) - Post Petition                             ($22,475)  ($19,760) $333,261    $273,296 $185,254
 Total Owner Equity                               $0         ($868,984) ($866,384) ($543,995) ($622,801) ($722,386)

Total Liabilities and Owners Equity        $992,68o     II   $141 ,919 1 $161 ,037 1 $471 .1271 $405,3941 $309,146 1


           Case 2:18-bk-05826-BKM          Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08               Desc
                                           Main Document   Page 32 of 59
Official Form 425C
Monthly Operating Report for~
Additonallnformation
Case Name:
Case Number:
Report Date:

Balance Sheet
                                            11/30/18        12/31 /18
Cash                                          $1 ,886         $2,500
Financial Assets                              $5,698          $5,810
Accounts Receivable                         $106,844         $51,047
Receivables From Insiders
Investments
Inventory                                    $39,449         $38,726
Security Deposits                            $23,635         $25,335
Real Property - Net
Fixed Assets - Net                           $13,087         $13,087
Property, Plant, Equipment & Vehicles - N
Intangibles and Intellectual Property        $23,568         $23,568
All other assets                             $14,942         $14,942
Total Assets                                $229,110        $175,015



Pre-Petition Claims:
 Teaching Deposits                            $9,150          $9,150
  Secured Claims                            $488,606        $484,677
 Unsecured Claims - Accounts Payable         $50,709         $50,709
 Unsecured Claims - Other                   $400,073        $400,073
 Total Pre-Petition Claims                  $948,538        $944,609

Post-Petition Liabilities:
 Teaching Deposits                            $3,600          $3,400
 Accounts Payable -Trade                     $38,310         $56,753
 Accounts Payable - Insiders                   ($163)          ($217)
 Accrued Liabilities, excluding interest     $38,748         $38,834
 Secured Debt
 Accrued Interest- Secured Debt
 Total Post-Petition Liabilities             $80,495         $98,770

Owner Equity
 Capital Investment/Stock
 Additional Paid In Capital
 Owner Distributions • Pre Petition         ($64,718) ($64,718)
 Owner Distributions- Post Petition         ($78,385) ($90,885)
 Net Income (Loss) -Current Year Pre F ($89,238)       ($89,238)
 Retained Earnings (Deficit) - Petition Dc ($687,553) ($687,578)
Net income (loss) - Post Petition           $119,971    $64,055
 Total Owner Equity                        ($799.923) ($868.364)

Total Liabilities and Owners Equity         $229,110    I   $175,015 1

           Case 2:18-bk-05826-BKM           Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08   Desc
                                            Main Document   Page 33 of 59
Official Form 425C
Monthly Operating Report for Small Business Under Chapter 11
Additional Information
Case Name:                    Chess Emporium, LLC                                              I
Case Number:                  2:18-bk~5826
Report Date:                   12131118 I

Income Statement
                                    06130/18     07131/18   08/31118    09/30/18    10/31/18       11/30/18    12131118
Revenues:
 Revenues                             $68.998     $89,353   $481,933    $150,074     $72,020        $76,684      $94.375
 Cost of Revenues                        -$85       -$507    -$2,745       -$312       -$133          -$246        -$911
 Other
Gross Profrt                          $68,913     $88,847   $479.188    $149,762     $71,887        $76,437      $93,463

Operating Expenses:
 Selling and Marketing                -$1,121    -$13,324       -$993   -$7,638      -$1,888        -$6,134      -$7,824
 Payroll and Payroll Taxes           -$44.423    -$53,413    -$62 215 -$124.400     -$90,662       -$91 ,583    -$80,320
 Insider Compensation                 -$6,515     -$6,515     -$6,515   -S9,n3      -$14,415        -$9,773      -$3,258
 Rent and Occupancy Costs            -$19,967       -$564    -$11,383 -$11,119      -$11,250       -$13,190      -$9,643
 Repairs and Maintenance                -$375       -$358     -$8.844     -$290        -$669          -s1n       -$4.590
 Property Taxes
 Insurance                              -$986     -$1,035     -$3,092         $0     -$2,053             $0      -$6,102
 Other General and Administrative    -$18,002    -$10,598    -$32,475   -$48,425    -$24,953       -$15,181     -$34,397
 Professional Fees
 Other
Total Operating Expenses             -$91,389    -$85,807 -$125,517 -$201,645 -$145,890 -$136,036              -$146,134

Non-Operating Expenses
  Interest Expense
  Gain (Loss) on Sale of Assets
  Depreciation and Amortization
  Reorganization Expenses                           -$325      -$650      -$8,122   -$13,999        -$6,110      -$2,790
Total Non-Operating Costs                  $0       -$325      -$650      -$8,122   -$13,999        -$6,110      -$2,790

Net lncorne (Loss) Befo•e Taxes

Federal and State Tax Expense

Net Income (Loss)                    -$22.4751     S2.715 l $353.0211   -S60,oo5l -$88.oo2l -$65,7091           -$55.46ol




               Case 2:18-bk-05826-BKM                       Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                 Desc
                                                            Main Document   Page 34 of 59
Official Fonn 42SC
Monthly Operating Report for Small Business Under Chapter 11
Additional lnfonnation
Case Name:                                      Chess Em orium, LLC
Case Number:                                    2:18-bk-05828
Report Date:                                      12131/18


CUMALATIVE C ASH FLOW
                                                                                              Year1                                             YearS
                                                      0&130/18      07131/18     08131/18    09130/18    10131/ 18    11/30118    12/31/18       Total
Operating Receipts:
   Cash Sales/Receipts                                $75,628       $55,838      $229,578    $199,376    $152,115     $75,188     $96,167      $883,889
   Accounts Receivable - Postpetition                  S793          $2,044        $188        so           so        $52,565     $55,787      $111,376
   Other Reooopl!l                                    $2,626         $3,805       53.124      $218          so           so         so         $10,073
   Payments From Insiders (ExcJ. Loans and Capital)      so          $4,201       $4,201       so           so           so         so          $8,402
   Transfers From Other Accounts                       $25,232       $6,350      $10,000      $7,110     $21 ,800      $31,438     $18,626     $120,556
Total Operating Receipts                              $104,279      sn,238       $247,390    S206,704    $173,915     $159,191    $170,579    $1,134,295

Operabng Expenses:
  Cash Withdrawals and Payments                                                                so           so           so         so           so
  Operating Disbursements                             ($100,988)    (S66,322)    ($120,239) ($153,461)   ($165,178) ($135,411) ($130,296)     ($871,895)
   Professional Fees- excluding reorg costs                                                    so           so           so         so           so
   Other Disbursements                                   so            ($200)       so       ($3.219)       so        ($2.500)   ($1.201)      ($7,120)
   Transfers To Other Accounts                        !S25.232~      ! S6.3SO!    !S10.000~  !$7.110!     !S21 .800! !S31 .438~ !S18.626!     !S120.556!
Total Operating Expenses                              ($126.220)    ($72.872)    ($130.239) ($163,790)   ($186.978) ($169 349) ($150 123)     ($999.572)

Operating Cash Flow (Deficit)                         !S21 .941 !    !S634~      $117.151    $42,914     j$13,063)    !S10158)    $20.456     $134,724

Non-Operating Receipts:
   Proceeds from Sales of Assets                         so            so           so         so           so           so         so           so
   Pre-Petition Accounts Receivable                   $28,830        $2,196        S30         $30         S30          $30         S30        $31 ,176
   Loans and Advances                                    so            so           so         so           so           so          so          so
   Capital Contributions                                 so            so           so         so           so           so          so          so
T otaJ Non-Operating ReceipiS                         $28.830        $2.196        S30         S30         S30          $30         $30        S31 .176

Non Operating Disbursements:
    Owner Draws/Advances                               (55,000)      (S115)      ($30,500)   ($13.850)   (S23.777)    (S11.250)   ($12,500)    ($96,992)
    Capital Expenditures                                                                       so           so          so          so           so
    Prepetillon Debt Service Payments (PITI)          ($11 .806)    ($7.618)      ($8.497)   ($7.608)     ($7 608)    ($7.608)    ($7,608)     ($58,351)
   Post Petibon Debt Service Payments (PITI)                                     ($13,096)     so           so          so         ($188)      ($13,283)
    Reorgantzabon Disbursements
       Attorney Fees                                                                           so           so         ($712)       so           so
       Accountant Fees                                                                         so           so           so          so          so
       US Trustee Quarterly Fees                                     ($325)       ($650)      ($650)        so        ($4,876)       so          so
       Bankruptcy Court Costs                                                                  so           so           so          $0          so
       Other Reorg Costs                                                                       so           so           so         so           so
T otaJ Non-Operating Disbursements                    ($16,806!     ($8,057)     (552 742!   ($22,108)   (S31 .385)   (S24.446)   ($20.296)   (5168,626)

Non-Operating Ca.s h Flow (Deficit)                   S12.024       (S5861)      ($52.712)   ($22.078)   ($31 .355)   ($24.416)   ($20,266)   ($137450)

Cash Flow (Deficit)                                    ($9.917)      ($6.496)    $64,438     S20,836     ($44,418)    (S34,575)    $190
Accumulated Cash Flow (Deficit)                        ($9,917)     ($16,413)    $48.026     $68,862     $24,445      ($10.130)   ($9.940)

Cash Balance                                           ($9.917)     ($16.413)    $48,026     $68,862     $24.445      ($10.130)   ($9,940)




                    Case 2:18-bk-05826-BKM                                  Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                Desc
                                                                            Main Document   Page 35 of 59
Bank of America.                                                                                                            Business Advantage
                                                                                                                            Relationship Rewards
P.O. Box 15284
Wilmington, DE 19850
                                                                                                                                      Customer service information


                                                                                                                                •>)   1.888.BUSINESS (1.888.287.4637)

                                                                                                                                ..    bankofamerica.com
  CHESS EMPORIUM, LLC
                                                                                                                            -         Bank of America, N.A.
  DEBTOR-IN-POSSESSION 2-18-BK-05826 BKM
                                                                                                                                      P.O. Box 25118
  7000 E SHEA BLVD STE 1910
                                                                                                                                      Tampa, FL 33622-5118
  SCOTISDALE, AZ 85254-6137




Your Business Fundamentals Checking
Relationship Rewards Platinum
for December 1, 201 8 to December 31, 201 8                                                                                Account number: -                                   881 7
CHESS EMPORIUM, LLC                      DEBTOR- IN-POSSESSION 2-18-BK-05826 BKM

Account summary
Beginning balance on December 1. 2018                                                        $11 ,173.54              II of deposits/credits: 60

Deposits and other credits                                                                     68,774.11              II of withdrawals/ debits: 44
Withdrawals and other debits                                                                  -10,031.67              II of items-previous cycle': 32

Checks                                                                                        -63.194.29              II of days in cycle: 31

Service fees                                                                                         -12.00           Average ledger balance: S11,118.12

Ending balance on December 31, 2018                                                          $6,709.69                'Includes checks paid,deposited items&other debits




       Bank of America Business Advantage                                                                                                           LIFE I BETTER CONNECTED




                                Banking at your fingertips
         Online Banking         Our Mobile Banking app1 is certified by J.D. Power"' for providing "An Outstanding Customer Experience."2

            Tip of              To learn more. and download it for free. visit bankofamerica.com/getmobileapp.
         the month              1
                                    Mobile Banking requires !hat you download the Mobile Banking appand is only available for select mobile devices. Message and data rates may apply.
                                2For J.D. Power award information. visit jdpower.com.

                                 02018 Bank of America Corporation . ARF3TRPR           SSM-02-18-0009.8

         Case 2:18-bk-05826-BKM                               Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                   Desc
                                                             Main    Document Page 36 of 59
PULL: E CYCLE: 44 SPEC: 0 DEUVERY: P lYPE:       IMAGE: A   BC: 1\Z.                                                                                                        Page 1 of 8
CHESS EMPORIUM, LLC   I   Account #         8817   I   December 1, 2018 to December 31, 2018


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers- If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

        Tell us your name and account number.
        Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
        why you need more information.
        Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than l 0 business days (l 0 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writ ing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online or
visit a f inancial center for inf ormation.



© 2018 Bank of America Corporation

                           Bank of America, N.A. Member FDIC and      G:r      Equal Housing Lender




       Case 2:18-bk-05826-BKM               Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                          Desc
                                            Main Document   Page 37 of 59
                                                                                                                  Page 2 of 8
                                                                                                Your checking account
Bank of America.
CHESS EMPORIUM, LLC    I   Account #        8817   I   December 1 , 2018 to December 31, 2018




Deposits and other credits
Date         Description                                                                                                                    Amount

12/03/ 18    Square Inc   DES:181203P2 ID:L205402079043 INDN:Chess Emporium, LLC                 CO                                         976.51
             10:9424300002 PPD

12/03/18     TSYS/TRANSFIRST DES:BKeo STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC                       CO                             484.00
             10:1752598308 Ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 20118

12/03118     Square Inc   DES:181203P2 ID:L205402079042 INDN:Chess Emporium, LLC                 CO                                        400.53
             10:9424300002 PPD

12/03118     TSYS/TRANSFIRST DES:BKeo STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC                       CO                              242.04
             10:1752598308 Ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 13018

12/03/18     Square Inc   DES:181203P2 ID:L20S402079041 INDN:Chess Emporium, LLC                 CO                                         155.88
             10:9424300002 PPD

12/ 03/ 18   TSYS/TRANSFIRST DES:BKeo STLMT ID:393009823629SS INDN:CHESS EMPORIUM LLC                       CO                              1S2.23
             10:1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 12918

12/03/18     TSYS/TRANSFIRST DES:BKCD STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC                       CO                                29.50
             10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 13018

12/04118     Deposit                                                                                                                   10,000.00

12/04/18     Deposit                                                                                                                        120.51

12/05118     TSYS/TRANSFIRST DES:BKeo STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC                       CO                              202.50
             10:1752598308 Ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 20318

12/05/18     Square Inc   DES:l 81205P2 ID:L205402656334 INDN:Chess Emporium, LLC                CO                                           96.76
             10:9424300002 PPD

12/06/18     Counter Credit                                                                                                              1,200.50

12/0611 8    Square Inc   DES:181206P2 ID:L205402981410 INDN:Chess Emporium, LLC                 CO                                         210.32
             10:9424300002 PPD

12/06118     TSYS/TRANSFIRST DES:BKCD STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC                       CO                                68.50
             10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 20418

12/07118     TSYS/TRANSFIRST DES:BKeo STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC                       CO                              518.77
             10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 20518

12/07118     Square Inc   DES:181207P2 ID:L205403316516 INDN:Chess Emporium, LLC                 CO                                        400.24
             10:9424300002 PPD
                                                                                                                            continued on !he next page




       BJnk of America Business Advantage                                                         Ll F E I B ET TE R C0 N N ECTE o•


                                              Thank you for your business.
                                              Here's to your continued success.
                                              We"re committed to finding the smartest path to long-term growth for your business.

                                              Our small business specialists will work with you to help strengthen your business and
                                              plan for the furure. Please visit bankofamerica.com/smallbus iness to learn more.
                                                                                                                 AR634K951 SSM-01-18-2949.8

        Case 2:18-bk-05826-BKM              Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                     Desc
                                            Main Document   Page 38 of 59
                                                                                                                            Page 3 of 8
CHESS EMPORIUM, LLC    I   Account #    8817 1 December 1, 2018 to December 31, 2018




Deposits and other credits - continued
Date         Description                                                                                         Amount

12/1 0/ 18   TSYS/TRANSFIRST DES:BKeo STLMT ID:39300982362955 INDN:CHESS EMPORIUM LLC       CO                  883.11
             ID:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 20718

1211 0/1 8   Counter Credit                                                                                     821.00

12/1011 8    TSYS/TRANSFIRST DES:BKCD STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC       CO                  591.27
             10: 1752S98308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 20618

12/1 0/1 8   Square Inc   DES:18121 OP2 ID:L205403928220 INDN:Chess Emporium, LLC      CO                       578.92
             10:9424300002 PPD

12/1 0/1 8   TSYS/TRANSFIRST DES:BKeo STLMT ID:39300982362955 INDN:CHESS EMPORIUM LLC       CO                  351.33
             10:1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 20818

12/1 0/1 8   Square Inc   DES:181210P2 ID:L205403928219 INDN:Chess Emporium, LLC       CO                        173.25
             10:9424300002 PPD

12/1 0/1 8   Square Inc   DES:181210P2 ID:L205403928218 INDN:Chess Emporium, LLC       CO                         33.62
             10:9424300002 PPD

12111/1 8    Counter Credit                                                                                   1,209.60

12/12/ 18    Deposit                                                                                        14.774.55

1211 211 8   TSYS/TRANSFIRST DES:BKCO STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC       CO                    80.62
             10 :1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21018

12/1 3/1 8   Deposit                                                                                          2,425.50

12/1 3/1 8   TSYS/TRANSFIRST DES:BKCO STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC       CO                    99.50
             10 :1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21 118

12/1 3/1 8   Counter Credit                                                                                       30.00

12/1 3/1 8   Square Inc   DES:l 81213P2 ID:L205404824385 INDN:Chess Emporium, LLC      CO                           9.72
             10:9424300002 PPD

12/1 4/1 8   Deposit                                                                                          8,025.60

12/1 4/1 8   TSYS/TRANSFIRST DES:BKCD STLMT ID:3930098236295S INDN:CHESS EMPORIUM LLC       CO                   166.00
             10:1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21218

1211711 8    TSYS/TRANSFIRST DES:BKCO STLMT 10 :39300982362955 INDN:CHESS EMPORIUM LLC      CO                  686.13
             10:1752598308 CCO PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21418

1211 711 8   TSYS/TRANSFIRST DES:BKeo STLMT ID:39300982362955 INDN:CHESS EMPORIUM LLC       CO                  302.37
             10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21318

12/17/1 8    Square Inc   DES:181217P2 ID:L205405871948 INDN:Chess Emporium, LLC       CO                        19 1.05
             10:9424300002 PPD

12/1 711 8   Square Inc   DES:181217P2 ID:L205405871947 INDN:Chess Emporium, LLC       CO                        136.31
             10:9424300002 PPD

12117/1 8    TSYS/TRANSFIRST DES:BKeo STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC       CO                   119.50
             10:1752598308 CCO PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 2141 8

12/1 7/1 8   TSYS/TRANSFIRST DES:BKeo STLMT ID:39300982362955 INDN:CHESS EMPORIUM LLC       CO                    86.83
             ID:1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21 518

12/1 9/1 8   TSYS/TRANSFIRST DES:BKeo STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC       CO                    50.00
             10 :1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21718

12/2011 8    Square Inc   DES:181220P2 ID:L205406661549 INDN:Chess Emporium, LLC       CO                        149.27
             10:9424300002 PPD
                                                                                                 continued on the next page




         Case 2:18-bk-05826-BKM         Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08              Desc
                                        Main Document   Page 39 of 59
                                                                                                 Page 4 of 8
                                                                                             Your checking account
Bank of America.
CHESS EMPORIUM, LLC     I   Account #    8817   I   December 1 , 2018 to December 31, 2018




Deposits and other credits - continued
Date          Description                                                                                            Amount

12120118      TSYS/TRANSFIRST OES:BKCO STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC              CO                   79.00
              10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21818

12/ 21118     Deposit                                                                                              8,565.60

12/ 21/18     TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC              CO               906.00
              10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 21918

12121/18      Deposit                                                                                                707.50

12121118      Square Inc   OES:181221P2 IO:l205407001427 INON:Chess Emporium, LLC             CO                          9.72
              10:9424300002 PPO

12/ 24/18     Counter Credit                                                                                       5,365.64

12/ 24/18     TSYS/TRANSFIRST OE5:BKCO STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC              CO              1,107.50
              10:1752598308 Ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 22118

12/ 24/ 18    Square Inc   DES:181224P2 ID:l205407596478 INDN:Chess Emporium, LLC             CO                     586.95
              10:9424300002 PPO

12/ 24/18     Square Inc   DES:181224P2 ID:L205407596476 INDN:Chess Emporium, LLC             CO                     340.75
              10:9424300002 PPD

12/ 24/18     TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC              CO                   89.50
              10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 22218

12/24/18      Square Inc   DES:181224P2 IO:l205407596477 INON:Chess Emporium, LLC             CO                         73.57
              10:9424300002 PPO

12/ 27/18     TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC              CO                   43.30
              10:1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 22418

12128118      Square Inc   OES:181228P2 IO:l205408200547 INON:Chess Emporium, LLC             CO                    1,049.80
              10:9424300002 PPO

12/ 28/18     TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC              CO               441 .87
              10:1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 22618

12/ 31118     TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982362955 INON:CHESS EMPORIUM LLC              CO               823.49
              10:1 752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 22818

12/ 31/18     TSYS/TRANSFIRST OES:BKCD STLMT 10:393009823629S5 INON:CHESS EMPORIUM LLC              CO               6S6.00
              10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 22718

12/ 31/18     Square Inc   OES:181231P2 IO:l205408551841 INON:Chess Emporium, LLC             CO                     304.95
              10:9424300002 PPD

12/ 31/18     TSYS/TRANSFIRST DES:BKeo STLMT 10:39300982362955 INDN:CHESS EMPORIUM LLC              CO               139.50
              10:1752598308 ceo PMT INF0:39300982362955 CHESS EMPORIUM LLC 1 22918

12/ 31 / 18   Square Inc   DES:181231P2 ID:L20S408551840 INDN:Chess Emporium, LLC             CO                     128.55
              10:9424300002 PPO

12/ 31/18     Square Inc   OES:181231P2 IO:l205408551842 INON:Chess Emporium, LLC             CO                     121.08
              10:9424300002 PPD

Total deposits and other credits                                                                               $68,774.11




         Case 2:18-bk-05826-BKM          Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                     Desc
                                         Main Document   Page 40 of 59
                                                                                                           Page 5 of 8
CHESS EMPORIUM, LLC I Account #         8817 1 December 1, 2018 to December 31, 2018




Withdrawals and other debits
~
oa~te
    ~----~o
          ~e~sc~
               d·R~·a~------------------------------------------------------------------~a
                                                                                         ~u~
12/04/18     TRAVELERS INSUR DES:CL PAYMENT ID:4526Y72139999 INDN:CHESS EMPORIUM LLC                CO               - 1,281.66
             10:9130795001 PPD
12/04/18     AUTHNET GATEWAY DES:BILLING    ID:XXXXXXXXX INDN:CHESS EMPORIUM             co                            -127.70
                          ceo
             ID: 1870568569
12/1 0/18    TSYS/TRANSFIRST DES:DISCOUNT 10:39300982362955 INDN:CHESS EMPORIUM LLC CO                                 -322.39
             10:1752598308 CCD PMT INF0:39300982362955 CHESS EMPORIUM LLC D ISCOUNT
12/1 1/ 18   RETURN ITEM CHARGEBACK                                                                                  - 1,200.50
12/1 3/18    SRP        DES:SUREPAY   ID:XXXXXXXXX INDN:CHESS EMPORIUM LLC          CO 10:1866000727                   -115.96
             WEB
12/18/ 18    AFCO PMT &     DES:WUSP 15FEE 10:04-90954246-01 INDN:CHESS EMPORIUM               CO                    - 1.206.81
             10:9200503041 WEB
12/1 8/18    AZ. DEPT OF REV DES:CCDDIR.DBT ID:XXXXXXXXX INDN:FRENEAUX T SCOTT          CO                             -100.00
             10:4866004791 CCD
1211 8118    AZ. DEPT OF REV DES:CCDDIR.DBT ID:XXXXXXXXX INDN:FRENEAUX T SCOTT          CO                               -82.92
             10:4866004791 CCD
Card account# XXXX XXXX XXXX 6878

12/05/18     CHECKCARD 1204 COX PHOENIX COMM SERV 800-234-3993 AZ 24692168338100143753001                              -292.95
             CKCD 4899 XXXXXXXXXXXX6878 XXXX XXXX XXXX 6878
1211 4/18    CHECKCARD 1213 DRI*PRINTPLACE 877-405-3949 CA 24692168347100025202498 CKCD 5111                         -1,392.70
             XXXXXXXXXXXX6878 XXXX XXXX XXXX 6878
12/21/18     CHECKCARD 1220 US CHESS FEDERATION 931-787-1234 TN 2412259835401 7029794833                                   -3.00
             CKCD 7997 XXXXXXXXXXXX6878 XXXX XXXX XXXX 6878
12/ 24/ 18   CHECKCARD 1222 Intuit *QBOOKS/PROLINE 800-446-8848 CA 24692168356100940469279                           -3,701.71
             RECURRING CKCD 5734 XXXXXXXXXXXX6878 XXXX XXXX XXXX 6878
12/2711 8    CHECKCARD 1226 USPS PO 0363640024 PHOENIX       AZ 24445008361000951262566 CKCD                             -30.67
             9402 XXXXXXXXXXXX6878 XXXX XXXX XXXX 6878
12/ 28/18    CHECKCARD 1227 COX PHOENIX COMM SERV 800-234-3993 AZ 24692168361100505951078                               -172.70
             RECURRING CKCD 4899 XXXXXXXXXXXX6878 XXXX XXXX XXXX 6878
Subtotal for card account # XXXX XXXX XXXX 6878                                                                -$5,593.73
Total withdrawals and other debits                                                                            -$10,031.67


Checks
Date         Check 11                         Amount                  Date          Check 11                             Amount
12/03/18     1038                             -170.00                 12/1 1/18     1186                             -2,000.00
12/1 0/18    1039                             -164.50                 12/1 4/18     1187                             -2,1 87.00
1211 1/18    1128*                            -389.00                 12113118      1189*                            -7,500.00
12/05/18     1129                           -2,11 6.80                12/19118      1190                               -100.00
12/1 4/18    1130                           -7,607.59                 12/ 28/18     1191                               -166.70
12/1 7/18    1173*                          -1,521.98                 12114/18      1192                             -2,000.00
12/07/18     1178*                          -2,955.33                 12/17/1 8     1193                             -1,700.00
1211 1118    1179                           -4,116.71                 12/ 21 /1 8   1194                               -604.84
12/04/1 8    1180                           -2,352.27                 12/ 31 /1 8   1195                             -1,135.06
12/04/18     1181                             -189.00                 12/ 27/ 18    1196                             -1,281.66
12/06/18     1182                             -300.00                 12/ 24/18     1197                             -3,000.00
12/04/18     1184.                          -4,500.00                 12/ 24/18     1198                             -2,000.00
12/1 0/18    1185                           -2,758.98                 12/ 26/18     1199                             -6,643.35
                                                                                                         continued on rhe next page


        Case 2:18-bk-05826-BKM          Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                      Desc
                                        Main Document   Page 41 of 59
                                                                                                         Page 6 of 8
                                                                                                    Your checking account
Bank of America .
CHESS EMPORIUM, LLC I Account                          7 I December 1 , 2018 to December 31, 2018




Checks - continued
Date            Check II                                     Amount               Date             Check II                           Amount
12/24/ 18        1200                                       -338.97                12/ 26/1 8      1202                              -636.56
12/ 24/ 18       1201                                   -2,757.99
                                                                                  Total checks                                - $63,194.29
                                                                                  Total # of checks                                      29
• There is o gop in sequential check numbers


Service fees
The Monthly Fee on your Business Fundamentals Checking account was waived for the statement period ending 11 / 30/18. A check mark
below indicates the requirement(s) you have met to qualify for the Monthly Fee waiver on the account
 ./       $250+ in new net purchases on a linked Business debit card

Q         5250+ in new net purchases on a linked Business credit card

 ./       $3,000+ minimum daily balance in primary checking account

 ./       $5,000+ average monthly balance in primary checking account

 ./       S15,000+ combined average monthly balance in linked business accounts
 ./       enrolled in Business Advantage Relationship Rewards

For information on how to open a new product, link an existing service to your account, or about Business Advantage Relationship
Rewards please call 1.888.BUSINESS or visit bankofamerica.com/ smallbusiness.

Date             Transaction description                                                                                              Amount
1211 1/1 8       RETURNED ITEM CHARGEBACK FEE                                                                                         -12.00

Total service fees                                                                                                                  -$12.00
Note your Ending Balance already reflects the subtraction of Service Fees.



Daily ledger balances
Date                                   Balance ($)   Date                             Balance($)      Date                         Balance($)

12/ 01                                11 ,173.54     12/11                             5,824.64       12/20                         7,721.63
12/ 03                                13,444.23      12/12                           20,679.81        12/ 21                       17,302.61
12/ 04                                15,114.11      12/1 3                          15,628.57        12/ 24                       13,067.85
12/ 05                                13,003.62      12/1 4                          10,632.88        12/ 26                        5,787.94
12/ 06                                14,182.94      12/1 7                            8,933.09       12/ 27                        4,518.91
12/ 0 7                               12,146.62      12/1 8                            7,543.36       12/ 28                        5,671.18
12/1 0                                12,333.25      12/1 9                            7,493.36       12/ 31                        6,709.69




           Case 2:18-bk-05826-BKM                    Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                        Desc
                                                     Main Document   Page 42 of 59
                                                                                                                         Page 7 of 8
CHESS EMPORIUM, LLC   I   Account #   8817   I   December 1, 2018 to December 31 , 2018




                                       This page intentionally left blank




       Case 2:18-bk-05826-BKM         Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08       Desc
                                      Main Document   Page 43 of 59
                                                                                          Page 8 of 8
CHESS EMPORIUM, LLC                                   CHAPTER 11 CASE NO. 18-05826
RECONCILIATION REPORT OPERATING ACCOUNT 8817

Type                     Date          Num            Name                                     Clr Amount      Balance
Beginning Balance                                                                                               11173.54
Cleared Transactions
Checks and Payments - 45 items                    IDISBURSEMENTS                              I
Check                    11/27/2018            1038   Litchfield Elementary School District #7S X       -170        -170
Check                     12/1/ 2018           1180   Cactus Commercial Group                   X   -2352.27    -2522.27
Check                     12/3/ 2018           1184   Scott Freneaux                            X      -4500    -7022.27
Check                     12/3/ 2018           1179   NEW 7000 E. Shea, LLC                     X   -4116.71   -11138.98
Check                     12/3/ 2018           1178   Shops at Serafina, LLC                    X   -2955.33   -14094.31
Check                     12/3/ 2018   ACH            Travelers Ins                             X   -1281.66   -15375.97
Check                     12/4/ 2018   DEBIT          CoxComm.                                  X    -292.95   -15668.92
Check                     12/4/ 2018           1181   petty cash                                X       -189   -15857.92
Check                     12/4/ 2018           1039   Ballantyne, Wayne                         X     -164.5   -16022.42
Check                     12/4/ 2018   EFT            Auth.net                                  X     -127.7   -16150.12
Check                     12/5/ 2018   Cashiers Ck    BASIS Peoria - Primary                    X    -2116.8   -18266.92
Check                     12/5/ 2018          1128    Frys Food Stores                          X       -389   -18655.92
Check                     12/5/ 2018          1182    petty cash                                X       -300   -18955.92
Check                    12/10/ 2018          1186    Freneaux, Thomas S                        X      -2000   -20955.92
Check                    12/10/ 2018   EFT            Transfirst                                X    -322.39   -21278.31
Genera l Journal         12/11/ 2018   FTN                                                      X    -1200.5   -22478.81
Genera l Journal         12/11/ 2018   FTN                                                      X        -12   -22490.81
Check                    12/12/ 2018          1189    Chess Emporium                            X      -7500   -29990.81
Check                    12/13/ 2018          1187    Madison School District                   X      -2187   -32177.81
Check                    12/13/ 2018          1173    Bank of America                           X   -1521.98   -33699.79
Check                    12/13/ 2018   DEBIT          Print Place                               X    -1392.7   -35092.49
Check                    12/13/ 2018          1191    MSA Group                                 X     -166.7   -35259.19
Check                    12/13/ 2018   DEBIT          SRP                                       X    -115.96   -35375.15
Check                    12/13/ 2018          1190    Cox Comm.                                 X       -100   -35475.15
Check                    12/14/ 2018          1130    e4e6 Investments, LLC                     X   -7607.59   -43082.74
Check                    12/14/ 2018          1192    Scott Freneaux                            X      -2000   -45082.74
Check                    12/15/ 2018          1193    Bank of America                           X      -1700   -46782.74
Check                    12/17/ 2018   ACH            AFCO                                      X   -1206.81   -47989.55
Check                    12/17/ 2018   EFT            Arizona Department of Revenue             X       -100   -48089.55
Check                    12/17/ 2018   EFT            Arizona Department of Revenue             X     -82.92   -48172.47
Check                    12/18/ 2018          1194    APS                                       X    -604.84   -48777.31
Check                    12/19/ 2018   DEBIT          uscf                                      X         -3   -48780.31
Check                    12/20/ 2018          1196    Travelers Ins                             X   -1281.66   -50061.97
Check                    12/20/ 2018          1195    AFCO                                      X   -1135.06   -51197.03
Check                    12/21/ 2018   DEBIT          Intuit                                    X   -3701.71   -54898.74
Check                    12/21/ 2018          1197    Freneaux, Thomas S                        X      -3000   -57898.74
Check                    12/22/ 2018          1199    Madison School District*                  X   -6643.35   -64542.09
Paycheck                 12/22/ 2018          1185    Freneaux, Thomas S                        X   -2757.99   -67300.08
Check                    12/22/ 2018          1198    Scott Freneaux                            X      -2000   -69300.08
Check                    12/22/ 2018          1200    Bank of America                           X    -338.97   -69639.05
Check                    12/24/ 2018          1202    petty cash                                X    -636.56   -70275.61
Check                    12/26/ 2018   DEBIT          US Postmaster                             X     -30.67   -70306.28
Check                    12/28/ 2018   DEBIT          CoxComm.                                  X     -172.7   -70478.98


          Case 2:18-bk-05826-BKM          Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                      Desc
                                          Main Document   Page 44 of 59
General Journal             12/31/ 2018 FTN                                       X         -0.99 -70479.97
Paycheck                      1/5/ 2019         1201 Freneaux, Thomas S           X      -2757.99 -73237.96
Total Checks and Payments                                                             1 -73237.961 -73237.96
Deposits and Credits - 60 items                     IRECEIPTS
Deposit                     11/29/ 2018                                           X       152.23     152.23
Deposit                     11/29/ 2018                                           X       155.88     308.11
Deposit                     11/30/ 2018                                           X         29.5     337.61
Deposit                     11/30/2018                                            X       242.04     579.65
Deposit                     11/30/ 2018                                           X       400.53     980.18
Deposit                      12/1/ 2018                                           X          484    1464.18
Deposit                      12/1/ 2018                                           X       976.51    2440.69
Check                        12/2/ 2018         1367 Chess Emporium               X        10000   12440.69
Deposit                      12/3/ 2018                                           X        96.76   12537.45
Deposit                      12/3/ 2018                                           X        202.5   12739.95
Deposit                      12/4/ 2018                                           X         68.5   12808.45
Deposit                      12/4/ 2018                                           X       120.51   12928.96
Deposit                      12/4/ 2018                                           X       210.32   13139.28
Deposit                      12/5/ 2018                                           X       518.77   13658.05
Deposit                      12/6/2018                                            X        33.62   13691.67
Deposit                      12/6/ 2018                                           X       400.24   14091.91
Deposit                      12/6/ 2018                                           X       591.27   14683.18
Deposit                      12/6/ 2018                                           X       1200.5   15883.68
Deposit                      12/7/ 2018                                           X       173.25   16056.93
Deposit                      12/7/ 2018                                           X       883.11   16940.04
Deposit                      12/8/ 2018                                           X       351.33   17291.37
Deposit                      12/8/ 2018                                           X       578.92   17870.29
Deposit                      12/8/ 2018                                           X          821   18691.29
Deposit                     12/10/ 2018                                           X        80.62   18771.91
Deposit                     12/10/2018                                            X       1209.6   19981.51
Deposit                     12/11/ 2018                                           X         9.72   19991.23
Deposit                     12/11/ 2018                                           X         99.5   20090.73
Deposit                     12/12/ 2018                                           X          166   20256.73
Deposit                     12/12/ 2018                                           X     14774.55   35031.28
Deposit                     12/13/ 2018                                           X           30   35061.28
Deposit                     12/13/ 2018                                           X       302.37   35363.65
Deposit                     12/13/ 2018                                           X       2425.5   37789.15
Deposit                     12/14/2018                                            X        119.5   37908.65
Deposit                     12/14/ 2018                                           X       136.31   38044.96
Deposit                     12/14/ 2018                                           X       686.13   38731.09
Deposit                     12/14/ 2018                                           X       8025.6   46756.69
Deposit                     12/15/2018                                            X        86.83   46843.52
Deposit                     12/15/ 2018                                           X       191.05   47034.57
Deposit                     12/17/2018                                            X           so   47084.57
Deposit                     12/18/ 2018                                           X           79   47163.57
Deposit                     12/18/ 2018                                           X       149.27   47312.84
Deposit                     12/19/2018                                            X         9.72   47322.56
Deposit                     12/19/ 2018                                           X          906   48228.56
Deposit                     12/20/ 2018                                           X       340.75   48569.31
Deposit                     12/21/2018                                            X        73.57   48642.88
Deposit                     12/21/ 2018                                           X        707.5   49350.38


          Case 2:18-bk-05826-BKM              Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08      Desc
                                              Main Document   Page 45 of 59
Deposit                    12/21/ 2018                                                      X     1107.5    50457.88
Deposit                    12/21/ 2018                                                      X     8565.6    59023.48
Deposit                    12/22/ 2018                                                      X       89.5    59112.98
Deposit                    12/22/2018                                                       X     586.95    59699.93
Deposit                    12/22/ 2018                                                      X    5365.64    65065.57
Deposit                    12/24/ 2018                                                      X       43.3    65108.87
Deposit                    12/26/ 2018                                                      X     441.87    65550.74
Deposit                    12/26/ 2018                                                      X     1049.8    66600.54
Deposit                    12/27/ 2018                                                      X     128.55    66729.09
Deposit                    12/27/ 2018                                                      X        656    67385.09
Deposit                    12/28/ 2018                                                      X     304.95    67690.04
Deposit                    12/28/ 2018                                                      X     823.49    68513.53
Deposit                    12/29/ 2018                                                      X     121.08    68634.61
Deposit                    12/29/ 2018                                                      X      139.5    68774.11
Total Deposits and Credits                                                                      68774.111   68774.11
Total Cleared Transactions                                                                      -4463.85    -4463.85
Cleared Balance                                                                                 -4463.85     6709.69
Uncleared Transactions
Checks and Payments- 7 items                     IOUTSTANDING CHECKS
Check                       7/31/ 2018       1052 petty cash                                        -600         -600
Bill Pmt -Check             8/22/ 2018            All Awards                                     -888.91     -1488.91
Bill Pmt -Check             8/22/ 2018            All Awards                                     -357.87     -1846.78
Bill Pmt -Check             8/22/ 2018            All Awards                                     -124.94     -1971.72
Check                      12/18/ 2018       1040 Litchfield Elementary School District #79         -280     -2251.72
Check                      12/31/ 2018 DEBIT      CoxComm.                                       -325.21     -2576.93
Check                      12/31/ 2018 DEBIT      Auth.net                                         -9.95     -2586.88
Total Checks and Payments                                                                       -2586.881    -2586.88
Deposits and Credits- 17 items                    I
                                                  DEPOSITS IN TRANSIT
Deposit                     6/25/ 2018                                                                25          25
Deposit                     8/10/ 2018                                                               100        125
Deposit                     9/13/ 2018                                                               123         248
Deposit                     9/15/ 2018                                                                60         308
Deposit                     9/19/ 2018                                                                40         348
Deposit                     9/21/ 2018                                                                24        372
Deposit                     9/27/ 2018                                                                70        442
Deposit                     10/2/ 2018                                                                40        482
Deposit                    10/20/ 2018                                                                16        498
Deposit                     11/7/ 2018                                                                25         523
Deposit                    12/14/ 2018                                                              25.5       548.5
Deposit                    12/19/ 2018                                                                20       568.5
Deposit                    12/22/ 2018                                                                35       603.5
Deposit                    12/27/ 2018                                                                25       628.5
Deposit                    12/29/ 2018                                                                35       663.5
Deposit                    12/31/ 2018                                                              439       1102.5
Deposit                    12/31/ 2018                                                              970       2072.5
Total Deposits and Credits                                                                        2072.51     2072.5
Total Uncleared Transactions                                                                     -514.38     -514.38
Register Balance as of 12/31/2018                                                               -4978.23     6195.31




          Case 2:18-bk-05826-BKM          Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                   Desc
                                          Main Document   Page 46 of 59
Bank of America.                                                                                                            Business Advantage
                                                                                                                            Relationship Rewards
P.O. Box 15284
Wilmington, DE 19850
                                                                                                                                      Customer service information


                                                                                                                                •>)   1.888.BUSINESS (1.888.287.4637)

                                                                                                                                ..    bankofamerica.com
  CHESS EMPORIUM, LLC
                                                                                                                            -         Bank of America, N.A.
  DEBTOR-IN-POSSESSION 2-18-BK-05826 BKM
                                                                                                                                      P.O. Box 25118
  7000 E SHEA BLVD STE 1910
                                                                                                                                      Tampa, FL 33622-5118
  SCOTISDALE, AZ 85254-6137




Your Business Fundamentals Checking
Relationship Rewards Platinum
for December 1, 201 8 to December 31, 201 8                                                                                Account number: -                                   8804
CHESS EMPORIUM, LLC                      DEBTOR- IN-POSSESSION 2-18-BK-05826 BKM

Account summary
Beginning balance on December 1. 2018                                                        $12,544.80               II of deposits/credits: 33

Deposits and other credits                                                                   100,709.29               II of withdrawals/ debits: 135
Withdrawals and other debits                                                                  -12.780.82              II of items-previous cycle 1 : 155

Checks                                                                                        -83.869.37              II of days in cycle: 31

Service fees                                                                                         -15.00           Average ledger balance: $20,376.81

Ending balance on December 31, 2018                                                        $16,588.90                 'Includes checks paid,deposited items&other debits




       Bank of America Business Advantage                                                                                                           LIFE I BETTER CONNECTED




                                Banking at your fingertips
         Online Banking         Our Mobile Banking app1 is certified by J.D. Power"' for providing "An Outstanding Customer Experience."2

            Tip of              To learn more. and download it for free. visit bankofamerica.com/getmobileapp.
         the month              1
                                    Mobile Banking requires !hat you download the Mobile Banking appand is only available for select mobile devices. Message and data rates may apply.
                                2For J.D. Power award information. visit jdpower.com.

                                 02018 Bank of America Corporation . ARF3TRPR           SSM-02-18-0009.8

         Case 2:18-bk-05826-BKM                               Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                                                   Desc
                                                             Main    Document Page 47 of 59
PULL: E CYCLE: 44 SPEC: 0 DEUVERY: P lYPE:       IMAGE: A   BC: 1\Z.                                                                                                        Page 1 of 8
CHESS EMPORIUM, LLC   I   Account #         8804   I   December 1, 2018 to December 31, 2018


IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address, email
and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of Online
Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers- If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

        Tell us your name and account number.
        Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error or
        why you need more information.
        Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than l 0 business days (l 0 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writ ing of suspected problems or an unauthorized
transaction within the time period specified in the deposit agreement (which periods are no more than 60 days after we make
the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to not make a
claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online or
visit a f inancial center for inf ormation.



© 2018 Bank of America Corporation

                           Bank of America, N.A. Member FDIC and      G:r      Equal Housing Lender




       Case 2:18-bk-05826-BKM               Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                          Desc
                                            Main Document   Page 48 of 59
                                                                                                                  Page 2 of 8
Bank of America .                                                                           Your checking account




Deposits and other credits
Date         Description                                                                                                                   Amount

12/03/ 18    TSYS/TRANSFIRST OES:BKeo STLMT 10 :39300982143678 INON:CHESS EMPORIUM LLC                     co                         13,200.00
             10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC    1 20218

12/03/1 8    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                           1,634.12
             10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 13018

12/0311 8    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                           1.462.35
             10:1752598308 ceo PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 20118

12/0411 8    TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                             672.00
             10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 20318

12/0511 8    TSYS/TRANSFIRST OES:BKCO STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                           1,022.77
             10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 20418

12/ 06/ 18   Counter Credit                                                                                                           16,501 .80

12/06/18     TSYS/TRANSFIRST DES:BKCD STLMT 10:39300982143678 INDN:CHESS EMPORIUM LLC                      co                           1,794.04
             ID:1752S98308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 20518

12/0711 8    TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                           1,760.12
             10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 20618

12/1 011 8   TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                           1,990.81
             10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 20718

12/1 011 8   TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                           1,929.85
             10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 20818

12/1 011 8   TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                              209.00
             10:1752598308 ceo PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 20918

1211 111 8   TSYS/TRANSFIRST OES:BKCD STLMT 10 :39300982143678 INDN:CHESS EMPORIUM LLC                     co                             398.50
             10:1752598308 ceo PMT INF0:39300982143678 CHESS EMPORIUM LLC    1 21018

12/1 211 8   TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                           1,262.00
             10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 21118

1211 311 8   Counter Credit                                                                                                             7,500.00

12/ 1311 8   TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INDN:CHESS EMPORIUM LLC                      co                             618.50
             10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 21218

1211 411 8   TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC                      co                             975.77
             10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC   1 21318
                                                                                                                           <ontinut>d on 1M""-"! P"9"




       BJnk of America Business Advantage                                                       L I FE I B ETTER C0 N N ECT E o•


                                             Thank you for your business.
                                             Here's to your continued success.
                                             We're committed to finding the smartest path to long-term growth for your business.

                                             Our small business specialists will work with you to help strengthen your business and
                                             plan for the furure. Please visit bankofame rica.com/sm allbusin ess to learn more.
                                                                                                                AR634K951 SSM-01-18-2949.8

         Case 2:18-bk-05826-BKM             Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                                    Desc
                                            Main Document   Page 49 of 59
                                                                                                                           Page 3 of 8
CHESS EMPORIUM, LLC   I   Account #   8804 1 December 1, 2018 to December 31, 2018




Deposits and other credits - continued
Date        Description                                                                                  Amount

12/17/ 18   TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             505.00
            I0:1752598308CCO PMTINF0:39300982143678 CHESSEMPORIUMLLC 1 21518

12117118    TSYS/TRANSFIRST OES:BKCO STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             467.04
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 21418

12/17/18    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             250.27
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 21618

12118118    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             478.50
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 21718

12/19118    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO            1,141.00
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 21818

12/20118    Counter Credit                                                                            3S,6S2.58

12/20/18    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             365.50
            10:1752598308 ceo PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 21918

12/ 21/18   TSYS/TRANSFIRST OES:BKCO STLMT 10:393009821 43678 INON:CHESS EMPORIUM LLC     CO           1,894.00
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22018

12/ 24/18   TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO            1,223.50
            10:1752598308 ceo PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22118

12124118    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             724.50
            10:1752598308 Ceo PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22318

12/24/18    TSYS/TRANSFIRST OES:BKCD STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             172.50
            10:1752598308 ceo PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22218

12126118    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             215.00
            10:1752S98308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22418

12/27/18    TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             904.00
            10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22518

12127118    TSY5/TRANSFIR5T OE5:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             847.50
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22618

12/ 28/18   TSYS/TRANSFIRST OES:BKCD STLMT 10:393009821 43678 INON:CHESS EMPORIUM LLC     CO            1,602.27
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22718

12/ 31/18   TSYS/TRANSFIRST OES~BKeo STLMT 10~39300982143678 INON~CHESS EMPORIUM LLC      CO             757.50
            10:1752598308 Ceo PMT INF0:393009821 43678 CHESS EMPORIUM LLC 1 22918

12/ 31/18   TSYS/TRANSFIRST OES:BKeo STLMT 10:39300982143678 INON:CHESS EMPORIUM LLC      CO             577.00
            10:1752598308 CCO PMT INF0:39300982143678 CHESS EMPORIUM LLC 1 22818

Total deposits and other credits                                                                  $100,709.29



Withdrawals and other debits
Date        Description                                                                                  Amount

12/05118    IRS       DES:USATAXPYMT 10:270873952870882 INON:CHESS EMPORIUM LLC      CO                -6,1 49.16
            I0:3387702ooo ceo

12/10/18    TSYS/TRANSFIRST OES:DISCOUNT 10:39300982143678 INON:CHESS EMPORIUM LLC CO                  -1,534.80
            10:1752598308 CCD PMT INF0:39300982143678 CHESS EMPORIUM LLC 0 ISCOUNT

12/14/1 8   IRS        DES:USATAXPYMT 10:270874885122534 INON:CHESS EMPORIUM LLC     CO                -5,096.86
            I0:3387702ooo ceo

Total withdrawals and other debits                                                                -$12,780.82

        Case 2:18-bk-05826-BKM        Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08            Desc
                                      Main Document   Page 50 of 59
                                                                                               Page 4 of 8
                                                                                              Your checking account
Bank of America .
CHESS EMPORIUM, LLC      I   Account #   8804   I    December 1 , 2018 to December 31, 2018




Checks
Date          Check II                              Amount                  Date          Check II                          Amount

12/2 1/1 8    501                           -2,066.52                       12/ 26/1 8    557*                            -409.00
12/31 / 18    503*                              -305.22                     12/ 24/1 8    558                           -2,714.21
12/27/1 8     505*                              -260.70                     12/24/1 8     561*                          -1,312.20
12/2411 8     507*                              -373.62                     12/24/1 8     562                             -150.00
12/26/1 8     508                               -229.59                     12/ 24/ 18    563                             -125.00
12/ 26/1 8    509                               -1 78.20                    12/ 24/1 8    564                           - 1,382.49
12/2411 8     511*                              -803.84                     12/ 2411 8    565                             -345.03
12/ 2611 8    512                               -658.99                     1211711 8     996*                            -500.00
12/ 2411 8    513                           -1,177.47                       1211 011 8    1046*                           -341.91
12/ 24/1 8    514                                   -71.13                  12/ 2011 8    1083*                         -4,000.00
12/28/1 8     515                               -557.20                     12/1 0/1 8    1092*                           -435.82
12/ 27/ 18    516                           -1,528.32                       12/0311 8     1154*                           -226.80
12/24/ 18     517                               -432.50                     12/1711 8     1157*                           -302.40
12/24/1 8     518                               -622.54                     12/1 3/1 8    1161*                             -37.95
12/ 2411 8    519                           -2,1 68.08                      12/1 011 8    1201*                           -315.00
12/ 26/1 8    520                               -304.75                     12/03/1 8     121 2*                          -750.20
12/ 24/1 8    522*                          -1,048.31                       1211 011 8    1269*                           -237.00
12/ 27/1 8    523                               -562.32                     12/04/ 18     1290*                           -279.58
12/ 27/ 18    524                               -177.99                     1211 3/ 18    1292*                             -46.00
12/ 24/ 18    525                               -900.00                     1211 011 8    1341*                           -282.00
12/28/1 8     528*                          -1,362.48                       12/04/1 8     1367*                       -10,000.00
12/31 /1 8    530*                          -1 ,215.75                      12/11/1 8     1369*                           -211.61
12/ 2811 8    531                               -579.84                     1211 011 8    1370                            -526.92
12/24/1 8     532                               -737.95                     12/ 24/1 8    1372*                           -711.39
12/ 27/1 8    533                               -266.40                     12/1 7/1 8    1373                              -89.85
12/ 31 / 18   534                               -403.16                     12/1 0/1 8    1374                            -961.51
12/ 2411 8    535                               -428.69                     1211 211 8    1376*                         -1,307.00
12/2411 8     539*                              -215.00                     12/07/1 8     1377                            -632.13
12/ 2811 8    540                               -405.00                     1211711 8     1378                            -231.25
12/28/ 18     543*                              -522.21                     1211 211 8    1379                            -720.87
12/24/1 8     544                               -494.74                     1211 011 8    1380                            -983.69
12/ 31/1 8    545                               -320.00                     12/1 011 8    1381                          -1,069.32
12/ 24/1 8    546                               -230.00                     1211 3/ 18    1382                            -459.40
12/ 24/1 8    547                               -549.00                     1211 211 8    1383                          -1,179.31
12/ 28/1 8    548                           -1,059.18                       12112/18      1384                            -199.75
12/ 31 /1 8   550*                                  -59.85                  12/ 24/1 8    1390*                           -550.1 2
12/ 24/1 8    552*                              -370.60                     1211 0/1 8    1392*                           -166.28
12/2411 8     554*                              -382.00                     12/ 26/1 8    1394*                           -346.31
                                                                                                            continued on the next page


          Case 2:18-bk-05826-BKM         Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                        Desc
                                         Main Document   Page 51 of 59
                                                                                                            Page 5 of 8
CHESS EMPORIUM, LLC     I   Account            8804 1 December 1, 2018 to December 31, 2018




Checks - continued
Date          Check#                                 Amount                  Date         Check#             Amount

12/31 /1 8    1395                                   -184.00                 12/17/1 8    1466                -45.00
12/17/1 8     1397*                                 -462.00                  12117/1 8    1467              -581.40
12/04/18      1398                                  -115.99                  12/10/1 8    1468                -75.19
12/03/18      1404*                                 -367.60                  12/17/1 8    1469              -207.58
12111/18      1406*                                  -331.92                 12/24/18     1470              -292.10
12/17/1 8     1409*                                  -307.80                 12/24/1 8    1471              -136.83
12/04/18      1410                                  -506.61                  12/14/1 8    1472             -1,025.00
12/03/18      1411                                   -1 86.83                12110/18     1473              -471.20
12/10/1 8     1414*                                   -97.75                 12110/18     1474              -1 39.00
12/04/18      1416*                                  -369.16                 1211711 8    1475              -466.09
1211311 8     1417                                   -101.20                 1211711 8    1476              -143.75
12/03/18      1418                                   -137.00                 12114/1 8    1477              -417.45
12/07/ 18     1428*                                  -362.00                 12/24/18     1478                -40.00
12/05/1 8     1440*                                -1,063.43                 12/10/18     1479              -152.00
12/04/ 18     1444*                                -1,160.02                 12/10/18     1480              -941.20
12/13/ 18     1453*                                -1,948.65                 12/1711 8    1483*               -96.00
12/13/1 8     1454                                    -15.79                 12/10/1 8    1484              -325.60
12/17/18      1455                                   -282.00                 12/17/1 8    1485              -279.00
12/17/1 8     1456                                   -337.93                 12/10/1 8    1486              -231.00
1211711 8     1458*                                 -343.85                  1211711 8    1487                -50.00
12/24/18      1459                                    -64.08                 12118/18     1489*             -274.00
1211 3/ 18    1460                                  -805.64                  1211 1/ 18   1491*            -1,444.38
12/10/1 8     1461                                  -182.85                  12/1011 8    1492             -1,382.48
12/18/1 8     1462                                 -1,179.56                 12/10/18     1493              -125.00
12/1 8118     1463                                  -163.96                  12/10118     1494             -1 ,312.20
12110118      1464                                   -855.50                 1211011 8    1495              -127.51
12110118      1465                                   -506.89                 12/10/1 8    1496             -2,079.96
                                                                             Total checks              -$83,869.37
                                                                             Total # of checks                   130
• There is a gop in sequential check numbers




         Case 2:18-bk-05826-BKM                Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08       Desc
                                               Main Document   Page 52 of 59
                                                                                                   Page 6 of 8
                                                                                                           Your checking account
Bank of America .
CHESS EMPORIUM, L LC       I   Account #             8804    I   December 1 , 201 8 to December 31, 2018




Service fees
The Monthly Fee on your Business Fundamentals Checking account was waived f or the statement period ending 11/ 30/18. A check mark
below indicates the requirement(s) you have met to qualify for the Monthly Fee waiver on the account.
0        $250+ in new net purchases on a linked Business debit card

0        $250+ in new net purchases on a linked Business credit card

 ~       $3,000+ minimum daily balance in primary checking account

 ~       $5,000+ average monthly balance in primary checking account

 ./      S1 5,000+ combined average monthly balance in linked business accounts

 ./      enrolled in Business Advantage Relationship Rewards

For information on how to open a new product link an existing service to your account. or about Business Advantage Relationship
Rewards please call 1.888.BUSINESS or visit bankofamerica.com/ smallbusiness.

Date            Transaction description                                                                                              Amount

12/07118        ONLINE BUSINESS SUITE ACCT MGMT SERVICES                                                                             -15.00

12/20/1 8       Bus Adv Rei Rwds-Stop Pymt Fee Waiver of $30                                                                           -0.00

Total service fees                                                                                                                 -$15.00
Note your Ending Balance already reflects the subtraction af Service fees.



Daily ledger balances
Date                                  Balance($)      Date                                  Balance($)     Date                   Balance($)

12/ 01                                12,544.80       12/11                                14,951.16        12/ 20                40,463.03
12/ 03                               27,172.84        12112                                12,806.23        12/ 21                40,290.51
12/ 04                                15,413.48       12/1 3                               17,510.10        12/ 24                23,582.09
12/ 05                                    9,223.66    12/14                                11 ,946.56       12/ 26                21 ,670.25
12/ 06                               27,519.50        12/17                                 8,442.97        12/ 27                20,626.02
12/ 07                               28,270.49        1211 8                                7,303.95        12/28                 17,742.38
12110                                 16,540.57       12119                                 8,444.95        12/ 31                16,588.90




          Case 2:18-bk-05826-BKM                     Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                       Desc
                                                     Main Document   Page 53 of 59
                                                                                                                         Page 7 of 8
CHESS EMPORIUM, LLC   I   Account #   8804   I   December 1, 2018 to December 31 , 2018




                                       This page intentionally left blank




       Case 2:18-bk-05826-BKM         Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08       Desc
                                      Main Document   Page 54 of 59
                                                                                          Page 8 of 8
CHESS EMPORIUM, LLC                                 CHAPTER 11 CASE NO. 18-05826
RECONCILIATION REPORT PAYROLL ACCOUNT 8804

Type                       Date        Num          Name                           Clr Amount       Balance
Beginning Balance                                                                                      12544.8
Cleared Transactions
Checks and Payments- 134 items                     IDISBURSEMENTS                  I
Check                        9/15/2018         1046 Andronic, lone!                X     -341.91       -341.91
Check                        9/29/2018         1092 Andronic, lonel                X     -435.82       -777.73
Check                       10/13/2018         1212 Plamondon, Kirk                X       -750.2     -1527.93
Check                       10/13/2018         1203 Rhind, Jacob                   X         -315     -1842.93
Check                       10/27/2018         1290 Meisel, Richard H.             X     -279.58      -2122.51
Check                       10/27/2018         1269 Andronic, lone!                X         -237     -2359.51
Check                       10/27/2018         1292 minor                          X          -46     -2405.51
Check                       11/10/2018         1157 Curry, Lucas                   X       -302.4     -2707.91
Check                       11/10/2018         1341 Andronic, lonel                X         -282     -2989.91
Check                       11/10/2018         1154 Kozemzak, Joshua               X       -226.8     -3216.71
Check                       11/10/2018         1161 minor                          X       -37.95     -3254.66
Paycheck                    11/24/2018         1444 Giknis*, Samantha              X    -1160.02      -4414.68
Paycheck                    11/24/2018         1440 Gutierrez*, David              X    -1063.43      -5478.11
Check                       11/24/2018         1377 Ireland, Jonathan              X     -632.13      -6110.24
Check                       11/24/2018         1390 Martino, Austin*               X     -550.12      -6660.36
Check                       11/24/2018         1410 Johnston, Matthew              X     -506.61      -7166.97
Check                       11/24/2018         1397 Andronic, lone!                X         -462     -7628.97
Check                       11/24/2018         1416 Meisel, Richard H.             X     -369.16      -7998.13
Check                       11/24/2018         1404 Kozemzak, Joshua               X       -367.6     -8365.73
Check                       11/24/2018         1428 Brown, Colby*                  X         -362     -8727.73
Check                       11/24/2018         1394 Vician, Oliver                 X     -346.31      -9074.04
Check                       11/24/2018         1406 Morrow, Kelvin*                X     -331.92      -9405.96
Check                       11/24/2018         1409 Curry, Lucas                   X       -307.8     -9713.76
Check                       11/24/2018         1411 Krotz, Megan                   X     -186.83      -9900.59
Check                       11/24/2018         1395 Jennings, Alexander Rondo      X         -184    -10084.59
Check                       11/24/2018         1392 Melichar, Michael              X     -166.28     -10250.87
Check                       11/24/2018         1418 Ganesan, Sethuraman*           X         -137    -10387.87
Check                       11/24/2018         1398 McDorman, Jacob                X     -115.99     -10503.86
Check                       11/24/2018         1417 minor                          X       -101.2    -10605.06
Check                       11/24/2018         1414 minor                          X       -97.75    -10702.81
Liability Check             11/30/2018 EFTPS        United States Treasury         X    -6149.16     -16851.97
Check                        12/2/2018         1367 Chess Emporium                 X      -10000     -26851.97
Check                        12/7/2018 EFT          Bank of America                X          -15    -26866.97
Check                        12/8/2018         1496 Kramer, Alexander              X    -2079.96     -28946.93
Paycheck                     12/8/2018         1491 Bryant*, Daniel D.             X    -1444.38     -30391.31
Paycheck                     12/8/2018         1492 Valle*, Stephen                X    -1382.48     -31773.79
Paycheck                     12/8/2018         1494 Kimsey*, Rick A                X     -1312.2     -33085.99
Paycheck                     12/8/2018         1376 Greiner, Daniel                X        -1307    -34392.99
Paycheck                     12/8/2018         1462 Williamson, Keith E            X    -1179.56     -35572.55
Paycheck                     12/8/2018         1383 Kenney*, Frank                 X    -1179.31     -36751.86
Paycheck                     12/8/2018         1381 Reeder*, Dennis                X    -1069.32     -37821.18
Check                        12/8/2018         1472 Luna, Miguel                   X        -1025    -38846.18
Check                        12/8/2018         1380 Olson, David                   X     -983.69     -39829.87


         Case 2:18-bk-05826-BKM        Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08          Desc
                                       Main Document   Page 55 of 59
Paycheck                  12/8/2018         1374 Whitmire, Benjamin         X    -961.51   -40791.38
Paycheck                  12/8/2018         1480 Giknis*, Samantha          X     -941.2   -41732.58
Check                     12/8/2018         1464 Crispin, Kendra            X     -855.5   -42588.08
Paycheck                  12/8/2018         1379 Gutierrez*, David          X    -720.87   -43308.95
Check                     12/8/2018         1372 Martino, Austin*           X    -711.39   -44020.34
Check                     12/8/2018         1467 Curry, Lucas               X     -581.4   -44601.74
Paycheck                  12/8/2018         1370 Colletti, Anthony A        X    -526.92   -45128.66
Check                     12/8/2018         1465 Sherman, Kyus              X    -506.89   -45635.55
Check                     12/8/2018         1473 Tucker, Nicholas*          X     -471.2   -46106.75
Paycheck                  12/8/2018         1475 Fenger*, Peter             X    -466.09   -46572.84
Check                     12/8/2018         1382 Tatar, Fatih*              X     -459.4   -47032.24
Check                     12/8/2018         1477 Eng, Randel*               X    -417.45   -47449.69
Check                     12/8/2018         1458 Harmonick, Joan*           X    -343.85   -47793.54
Check                     12/8/2018         1456 McDorman, Jacob            X    -337.93   -48131.47
Check                     12/8/2018         1484 Ganahl, Steven J           X     -325.6   -48457.07
Paycheck                  12/8/2018         1470 Szeto*, Matthew            X     -292.1   -48749.17
Check                     12/8/2018         1455 Andronic, lonel            X       -282   -49031.17
Check                     12/8/2018         1485 Perry, Troy*               X       -279   -49310.17
Check                     12/8/2018         1489 Chen, Zhao                 X       -274   -49584.17
Check                     12/8/2018         1378 Harmonlck, Daniel*         X    -231.25   -49815.42
Check                     12/8/2018         1486 Beaman, Victor Mackenzie   X       -231   -50046.42
Check                     12/8/2018         1369 Ochkur, Oleksandr*         X    -211.61   -50258.03
Check                     12/8/2018         1469 Johnston, Matthew          X    -207.58   -50465.61
Check                     12/8/2018         1384 Jarmuz, Frederick*         X    -199.75   -50665.36
Check                     12/8/2018         1461 minor                      X    -182.85   -50848.21
Check                     12/8/2018          509 O'Connor, Jessica          X     -178.2   -51026.41
Check                     12/8/2018         1463 Morrow, Kelvin*            X    -163.96   -51190.37
Check                     12/8/2018         1479 Stine, Ronald David        X       -152   -51342.37
Check                     12/8/2018         1476 minor                      X    -143.75   -51486.12
Check                     12/8/2018         1474 Black, Pamela              X       -139   -51625.12
Check                     12/8/2018         1471 Krotz, Megan               X    -136.83   -51761.95
Check                     12/8/2018         1495 Kimsey*, Rick A            X    -127.51   -51889.46
Check                     12/8/2018         1493 Valle*, Stephen            X       -125   -52014.46
Check                     12/8/2018         1483 Ganesan, Sethuraman*       X        -96   -52110.46
Check                     12/8/2018         1373 Alasaly, Basam             X     -89.85   -52200.31
Paycheck                  12/8/2018         1468 Lucero*, Martha            X     -75.19    -52275.5
Paycheck                  12/8/2018         1459 minor                      X     -64.08   -52339.58
Check                     12/8/2018         1487 Warrier, Vishnu            X        -SO   -52389.58
Check                     12/8/2018         1466 Zajicek Jr., Louis         X        -45   -52434.58
Check                     12/8/2018         1478 Segovia, Robert            X        -40   -52474.58
Check                     12/8/2018         1454 Neumann*, Freddy           X     -15.79   -52490.37
Check                    12/10/2018 EFT          Transfirst                 X    -1534.8   -54025.17
Liability Check          12/12/2018 EFTPS        United States Treasury     X   -5096.86   -59122.03
Paycheck                 12/13/2018         1453 Neumann*, Freddy           X   -1948.65   -61070.68
Paycheck                 12/13/2018         1460 Neumann, Jonathan          X    -805.64   -61876.32
Check                    12/15/2018          996 Blair, Abriam              X       -500   -62376.32
Check                    12/19/2018         1083 Scott Freneaux             X      -4000   -66376.32
Check                    12/21/2018 Cashiers Ck Bailey, Fernanda            X   -2066.52   -68442.84
Check                    12/22/2018          558 Kramer, Alexander          X   -2714.21   -71157.05
Paycheck                 12/22/2018          519 Neumann*, Freddy           X   -2168.08   -73325.13


           Case 2:18-bk-05826-BKM   Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08    Desc
                                    Main Document   Page 56 of 59
Paycheck                       12/ 22/2018          516 Kenney*, Frank             X     -1528.32    -74853.45
Paycheck                       12/ 22/2018          564 Valle*, Stephen            X      -1382.49   -76235.94
Paycheck                       12/ 22/2018          528 Williamson, Keith E        X      -1362.48   -77598.42
Paycheck                        12/ 22/2018         561 Kimsey*, Rick A            X       -1312.2   -78910.62
Check                          12/ 22/2018          530 Crispin, Kendra            X      -1215.75   -80126.37
Paycheck                       12/ 22/2018          513 Reeder*, Dennis            X     -1177.47    -81303.84
Paycheck                       12/ 22/2018          548 Giknis*, Samantha          X      -1059.18   -82363.02
Paycheck                        12/ 22/2018         522 Whitmire, Benjamin         X     -1048.31    -83411.33
Check                           12/ 22/2018         525 Pederson, John Richard     X          -900   -84311.33
Paycheck                       12/ 22/2018          511 Gutierrez*, David          X       -803.84   -85115.17
Paycheck                       12/ 22/2018          532 Lucero*, Martha            X       -737.95   -85853.12
Check                          12/ 22/2018          512 Olson, David               X       -658.99   -86512.11
Paycheck                       12/ 22/2018          518 Neumann, Jonathan          X       -622.54   -87134.65
Check                          12/ 22/2018          531 Sherman, Kyus              X       -579.84   -87714.49
Paycheck                       12/ 22/2018          523 Colletti, Anthony A        X       -562.32   -88276.81
Check                          12/ 22/2018          515 Tatar, Fatih*              X        -557.2   -88834.01
Check                          12/ 22/2018          547 Prostor, Ryan*             X          -549   -89383.01
Paycheck                       12/ 22/2018          543 Fenger*, Peter             X       -522.21   -89905.22
Check                           12/ 22/2018         544 Meisel, Richard H.         X       -494.74   -90399.96
Check                           12/ 22/2018         517 Jarmuz, Frederick*         X        -432.5   -90832.46
Paycheck                       12/ 22/2018          535 Szeto*, Matthew            X       -428.69   -91261.15
Check                          12/ 22/2018          557 Chen, Zhao                 X          -409   -91670.15
Check                          12/ 22/2018          540 Heller, Oren*              X          -405   -92075.15
Check                          12/ 22/2018          534 Johnston, Matthew          X       -403.16   -92478.31
Check                          12/ 22/2018          554 Beaman, Victor Mackenzie   X          -382   -92860.31
Check                          12/ 22/2018          507 Hudson, Corey              X       -373.62   -93233.93
Check                          12/ 22/2018          552 Ganahl, Steven J           X        -370.6   -93604.53
Check                          12/ 22/2018          565 Mohsin*, Dhuha             X       -345.03   -93949.56
Check                           12/ 22/2018         545 Segovia, Robert            X          -320   -94269.56
Check                           12/ 22/2018         503 Ochkur, Oleksandr*         X       -305.22   -94574.78
Check                          12/ 22/2018          520 minor                      X       -304.75   -94879.53
Check                           12/ 22/2018         533 Mciver, Matthew Michael    X        -266.4   -95145.93
Check                          12/ 22/2018          505 Alasaly, Basam             X        -260.7   -95406.63
Check                          12/ 22/2018          546 Stine, Ronald David        X          -230   -95636.63
Check                          12/ 22/2018          508 O'Connor, Jessica          X       -229.59   -95866.22
Check                          12/ 22/2018          539 Tucker, Nicholas*          X          -215   -96081.22
Check                          12/ 22/2018          524 McDorman, Jacob            X       -177.99   -96259.21
Check                          12/ 22/2018          562 Kimsey*, Rick A            X          -150   -96409.21
Check                          12/ 22/2018          563 Valle*, Stephen            X          -125   -96534.21
Paycheck                        12/ 22/2018         514 Mohsin*, Dhuha             X        -71.13   -96605.34
Check                          12/ 22/2018          550 Gutierrez, Sergio          X        -59.85   -96665.19
Total Checks and Payments                                                               -96665.191   -96665.19
De posits and Credits - 34 items                       IRECEIPTS                   IX
Deposit                        11/ 29/2018                                               1634.12      1634.12
Deposit                        11/ 30/2018                                         X     1462.35      3096.47
Deposit                          12/1/2018                                         X       13200     16296.47
Deposit                          12/2/2018                                         X         672     16968.47
Deposit                          12/3/2018                                         X     1022.77     17991.24
Deposit                          12/ 4/2018                                        X     1794.04     19785.28
Deposit                          12/5/2018                                         X     1760.12      21545.4


          Case 2:18-bk-05826-BKM              Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08   Desc
                                              Main Document   Page 57 of 59
Deposit                      12/6/2018                                                      X      1990.81   23536.21
Deposit                      12/6/2018                                                      X      16501.8   40038.01
Deposit                      12/7/2018                                                      X      1929.85   41967.86
Check                        12/8/2018              Rufo, Christopher                       X            0   41967.86
Deposit                      12/8/2018                                                      X          209 42176.86
Deposit                      12/9/2018                                                      X        398.5 42575.36
Deposit                     12/ 10/2018                                                     X         1262 43837.36
Deposit                     12/ 11/2018                                                     X        618.5 44455.86
Deposit                     12/ 12/2018                                                     X       975.77 45431.63
Check                       12/ 12/2018        1189 Chess Emporium                          X         7500 52931.63
Deposit                     12/ 13/2018                                                     X       467.04 53398.67
Deposit                     12/ 14/2018                                                     X          505 53903.67
Deposit                     12/ 15/2018                                                     X       250.27 54153.94
Deposit                     12/ 16/2018                                                     X        478.5 54632.44
Deposit                     12/ 17/2018                                                     X         1141 55773.44
Deposit                     12/ 18/2018                                                     X        365.5 56138.94
Deposit                     12/ 19/2018                                                     X         1894 58032.94
Deposit                     12/ 20/2018                                                     X       1223.5 59256.44
Deposit                     12/ 20/2018                                                     X     35652.58 94909.02
Deposit                     12/ 21/2018                                                     X        172.5 95081.52
Deposit                     12/ 22/2018                                                     X        724.5 95806.02
Deposit                     12/ 23/2018                                                     X          215 96021.02
Deposit                     12/ 24/2018                                                     X          904 96925.02
Deposit                     12/ 25/2018                                                     X        847.5 97772.52
Deposit                     12/ 26/2018                                                     X      1602.27 99374.79
Deposit                     12/ 27/2018                                                     X          577 99951.79
Deposit                     12/ 28/2018                                                     X        757.5 100709.29
Total Deposits and Credits                                                                      1100709.291 100709.29
Total Cleared Transactions                                                                          4044.1     4044.1
Cleared Balance                                                                                     4044.1    16588.9
Uncleared Transactions
Checks and Payments- 43 items                      IOUTSTANDING CHECKS
Check                         9/ 1/2018        1314 Cunningham, Adam*                                 -200       -200
Check                        9/ 15/2018        1067 O'Connor, Brandon Wilson                        -66.19    -266.19
Check                        9/ 29/2018        1072 Kearl, Alexander Raymond                          -489    -755.19
Liability Check              9/ 29/2018        1139 Law Offices of James R. Vaughan, P.C.          -242.39    -997.58
Check                        9/29/2018         1123 minor                                              -46   -1043.58
Liability Check             10/ 13/2018        1248 Law Offices of James R. Vaughan, P.C.          -288.53   -1332.11
Check                       10/ 27/2018        1304 Sweeten, William                                  -270   -1602.11
Check                       11/ 10/2018        1335 Rhind, Jacob                                      -364   -1966.11
Check                       11/ 10/2018        1336 Melichar, Michael                                 -180   -2146.11
Check                       11/ 10/2018        1146 minor                                           -97.75   -2243.86
Check                       11/ 24/2018        1422 Worden, Wesley*                                 -484.6   -2728.46
Check                       11/ 24/2018        1426 Markosyan, Arman                               -462.58   -3191.04
Check                       11/ 24/2018        1399 Kearl, Alexander Raymond                          -165   -3356.04
Check                       11/ 24/2018        1451 Vest, Steven                                      -164   -3520.04
Check                       11/ 24/2018        1415 Eng, Randel*                                   -132.25   -3652.29
Check                        12/ 8/2018        1371 Markosyan, Arman                               -398.29   -4050.58
Check                        12/ 8/2018        1375 Brown, Colby*                                     -235   -4285.58
Check                        12/ 8/2018        1488 Worden, Wesley*                                 -200.9   -4486.48


         Case 2:18-bk-05826-BKM           Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08                 Desc
                                          Main Document   Page 58 of 59
Check                           12/8/2018          1482   minor                          -138   -4624.48
Check                           12/8/2018          1368   minor                          -115   -4739.48
Check                           12/8/2018          1481   minor                        -51.75   -4791.23
Paycheck                       12/ 14/2018         1490   Okunevich, Matthew J       -2116.35   -6907.58
Paycheck                       12/ 22/2018          559   Okunevich, Matthew J       -2116.35   -9023.93
Paycheck                       12/ 22/2018          560   Bryant*, Daniel D.         -1444.39  -10468.32
Check                          12/ 22/2018          504   Martino, Austin*            -720.53  -11188.85
Check                          12/22/2018           527   Kozemzak, Joshua             -545.4  -11734.25
Check                          12/ 22/2018          538   Luna, Miguel                   -420  -12154.25
Check                          12/ 22/2018          537   Melichar, Michael              -410  -12564.25
Check                          12/ 22/2018          553   Perry, Troy*                   -371  -12935.25
Check                          12/ 22/2018          556   Worden, Wesley*              -354.8  -13290.05
Check                          12/ 22/2018          526   Ireland, Jonathan           -333.21  -13623.26
Check                          12/ 22/2018          541   Black, Pamela                  -272  -13895.26
Check                          12/ 22/2018          529   Morrow, Kelvin*             -227.92  -14123.18
Check                          12/ 22/2018          506   Brown, Colby*                  -225  -14348.18
Paycheck                       12/ 22/2018          510   Greiner, Daniel             -219.72   -14567.9
Check                          12/ 22/2018          521   Andronic, lone!                -180   -14747.9
Check                          12/22/2018           551   Ganesan, Sethuraman*           -180   -14927.9
Check                          12/ 22/2018          536   Krotz, Megan                   -100   -15027.9
Check                          12/ 22/2018          549   minor                        -97.75  -15125.65
Check                          12/ 22/2018          502   Zajicek Jr., Louis              -90  -15215.65
Check                          12/ 22/2018          542   Kanis, Paul                   -80.5  -15296.15
Check                          12/ 22/2018          555   Warrier, Vishnu                 -50  -15346.15
Liability Check                12/28/2018 To Print        United States Treasury     -5779.52  -21125.67
Total Checks and Payments                                                           -21125.671 -21125.67
Deposits and Credits - 2 items                        IDEPOSITS IN TRANSIT
Deposit                        12/ 30/2018                                               957        957
Deposit                        12/ 31/2018                                              574.5    1531.5
Total Deposits and Credits                                                             1531.51   1531.5
Total Uncleared Transactions                                                        -19594.17 -19594.17
Register Balance as of 12/31/2018                                                   -15550.07  -3005.27




          Case 2:18-bk-05826-BKM          Doc 89 Filed 01/10/19 Entered 01/10/19 15:05:08   Desc
                                          Main Document   Page 59 of 59
